UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811  5125 Dreyfus Variable Investment Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 6/30/09 FORM N-CSR Item 1. Reports to Stockholders. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization.Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus portfolio are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus portfolio. Contents THE PORTFOLIO 2 A Letter from the Chairman and CEO 3 Discussion of Performance 6 Understanding Your Portfolios Expenses 6 Comparing Your Portfolios Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 14 Financial Highlights 16 Notes to Financial Statements 25 Information About the Review and Approval of the Portfolios Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, Appreciation Portfolio The Portfolio A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Variable Investment Fund, Appreciation Portfolio, covering the six-month period from January 1, 2009, through June 30, 2009. The severe recession and banking crisis that dominated the financial markets at the start of 2009 appear to have moderated as of mid-year. Previously frozen credit markets have thawed, giving businesses access to the capital they need to grow.After reaching multi-year lows in early March, equities staged an impressive rally, enabling most major stock market indices to end the six-month reporting period close to where they began. While the U.S. economy remains weak overall, we have seen encouraging evidence of potential recovery, including a recovering housing market and improvements within certain manufacturing sectors. Meanwhile, inflation has remained tame in the face of high unemployment and unused manufacturing capacity. Although these developments give us reasons for optimism, we remain cautious due to the speed and magnitude of the stock markets 2009 rebound. Indeed, the markets advance was led mainly by lower-quality stocks when investors developed renewed appetites for risk. We would prefer to see a steadier rise in stock prices supported by more concrete economic data, as the rapid rise increases the possibility that profit-taking could move the market lower. In uncertain markets such as this one, even the most seasoned investors can benefit from professional counsel. To determine how your investments should be positioned for the challenges and opportunities that lie ahead, we continue to stress that you talk regularly with your financial advisor. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. 2 DISCUSSION OF PERFORMANCE For the period of January 1, 2009, through June 30, 2009, as provided by Fayez Sarofim, Portfolio Manager of Fayez Sarofim & Co., Sub-Investment Adviser Fund and Market Performance Overview For the six-month period ended June 30, 2009, Dreyfus Variable Investment Fund,Appreciation Portfolios Initial shares produced a total return of 1.91%,and its Service shares produced a total return of 1.78%. 1 In comparison, the total return of the funds benchmark, the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index),was 3.19% for the same period. 2 After posting continued declines over the first two months of 2009, the U.S. stock market staged a sustained rally in the spring when investors looked forward to better economic conditions. The fund produced lower returns than its benchmark, as its focus on high-quality companies prevented it from participating fully in a rally that was driven by more speculative stocks. The Funds Investment Approach The fund seeks long-term capital growth consistent with the preservation of capital. Its secondary goal is current income. To pursue these goals, the fund normally invests at least 80% of its assets in common stocks. The fund focuses on blue chip companies with total market capitalizations of more than $5 billion at the time of purchase, including multinational companies. These are established companies that have demonstrated sustained patterns of profitability, strong balance sheets, an expanding global presence and the potential to achieve predictable, above-average earnings growth. In choosing stocks, the fund first identifies economic sectors it believes will expand over the next three to five years or longer. Using fundamental analysis, the fund then seeks companies within these sectors that have proven track records and dominant positions in their industries. The fund employs a buy-and-hold investment strategy, which generally has resulted in an annual portfolio turnover of below 15%.A low portfolio turnover rate helps reduce the funds trading costs and minimizes tax liability by limiting the distribution of capital gains. Steep Market Declines Followed by a Strong Rally The U.S. stock market fell sharply in the months before the start of the reporting period due in part to the escalation of a global financial cri- The Portfolio 3 DISCUSSION OF PERFORMANCE (continued) sis.The markets struggles were compounded by a deepening recession as the U.S. unemployment rate climbed, home prices plummeted and consumer confidence plunged. These developments were addressed aggressively by U.S. government and monetary authorities.The Federal Reserve Board reduced interest rates and injected liquidity into the credit markets, and government officials rescued several troubled corporations.These measures appeared to help avoid the collapse of the international banking system.As credit markets stabilized and investor sentiment improved, stocks began to rally in March despite little actual improvement in economic data.The rebound was especially robust among cyclicals, financial companies and smaller, more speculative stocks, suggesting to us that bargain hunters were taking advantage of beaten-down stock prices rather than responding to positive business fundamentals. Defensive Investment Posture Produced Mixed Results Although the fund produced higher returns than its benchmark during the first two months of 2009, lagging performance among high-quality blue-chip companies in the springtime rally caused the fund to trail the benchmark for the reporting period overall. The funds relative performance was hindered by its generally underweighted exposure to the information technology sector which benefited from investors rotation into these more cyclical companies.An overweighted position in the energy sector also hurt the funds relative results as these companies were hurt by difficult comparisons with the year ago period and an uncertain outlook for the resumption of global demand. Finally the traditionally defensive health care sector underperformed market averages due to uncertainty regarding health care reforms under consideration by Congress. On a more positive note, the fund achieved better-than-average results from its lack of exposure to the utilities sector, where earnings suffered as industrial demand for electricity moderated. The fund produced above-average results in the consumer discretionary sector, where our stock selection strategy helped it participate in the rebounds of luxury goods purveyor Christian Dior, mass merchandiser Target and publisher The McGraw-Hill Companies.The funds investments in the industrials sector also fared relatively well.Among individual stocks, beverage giant Coca-Cola, pharmacy chain Walgreen and oil rig supplier Transocean rebounded from previous low levels. We made several changes to the fund during the reporting period.We eliminated the funds holdings of American Express due to persistent weakness in its travel services and credit card divisions. We also sold 4 industrial stock Emerson Electric because of its dependence on weak end markets, such as utilities.We established a new position in pharmaceutical developer Novo Nordisk, which we expect to benefit the fund as the incidence of diabetes continues to increase in the general population. Focusing on Fundamentals Businesses in this downturn have been aggressive in cutting costs and successful in realizing productivity gains. Consequently, as demand begins to firm,corporate profits are expected to rebound solidly,particularly against easier second-half comparisons. Furthermore, equity market valuations appear reasonable on what is assumed to be trough earnings in 2009. A rebound in depressed financial stocks, assisted by short-covering, led the spring rally.We believe new leadership with fundamental strengths will be required to drive the market higher from current levels. In our opinion, the well-capitalized companies in our funds, with their solid balance sheets and strong free cash flows, are prime candidates to lead the next up-leg.Their competitive advantages and ample financial resources equip these industry leaders to sustain earnings increases in an environment of more restrictive credit, higher capital costs and sluggish demand growth. In addition, these globally dominant multinationals are poised to benefit as faster growth resumes in developing markets.The uncertainty that has been a salient characteristic of this downturn is likely to overhang the recovery as well.We believe the high-quality companies that are the focus of our strategy are positioned to sustain superior profit growth however the recovery unfolds. July 15, 2009 Fund shares are only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Variable Investment Fund, Appreciation Portfolio made available through insurance products may be similar to other funds managed or advised by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC.  Reflects monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. The Portfolio 5 UNDERSTANDING YOUR PORTFOLIOS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your portfolios prospectus or talk to your financial adviser. Review your portfolios expenses The table below shows the expenses you would have paid on a $1,000 investment in DreyfusVariable Investment Fund, Appreciation Portfolio from January 1, 2009 to June 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2009 Initial Shares Service Shares Expenses paid per $1,000  $ 4.11 $ 5.35 Ending value (after expenses) $1,019.10 $1,017.80 COMPARING YOUR PORTFOLIOS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your portfolios expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the portfolio with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2009 Initial Shares Service Shares Expenses paid per $1,000  $ 4.11 $ 5.36 Ending value (after expenses) $1,020.73 $1,019.49  Expenses are equal to the portfolios annualized expense ratio of .82% for Initial shares and 1.07% for Service shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2009 (Unaudited) Common Stocks98.9% Shares Value ($) Consumer Discretionary10.0% Christian Dior 65,500 a 4,885,646 McDonalds 160,900 9,250,141 McGraw-Hill Cos. 171,100 5,151,821 News, Cl. A 477,136 4,346,709 News, Cl. B 7,700 a 81,389 Polo Ralph Lauren 24,200 a 1,295,668 Target 161,700 6,382,299 Consumer Staples36.0% Altria Group 488,100 7,999,959 Coca-Cola 472,600 22,680,074 Estee Lauder, Cl. A 51,200 a 1,672,704 Nestle, ADR 404,400 15,213,528 PepsiCo 198,900 10,931,544 Philip Morris International 488,100 21,290,922 Procter & Gamble 287,500 14,691,250 SYSCO 78,700 1,769,176 Wal-Mart Stores 96,600 4,679,304 Walgreen 389,300 11,445,420 Whole Foods Market 55,100 a 1,045,798 Energy19.4% Chevron 199,900 13,243,375 ConocoPhillips 169,100 7,112,346 Exxon Mobil 306,364 21,417,907 Halliburton 78,700 1,629,090 Occidental Petroleum 110,100 7,245,681 Royal Dutch Shell, ADR 69,500 3,488,205 Total, ADR 94,400 5,119,312 Transocean 23,075 b 1,714,242 Financial2.5% Bank of America 180,816 2,386,771 HSBC Holdings, ADR 55,708 2,326,923 JPMorgan Chase & Co. 92,300 3,148,353 The Portfolio 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Health Care11.3% Abbott Laboratories 220,800 10,386,432 Johnson & Johnson 274,900 15,614,320 Medtronic 60,200 2,100,378 Merck & Co. 137,200 a 3,836,112 Novo Nordisk, ADR 6,300 343,098 Roche Holding, ADR 100,700 3,434,877 Industrial4.0% Caterpillar 39,400 a 1,301,776 Fluor 52,900 a 2,713,241 General Dynamics 16,200 897,318 General Electric 393,800 4,615,336 United Technologies 57,600 a 2,992,896 Information Technology13.1% Apple 54,000 b 7,691,220 Automatic Data Processing 85,400 3,026,576 Cisco Systems 200,100 b 3,729,864 Intel 829,900 13,734,845 Microsoft 276,500 6,572,405 QUALCOMM 70,800 3,200,160 Texas Instruments 148,300 3,158,790 Materials2.6% Freeport-McMoRan Copper & Gold 13,500 676,485 Praxair 95,200 6,765,864 Rio Tinto, ADR 4,500 a 737,415 Total Common Stocks (cost $266,558,219) Other Investment.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,867,000) 1,867,000 c 8 Investment of Cash Collateral for Securities Loaned5.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $16,727,636) 16,727,636 c Total Investments (cost $285,152,855) 104.8% Liabilities, Less Cash and Receivables (4.8%) Net Assets 100.0% ADRAmerican Depository Receipts a All or a portion of these securities are on loan. At June 30, 2009, the total market value of the portfolios securities on loan is $15,964,181 and the total market value of the collateral held by the portfolio is $16,727,636. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Consumer Staples 36.0 Money Market Investments 5.9 Energy 19.4 Industrial 4.0 Information Technology 13.1 Materials 2.6 Health Care 11.3 Financial 2.5 Consumer Discretionary 10.0  Based on net assets. See notes to financial statements. The Portfolio 9 STATEMENT OF ASSETS AND LIABILITIES June 30, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan valued at $15,964,181)Note 1(c): Unaffiliated issuers 266,558,219 311,174,965 Affiliated issuers 18,594,636 18,594,636 Cash 131,256 Receivable for investment securities sold 35,495,345 Dividends and interest receivable 922,086 Receivable for shares of Beneficial Interest subscribed 107,584 Prepaid expenses 34,048 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 176,151 Due to Fayez Sarofim & Co. 72,133 Payable for shares of Beneficial Interest redeemed 34,737,657 Liability for securities on loanNote 1(c) 16,727,636 Accrued expenses 87,510 Net Assets ($) Composition of Net Assets ($): Paid-in capital 268,355,879 Accumulated undistributed investment incomenet 4,469,711 Accumulated net realized gain (loss) on investments (2,783,503) Accumulated net unrealized appreciation (depreciation) on investments 44,616,746 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 255,115,921 59,542,912 Shares Outstanding 9,772,246 2,291,533 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended June 30, 2009 (Unaudited) Investment Income ($): Income: Cash dividends (net of $165,373 foreign taxes withheld at source): Unaffiliated issuers 5,797,701 Affiliated issuers 2,607 Interest 70,039 Income from securities lending 55,743 Total Income Expenses: Investment advisory feeNote 3(a) 841,030 Sub-investment advisory feeNote 3(a) 394,861 Distribution feesNote 3(b) 105,616 Professional fees 29,295 Prospectus and shareholders reports 21,483 Trustees fees and expensesNote 3(c) 20,456 Custodian feesNote 3(b) 14,482 Shareholder servicing costsNote 3(b) 5,942 Loan commitment feesNote 2 4,426 Interest expenseNote 2 205 Miscellaneous 13,151 Total Expenses Lessreduction in fees due to earnings creditsNote 1(c) (106) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions (1,588,750) Net unrealized appreciation (depreciation) on investments 1,090,659 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Portfolio 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2009 Year Ended (Unaudited) December 31, 2008 Operations ($): Investment incomenet 4,475,249 9,100,563 Net realized gain (loss) on investments (1,588,750) 26,188,537 Net unrealized appreciation (depreciation) on investments 1,090,659 (201,060,241) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Initial Shares (7,001,494) (9,323,702) Service Shares (2,105,903) (1,793,974) Net realized gain on investments: Initial Shares (20,429,999) (34,731,092) Service Shares (6,936,376) (7,782,917) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 9,898,072 28,676,825 Service Shares 11,750,229 26,240,401 Dividends reinvested: Initial Shares 27,431,493 44,054,794 Service Shares 9,042,279 9,576,891 Cost of shares redeemed: Initial Shares (31,647,570) (194,271,606) Service Shares (42,707,538) (21,914,014) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 363,388,482 690,428,017 End of Period Undistributed investment incomenet 4,469,711 9,101,859 12 Six Months Ended June 30, 2009 Year Ended (Unaudited) December 31, 2008 Capital Share Transactions: Initial Shares Shares sold 338,682 851,136 Shares issued for dividends reinvested 1,142,027 1,140,366 Shares redeemed (1,224,393) (5,170,023) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 470,614 748,259 Shares issued for dividends reinvested 377,863 249,009 Shares redeemed (1,644,750) (623,234) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Portfolio 13 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single portfolio share.Total return shows how much your investment in the portfolio would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.The portfolios total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the portfolios financial statements. Six Months Ended June 30, 2009 Year Ended December 31, Initial Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 28.88 44.86 42.55 37.11 35.56 34.42 Investment Operations: Investment incomenet a .35 .67 .66 .61 .54 .56 Net realized and unrealized gain (loss) on investments (.06) (13.01) 2.32 5.42 1.02 1.18 Total from Investment Operations .29 (12.34) 2.98 6.03 1.56 1.74 Distributions: Dividends from investment incomenet (.78) (.77) (.67) (.59) (.01) (.60) Dividends from net realized gain on investments (2.28) (2.87)     Total Distributions (3.06) (3.64) (.67) (.59) (.01) (.60) Net asset value, end of period 26.11 28.88 44.86 42.55 37.11 35.56 Total Return (%) 1.91 b (29.55) 7.14 16.48 4.38 5.05 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .82 c .81 .80 .82 .80 .79 Ratio of net expenses to average net assets .82 c,d .81 d .80 .82 d .80 .79 Ratio of net investment income to average net assets 2.77 c 1.82 1.52 1.58 1.48 1.60 Portfolio Turnover Rate 1.12 b 3.41 5.17 3.86 2.67 1.64 Net Assets, end of period ($ x 1,000) 255,116 274,782 569,422 681,035 683,667 766,169 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 14 Six Months Ended June 30, 2009 Year Ended December 31, Service Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 28.70 44.59 42.32 36.92 35.46 34.31 Investment Operations: Investment incomenet a .34 .58 .56 .51 .45 .46 Net realized and unrealized gain (loss) on investments (.09) (12.94) 2.30 5.41 1.01 1.19 Total from Investment Operations .25 (12.36) 2.86 5.92 1.46 1.65 Distributions: Dividends from investment incomenet (.69) (.66) (.59) (.52)  (.50) Dividends from net realized gain on investments (2.28) (2.87)     Total Distributions (2.97) (3.53) (.59) (.52)  (.50) Net asset value, end of period 25.98 28.70 44.59 42.32 36.92 35.46 Total Return (%) 1.78 b (29.72) 6.85 16.21 4.12 4.80 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.07 c 1.06 1.05 1.07 1.05 1.04 Ratio of net expenses to average net assets 1.07 c,d 1.06 d 1.05 1.07 d 1.05 1.04 Ratio of net investment income to average net assets 2.55 c 1.61 1.27 1.33 1.24 1.34 Portfolio Turnover Rate 1.12 b 3.41 5.17 3.86 2.67 1.64 Net Assets, end of period ($ x 1,000) 59,543 88,606 121,006 114,746 101,172 80,529 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Portfolio 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Variable Investment Fund (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company, operating as a series company currently offering seven series, including the Appreciation Portfolio (the portfolio). The portfolio is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The portfolio is a diversified series. The portfolios investment objective is to provide long-term capital growth consistent with the preservation of capital. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the portfolios investment adviser. Fayez Sarofim & Co. (Sarofim & Co.) serves as the portfolios sub-investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the portfolios shares, which are sold without a sales charge. The portfolio is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The fund accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The portfolios financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. 16 The fund enters into contracts that contain a variety of indemnifica-tions.The portfolios maximum exposure under these arrangements is unknown.The portfolio does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the portfolio calculates its net asset value, the portfolio may value these investments at fair value as determined in accordance with the procedures approved by the Board ofTrustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board ofTrustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. The Portfolio 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The portfolio adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the portfolios investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the portfolios own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic 280,511,607   Equity Securities Foreign 12,014,953 18,648,405  Mutual Funds 18,594,636   Other Financial Instruments      Liabilities ($) Other Financial Instruments       Other financial instruments include derivative instruments such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. 18 (b) Foreign currency transactions: The portfolio does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies,currency gains or losses realized on securities transactions and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the portfolios books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments, resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The portfolio has arrangements with the custodian and cash management bank whereby the portfolio may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the portfolio includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement withThe Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the portfolio may lend securities to qualified institutions. It is the portfolios policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral The Portfolio 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The portfolio is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the portfolio bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2009,The Bank of New York Mellon earned $23,890 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains are normally declared and paid annually, but the portfolio may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the portfolio not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (f) Federal income taxes: It is the policy of the portfolio to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2009, the portfolio did not have any liabilities for any uncertain tax positions.The portfolio recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the portfolio did not incur any interest or penalties. 20 Each of the tax years in the three-year period ended December 31, 2008 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2008 was as follows: ordinary income $11,221,296 and long-term capital gains $42,410,389.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The portfolio participates with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of the borrowing. The average amount of borrowings outstanding under the Facilities during the period ended June 30, 2009, was approximately $26,000, with a related weighted average annualized interest rate of 1.57%. NOTE 3Investment Advisory Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an Investment Advisory Agreement with Dreyfus, the investment advisory fee is based on the value of the portfolios average daily net assets and is computed at the following annual rates: .55% of the first $150 million; .50% of the next $150 million; and .375% over $300 million. Effective August 3, 2009, the annual rate of the investment advisory fee will be .5325% of the value of the portfolios average daily net assets. The fee is payable monthly. Pursuant to a Sub-Investment The Portfolio 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Advisory Agreement with Sarofim & Co., the sub-investment advisory fee is based upon the value of the portfolios average daily net assets and is computed at the following annual rates: .20% of the first $150 million; .25% of the next $150 million; and .375% over $300 million. Effective August 3, 2009, the annual rate of the sub-investment advisory fee will be .2175% of the value of the portfolios average daily net assets.The fee is payable monthly. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing their shares, for servicing and/or maintaining Service shares shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products.The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2009, Service shares were charged $105,616 pursuant to the Plan. The portfolio compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the portfolio. During the period ended June 30, 2009, the portfolio was charged $652 pursuant to the transfer agency agreement. The portfolio compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to portfolio subscriptions and redemptions. During the period ended June 30, 2009, the portfolio was charged $106 pursuant to the cash management agreement.These fees were offset by earnings credits pursuant to the cash management agreements. The portfolio also compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the portfolio. 22 During the period ended June 30, 2009, the portfolio was charged $14,482 pursuant to the custody agreement. During the period ended June 30, 2009, the portfolio was charged $3,341 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $146,105, Rule 12b-1 distribution plan fees $19,494, custodian fees $8,687, chief compliance officer fees $1,670 and transfer agency per account fees $195. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2009, amounted to $3,628,792 and $51,616,075, respectively. The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period ended June 30, 2009, FAS 161 disclosures did not impact the notes to the financial statements. At June 30, 2009, accumulated net unrealized appreciation on investments was $44,616,746, consisting of $79,825,639 gross unrealized appreciation and $35,208,893 gross unrealized depreciation. The Portfolio 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) At June 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date of issuance of the financial statements.This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 24 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE PORTFOLIOS INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the funds Board held on March 3, 2009, the Board unanimously approved the continuation of the funds Investment Advisory Agreement with Dreyfus and the Sub-Investment Advisory Agreement between the fund and Fayez Sarofim & Co. (Sarofim) (together, the Agreements) for a one-year term ending March 30, 2010.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In approving the continuance of the Agreements, the Board considered all factors that they believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund by Dreyfus and Sarofim pursuant to their Agreements. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Board members also considered Sarofims research and portfolio management capabilities and Dreyfus oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure, as well as Dreyfus supervisory activities over The Portfolio 25 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE PORTFOLIOS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) Sarofim. The Board also considered Sarofims brokerage policies and practices, the standards applied in seeking best execution and Dreyfus and Sarofims policies and practices regarding soft dollars. Comparative Analysis of the Funds Performance and Advisory Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of large-cap core funds underlying variable insurance products (the Performance Group) and to a larger universe of funds, consisting of all large-cap core funds underlying variable insurance products (the Performance Universe) selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted the funds average annual total return ranked in the first quartile of the Performance Group and Performance Universe for all periods ended December 31, 2008 (except for the ten-year period, when it was in the second quartile of the Performance Group). Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fees and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The funds contractual and actual management fees were in the third quartile of the Expense Group and the actual management fee was in the fourth quartile of the Expense Universe. The funds total expense ratio was higher than the Expense Group median but lower than the Expense Universe median. Representatives of Dreyfus reviewed with the Board members the fees paid to Dreyfus, Sarofim or their affiliates by mutual funds and/or separate accounts managed by Dreyfus with similar investment objec- 26 tives, policies and strategies as the fund (the Similar Accounts), and explained the nature of the Similar Accounts and the differences, from Dreyfus or Sarofims perspective, as applicable, in providing services to the Similar Accounts as compared to the fund. Dreyfus representatives also reviewed the costs associated with distribution through intermediaries.The Board analyzed differences in fees paid to Dreyfus and Sarofim and discussed the relationship of the advisory fees paid in light of the services provided.The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management and sub-advisory fees. The Board acknowledged that differences in fees paid by the Similar Accounts seemed to be consistent with the services provided. The Board also considered the fee to Sarofim in relation to the fee paid to Dreyfus and the respective services provided by Sarofim and Dreyfus. The Board also noted that Sarofims fee is paid by the fund and not by Dreyfus. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these The Portfolio 27 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE PORTFOLIOS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) economies of scale for the benefit of fund investors.The Board members also considered potential benefits to Dreyfus or Sarofim from acting as investment adviser and sub-investment adviser, respectively, and noted that there were no soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a funds assets had been static or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. It also was noted that the profitability percentage for managing the fund was within ranges determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Agreements. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the ser- vices provided by Dreyfus and Sarofim are adequate and appropriate. The Board was satisfied with the funds relative performance. The Board concluded that the fees paid to Dreyfus and Sarofim were reasonable in light of the considerations described above. 28 The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the advisory fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that continuation of the funds Agreements was in the best interests of the fund and its shareholders. The Portfolio 29 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization.Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus portfolio are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus portfolio. Contents THE PORTFOLIO 2 A Letter from the Chairman and CEO 3 Discussion of Performance 6 Understanding Your Portfolios Expenses 6 Comparing Your Portfolios Expenses With Those of Other Funds 7 Statement of Investments 17 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 21 Financial Highlights 23 Notes to Financial Statements 31 Information About the Review and Approval of the Portfolios Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, Developing Leaders Portfolio The Portfolio A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Variable Investment Fund, Developing Leaders Portfolio, covering the six-month period from January 1, 2009, through June 30, 2009. The severe recession and banking crisis that dominated the financial markets at the start of 2009 appear to have moderated as of mid-year. Previously frozen credit markets have thawed, giving businesses access to the capital they need to grow. After reaching multi-year lows in early March, equities staged an impressive rally, enabling most major stock market indices to end the six-month reporting period close to where they began.While the U.S. economy remains weak overall, we have seen encouraging evidence of potential recovery, including a recovering housing market and improvements within certain manufacturing sectors. Meanwhile, inflation has remained tame in the face of high unemployment and unused manufacturing capacity. Although these developments give us reasons for optimism, we remain cautious due to the speed and magnitude of the stock markets 2009 rebound. Indeed, the markets advance was led mainly by lower-quality stocks when investors developed renewed appetites for risk. We would prefer to see a steadier rise in stock prices supported by more concrete economic data, as the rapid rise increases the possibility that profit-taking could move the market lower. In uncertain markets such as this one, even the most seasoned investors can benefit from professional counsel. To determine how your investments should be positioned for the challenges and opportunities that lie ahead, we continue to stress that you talk regularly with your financial advisor. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Managers. Thank you for your continued confidence and support. 2 DISCUSSION OF PERFORMANCE For the period of January 1, 2009, through June 30, 2009, as provided by Oliver Buckley, Langton C. Garvin and Kristin Crawford, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2009, Dreyfus Variable Investment Fund, Developing Leaders Portfolios Initial shares produced a total return of 1.57%, and its Service shares produced a total return of 1.47%. 1 In comparison, the Russell 2000 Index (the Index), the funds benchmark, produced a total return of 2.64% for the same period. 2 Despite recession-related losses early in the reporting period, U.S. stocks later rallied as a degree of confidence returned to the financial markets. Small-cap stocks generally performed in line with their large-cap coun-terparts.While the fund participated in the markets gains, it held slightly underweighted exposure to the lower priced,more volatile shares that led the markets advance.A few disappointing individual stock selections also undermined the funds returns, causing it to underperform the Index. The Funds Investment Approach We select small-cap stocks through a bottom-up approach that seeks to identify undervalued securities using a quantitative screening process. This process is driven by a proprietary quantitative model, which measures approximately 40 stock characteristics to identify and rank stocks. Over time, we attempt to construct a portfolio that has exposure to industries and market capitalizations generally similar to the funds benchmark.Within each sector, we seek to overweight the most attractive stocks and underweight or not hold the stocks that have been ranked least attractive. A Positive Shift in Investor Sentiment The first two months of 2009 saw a continuation of the negative market sentiment that characterized the second half of 2008. Stock prices fell broadly under pressure from a deep and prolonged recession amid rising unemployment, slumping housing prices and depressed consumer sentiment.The economic downturn was exacerbated by a crisis in global The Portfolio 3 DISCUSSION OF PERFORMANCE (continued) credit markets, which had led in 2008 to the failures of major financial institutions and reduced credit availability for businesses of all sizes. As investors grew increasingly risk averse, stock prices hit multi-year lows in early March 2009. By then, however, credit conditions began to show signs of improvement, and many analysts forecast a return to economic growth, noting that economic fundamentals appeared likely to stabilize in the wake of massive governmental remedial measures and unprecedented reductions in short-term interest rates. Investors began to regain their appetites for risk, and the market rallied strongly, initially led by the lower priced stocks of previously beaten-down companies. Process and Positioning Delivered Mixed Results Not surprisingly given the bifurcated nature of the markets behavior during most of the reporting period, the quantitative factors that drive the funds stock selection process produced mixed results. During the market declines of January and February 2009, valuation-related characteristics had a generally neutral effect on performance, while momentum-related characteristics enhanced the funds performance. During these two months, returns also benefited from our decision to keep a somewhat tighter rein than usual on the funds exposure to highly leveraged companies in light of the uncertainties affecting credit markets. From March through June 2009, these patterns largely reversed, with value-related characteristics adding slightly to performance, and momentum-related characteristics and the funds mild tilt away from highly leveraged companies detracting from returns. Among individual stock selections, several holdings strongly outperformed their market sectors and industry groups. Notable examples included Starant Networks, a provider of mobile communications hardware and software; TeleTech Holdings, a developer of customer management and enterprise management services; Sirona Dental Systems, a manufacturer of dental equipment (which was sold in the latter half of the period); Chart Industries, a maker of industrial equipment; and SVB Financial Group, a commercial banking company. On a more negative note, the fund sustained a significant loss when biotech-nology developerVioPharma dropped sharply after reporting the failure of one of its leading, late-stage investigational drugs. Several other holdings experienced relatively steep declines due to weak earnings or 4 negative investor sentiment.These included shipping services provider Pacer International (which was sold in the period), biotechnology firm Martek Biosciences, regional banking firm National Penn Bancshares and telecommunications services provider NTELOS Holdings. Remaining Cautiously Optimistic As of mid-year 2009, high levels of uncertainty and volatility have continued to roil the small-cap stock market.Therefore, we have kept close watch on the funds exposures to various sectors and industry groups. By avoiding unintentionally high or low exposure to any area, we seek to control certain risks and place greater emphasis on our security selection process. Because volatile markets historically have favored higher-quality companies over the longer term, we currently are placing a slight emphasis on stocks of higher-quality companies with relatively little leverage. However, these tilts are mild and likely to affect the funds performance only at the margins. More generally, we remain sharply focused on our disciplined, quantitative stock selection process, which is designed to identify individual issues with relatively attractive value, momentum and quality characteristics in each sector and industry. July 15, 2009 The fund is only available as a funding vehicle under various life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Variable Investment Fund, Developing Leaders Portfolio made available through insurance products may be similar to other funds managed or advised by Dreyfus. However, the investment results of the portfolio may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through May 1, 2010, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Russell 2000 Index is an unmanaged index of small-cap stock performance and is composed of the 2,000 smallest companies in the Russell 3000 Index.The Russell 3000 Index is composed of the 3,000 largest U.S. companies based on total market capitalization. The Portfolio 5 UNDERSTANDING YOUR PORTFOLIOS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your portfolios prospectus or talk to your financial adviser. Review your portfolios expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Variable Investment Fund, Developing Leaders Portfolio from January 1, 2009 to June 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2009 Initial Shares Service Shares Expenses paid per $1,000  $ 3.65 $ 4.90 Ending value (after expenses) $1,015.70 $1,014.70 COMPARING YOUR PORTFOLIOS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your portfolios expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the portfolio with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2009 Initial Shares Service Shares Expenses paid per $1,000  $ 3.66 $ 4.91 Ending value (after expenses) $1,021.17 $1,019,93  Expenses are equal to the portfolios annualized expense ratio of .73% for Initial shares and .98% for Service shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2009 (Unaudited) Common Stocks98.7% Shares Value ($) Commercial & Professional Services8.7% ABM Industries 10,100 182,507 Anixter International 12,200 a,b 458,598 Applied Industrial Technologies 12,100 238,370 ATC Technology 72,000 b 1,044,000 Beacon Roofing Supply 34,200 a,b 494,532 Concur Technologies 17,100 a,b 531,468 Cross Country Healthcare 84,900 b 583,263 Gartner 35,800 a,b 546,308 M & F Worldwide 51,200 b 1,024,000 MPS Group 119,200 b 910,688 Nash Finch 17,600 476,256 On Assignment 45,300 b 177,123 ScanSource 42,200 b 1,034,744 School Specialty 31,600 a,b 638,636 Stamps.com 27,400 b 232,352 Sykes Enterprises 23,300 b 421,497 TeleTech Holdings 91,500 b 1,386,225 Viad 25,500 439,110 VistaPrint 13,700 a,b 584,305 World Fuel Services 28,100 a 1,158,563 Wright Express 13,300 b 338,751 Communications2.7% Cogent Communications Group 55,800 a,b 454,770 NTELOS Holdings 55,700 1,025,994 Starent Networks 52,000 a,b 1,269,320 Syniverse Holdings 16,500 b 264,495 USA Mobility 80,900 1,032,284 Consumer Durables3.8% Fossil 37,300 b 898,184 Fuel Systems Solutions 33,200 a,b 670,308 M/I Homes 66,600 b 652,014 Marvel Entertainment 4,700 b 167,273 Matthews International, Cl. A 11,400 354,768 The Portfolio 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Durables (continued) Meritage Homes 33,700 b Mine Safety Appliances 6,900 Polaris Industries 26,700 a WMS Industries 38,500 a,b Consumer Non-Durables4.6% American Greetings, Cl. A Cal-Maine Foods 29,000 a Central Garden & Pet, Cl. A 53,300 b Deckers Outdoor 3,500 b J & J Snack Foods Oxford Industries Perry Ellis International 37,100 b Steven Madden 16,700 b True Religion Apparel 26,200 b Under Armour, Cl. A 8,700 a,b Universal 34,200 a Warnaco Group 12,000 b Consumer Services4.4% Bally Technologies 12,700 a,b California Pizza Kitchen 20,400 b CEC Entertainment 16,700 b Cheesecake Factory 11,700 b Corinthian Colleges 17,700 a,b Gaylord Entertainment 20,900 a,b Isle of Capri Casinos 25,500 b Marcus National CineMedia NutriSystem 68,700 a P.F. Changs China Bistro 40,200 a,b Peets Coffee & Tea 6,000 b Pinnacle Entertainment 21,200 a,b Pre-Paid Legal Services 20,600 a,b Ruby Tuesday 19,100 b 8 Common Stocks (continued) Shares Value ($) Consumer Services (continued) Speedway Motorsports 9,200 a 126,592 Vail Resorts 5,600 a,b 150,192 Electronic Technology11.9% Acme Packet 38,600 b 390,632 American Science & Engineering 13,800 953,856 Anaren 33,900 b 599,352 Arris Group 73,600 b 894,976 Avocent 49,100 b 685,436 CTS 61,500 402,825 Daktronics 42,000 a 323,400 Dionex 10,400 b 634,712 DynCorp International, Cl. A 10,100 b 169,579 Imation 18,800 143,068 Intermec 13,900 b 179,310 Intevac 96,100 b 837,031 Methode Electronics 41,200 289,224 Microsemi 42,300 b 583,740 Multi-Fineline Electronix 18,700 b 400,180 OmniVision Technologies 75,800 b 787,562 Oplink Communications 61,400 b 699,960 Orbital Sciences 63,100 b 957,227 Pericom Semiconductor 84,900 b 714,858 Polycom 38,000 b 770,260 Skyworks Solutions 93,600 a,b 915,408 Standard Microsystems 48,200 b 985,690 Tessera Technologies 44,000 b 1,112,760 Triumph Group 25,700 1,028,000 TTM Technologies 65,200 a,b 518,992 Ultratech 14,300 b 176,033 VeriFone Holdings 40,400 b 303,404 Volterra Semiconductor 72,600 b 953,964 Zoran 19,100 b 208,190 The Portfolio 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Energy Minerals2.3% Arena Resources 5,500 b 175,175 Berry Petroleum, Cl. A 14,000 a 260,260 Clayton Williams Energy 9,200 b 173,604 Comstock Resources 12,500 b 413,125 Contango Oil & Gas 16,100 b 684,089 EXCO Resources 54,700 b 706,724 McMoRan Exploration 59,700 a,b 355,812 Stone Energy 84,801 b 629,223 Finance15.0% Amerisafe 37,300 b 580,388 AmTrust Financial Services 67,000 763,800 Aspen Insurance Holdings 61,200 1,367,208 Bank Mutual 30,500 265,960 BankFinancial 15,900 140,874 Calamos Asset Management, Cl. A 72,400 1,021,564 Cash America International 8,200 191,798 Community Bank System 22,100 a 321,776 Compass Diversified Holdings 50,600 409,354 CorVel 16,500 b 375,705 Delphi Financial Group, Cl. A 55,200 1,072,536 EZCORP, Cl. A 55,900 b 602,602 First BanCorp/Puerto Rico 64,500 254,775 First Financial Bancorp 66,300 498,576 First Merchants 20,400 163,812 FirstMerit 65,278 1,108,420 Hercules Technology Growth Capital 54,641 456,799 Interactive Brokers Group, Cl. A 24,100 b 374,273 IPC Holdings 4,400 120,296 Kayne Anderson 24,100 319,566 Knight Capital Group, Cl. A 78,800 b 1,343,540 National Penn Bancshares 125,128 a 576,840 Nelnet, Cl. A 23,900 b 324,801 Northwest Bancorp 10,500 198,030 Old National Bancorp 58,400 a 573,488 10 Common Stocks (continued) Shares Value ($) Finance (continued) Old Second Bancorp 50,900 a 300,310 optionsXpress Holdings 47,100 731,463 Pacific Capital Bancorp 56,900 121,766 PacWest Bancorp 74,800 984,368 Platinum Underwriters Holdings 21,300 608,967 PMA Capital, Cl. A 56,200 b 255,710 Prospect Capital 23,100 a 212,520 RSC Holdings 96,700 a,b 649,824 Signature Bank 8,900 b 241,368 Southside Bancshares 22,575 516,290 Susquehanna Bancshares 95,400 a 466,506 SVB Financial Group 36,800 a,b 1,001,696 SWS Group 15,600 217,932 TradeStation Group 14,700 b 124,362 UMB Financial 4,500 171,045 United Bankshares 20,400 a 398,616 United Community Banks 60,461 a,b 362,164 Universal American Financial 70,000 b 610,400 WesBanco 17,300 a 251,542 World Acceptance 18,000 a,b 358,380 WSFS Financial 10,600 289,486 Health Care Technology11.2% Align Technology 69,900 b 740,940 Alnylam Pharmaceuticals 16,000 a,b 356,320 Amedisys 3,900 a,b 128,778 American Medical Systems Holdings 18,300 b 289,140 American Oriental Bioengineering 85,700 a,b 453,353 AngioDynamics 38,200 b 506,914 CONMED 40,200 b 623,904 Cubist Pharmaceuticals 10,000 b 183,300 Cyberonics 29,100 b 483,933 Cynosure, Cl. A 84,672 b 647,741 Immucor 26,000 b 357,760 Invacare 24,700 a 435,955 The Portfolio 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Health Care Technology (continued) Isis Pharmaceuticals 64,600 a,b 1,065,900 Kensey Nash 31,200 b 817,752 Martek Biosciences 56,300 a,b 1,190,745 Maxygen 64,900 b 436,128 Medivation 40,900 a,b 916,569 Merit Medical Systems 17,400 b 283,620 Metabolix 51,600 a,b 424,152 Momenta Pharmaceuticals 85,600 a,b 1,029,768 Myriad Genetics 33,300 b 1,187,145 Myriad Pharmaceuticals 8,325 b 38,711 Noven Pharmaceuticals 20,700 b 296,010 OSI Pharmaceuticals 15,900 a,b 448,857 PDL BioPharma 53,600 423,440 Somanetics 15,800 b 260,858 STERIS 18,100 472,048 Theravance 11,700 b 171,288 Valeant Pharmaceuticals International 33,500 a,b 861,620 ViroPharma 138,600 a,b 821,898 Zoll Medical 8,900 b 172,126 Industrial Services3.2% CARBO Ceramics 28,800 a 984,960 Dycom Industries 49,700 b 550,179 EMCOR Group 46,700 a,b 939,604 Gulf Island Fabrication 31,651 501,036 GulfMark Offshore 5,000 b 138,000 Insituform Technologies, Cl. A 14,600 b 247,762 Lufkin Industries 6,800 285,940 Michael Baker 3,800 b 160,968 Orion Marine Group 31,900 b 606,100 TBS International, Cl. A 8,300 b 64,823 Tutor Perini 17,900 b 310,744 12 Common Stocks (continued) Shares Value ($) Non-Energy Minerals1.4% Royal Gold 8,400 a 350,280 Universal Forest Products 31,200 a 1,032,408 Worthington Industries 58,002 a 741,846 Process Industries4.2% AEP Industries 5,600 b 147,784 Clearwater Paper 22,300 b 563,967 Darling International 57,100 b 376,860 Glatfelter 85,300 759,170 GrafTech International 68,400 b 773,604 Innophos Holdings 32,900 555,681 Minerals Technologies 32,400 1,167,048 Olin 39,500 469,655 Rock-Tenn, Cl. A 6,800 259,488 Schulman (A.) 38,300 578,713 Schweitzer-Mauduit International 6,600 179,586 Terra Industries 13,400 324,548 Producer Manufacturing6.4% A.O. Smith 24,300 791,451 Aaon 28,500 a 567,720 Baldor Electric 16,800 a 399,672 Brady, Cl. A 21,500 540,080 Cascade 35,100 552,123 Chart Industries 56,700 b 1,030,806 CIRCOR International 9,900 233,739 Comverge 31,400 a,b 379,940 DXP Enterprises 20,400 b 233,988 Energy Conversion Devices 19,000 a,b 268,850 Federal Signal 18,400 140,760 Gibraltar Industries 21,100 144,957 Insteel Industries 64,200 a 529,008 Kadant 15,800 b 178,382 The Portfolio 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Producer Manufacturing (continued) Knoll L.B. Foster, Cl. A 32,200 b Mueller Industries 5,600 Spartan Motors Tecumseh Products, Cl. A 43,100 b Tredegar Wabtec 7,900 Retail Trade3.9% Aeropostale 45,900 a,b Childrens Place Retail Stores 20,000 a,b Freds, Cl. A 17,800 a Genesco 12,100 b Hot Topic 25,400 a,b Jo-Ann Stores 22,100 b JoS. A. Bank Clothiers 25,100 b Pantry 50,100 b Regis Shoe Carnival 17,400 b Systemax 21,600 a,b Weis Markets 5,400 Technology Services10.3% Albany Molecular Research 98,600 b AMERIGROUP 25,500 b Black Box CACI International, Cl. A 29,100 b Centene 40,100 b Earthlink 26,000 a,b Fair Isaac HEALTHSOUTH 22,100 b HealthSpring 21,700 b JDA Software Group 82,000 b Kindred Healthcare 31,400 b 14 Common Stocks (continued) Shares Value ($) Technology Services (continued) Manhattan Associates 65,000 b 1,184,300 Net 1 UEPS Technologies 36,900 b 501,471 NetScout Systems 44,100 b 413,658 PharMerica 64,600 a,b 1,268,098 Quest Software 22,900 b 319,226 Shutterfly 64,700 b 902,565 Sohu.com 900 a,b 56,547 SPSS 32,100 b 1,071,177 SuccessFactors 59,800 a,b 548,964 Sybase 7,500 a,b 235,050 Triple-S Management, Cl. B 13,400 a,b 208,906 VASCO Data Security International 19,800 b 144,738 Vignette 72,800 b 957,320 Vital Images 10,500 b 119,175 Wind River Systems 22,500 b 257,850 Transportation1.9% Allegiant Travel 15,900 a,b 630,276 American Commercial Lines 8,900 a,b 137,772 Celadon Group 21,300 b 178,707 Knightsbridge Tankers 60,200 821,128 Nordic American Tanker Shipping 10,700 a 340,474 Saia 15,000 b 270,150 Ship Finance International 40,500 a 446,715 Utilities2.8% Avista 14,700 261,807 El Paso Electric 80,600 1,125,176 NorthWestern 44,700 1,017,372 Ormat Technologies 16,500 a 665,115 UIL Holdings 49,700 1,115,765 Total Common Stocks (cost $184,982,624) The Portfolio 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment1.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,486,000) 1,486,000 c Investment of Cash Collateral for Securities Loaned22.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $33,278,632) 33,278,632 c Total Investments (cost $219,747,256) 122.1% Liabilities, Less Cash and Receivables (22.1%) Net Assets 100.0% a All or a portion of these securities are on loan. At June 30, 2009, the total market value of the portfolios securities on loan is $30,833,879 and the total market value of the collateral held by the portfolio is $33,278,632. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Money Market Investments 23.4 Retail Trade 3.9 Finance 15.0 Consumer Durables 3.8 Electronic Technology 11.9 Industrial Services 3.2 Health Care Technology 11.2 Utilities 2.8 Technology Services 10.3 Communications 2.7 Commercial & Professional Services 8.7 Energy Minerals 2.3 Producer Manufacturing 6.4 Transportation 1.9 Consumer Non-Durables 4.6 Non-Energy Minerals 1.4 Consumer Services 4.4 Process Industries 4.2  Based on net assets. See notes to financial statements. 16 STATEMENT OF ASSETS AND LIABILITIES June 30, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $30,833,879)Note 1(b): Unaffiliated issuers 184,982,624 146,241,543 Affiliated issuers 34,764,632 34,764,632 Cash 171,323 Receivable for investment securities sold 4,193,459 Dividends and interest receivable 126,165 Receivable for shares of Beneficial Interest subscribed 981 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 134,909 Liability for securities on loanNote 1(b) 33,278,632 Payable for investment securities purchased 3,641,418 Payable for shares of Beneficial Interest redeemed 132,540 Interest payableNote 2 5,876 Accrued expenses 77,510 Net Assets ($) Composition of Net Assets ($): Paid-in capital 290,431,887 Accumulated undistributed investment incomenet 639,331 Accumulated net realized gain (loss) on investments (104,102,919) Accumulated net unrealized appreciation (depreciation) on investments (38,741,081) Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 137,975,892 10,251,326 Shares Outstanding 7,287,911 546,685 Net Asset Value Per Share ($) See notes to financial statements. The Portfolio 17 STATEMENT OF OPERATIONS Six Months Ended June 30, 2009 (Unaudited) Investment Income ($): Income: Cash dividends (net of $903 foreign taxes withheld at source): Unaffiliated issuers Affiliated issuers Income from securities lending Interest Total Income Expenses: Investment advisory feeNote 3(a) Prospectus and shareholders reports Professional fees Custodian feesNote 3(b) Distribution feesNote 3(b) Trustees fees and expensesNote 3(c) Shareholder servicing costsNote 3(b) Loan commitment feesNote 2 Interest expenseNote 2 Miscellaneous Total Expenses Lessreduction in investment advisory fee due to undertakingNote 3(a) Lessreduction in fees due to earnings creditsNote 1(b) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 18 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2009 Year Ended (Unaudited) December 31, 2008 Operations ($): Investment incomenet 645,336 2,596,819 Net realized gain (loss) on investments (29,950,035) (71,013,847) Net unrealized appreciation (depreciation) on investments 30,583,992 (39,691,395) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Initial Shares (2,355,461) (3,233,743) Service Shares (132,450) (84,738) Net realized gain on investments: Initial Shares  (19,376,168) Service Shares  (821,738) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 3,487,443 8,450,835 Service Shares 716,412 2,234,509 Dividends reinvested: Initial Shares 2,355,461 22,609,911 Service Shares 132,450 906,476 Cost of shares redeemed: Initial Shares (11,421,650) (209,580,698) a Service Shares (687,951) (3,887,841) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 154,853,671 465,745,289 End of Period Undistributed investment incomenet 639,331 2,481,906 The Portfolio 19 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2009 Year Ended (Unaudited) December 31, 2008 Capital Share Transactions: Initial Shares Shares sold 203,457 329,367 Shares issued for dividends reinvested 147,677 810,973 Shares redeemed (680,440) (7,357,070) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 42,066 85,389 Shares issued for dividends reinvested 8,378 32,855 Shares redeemed (40,623) (154,285) Net Increase (Decrease) in Shares Outstanding a Includes redemption-in-kind amounting to $158,049,777. See notes to financial statements. 20 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single portfolio share. Total return shows how much your investment in the portfolio would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.The portfolios total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the portfolios financial statements. Six Months Ended June 30, 2009 Year Ended December 31, Initial Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 19.01 32.34 42.03 43.96 41.55 37.39 Investment Operations: Investment incomenet a .08 .26 .24 .31 .18 .08 Net realized and unrealized gain (loss) on investments .16 (11.87) (4.29) 1.56 2.23 4.16 Total from Investment Operations .24 (11.61) (4.05) 1.87 2.41 4.24 Distributions: Dividends from investment incomenet (.32) (.25) (.31) (.18)  (.08) Dividends from net realized gain on investments  (1.47) (5.33) (3.62)   Total Distributions (.32) (1.72) (5.64) (3.80)  (.08) Net asset value, end of period 18.93 19.01 32.34 42.03 43.96 41.55 Total Return (%) 1.57 b (37.59) (11.06) 3.77 5.80 11.34 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .88 c .83 .81 .82 .81 .79 Ratio of net expenses to average net assets .73 c .75 .81 .82 d .81 d .79 d Ratio of net investment income to average net assets .96 c .95 .66 .75 .43 .20 Portfolio Turnover Rate 37.44 b 77.65 90.75 97.52 67.11 56.06 Net Assets, end of period ($ x 1,000) 137,976 144,777 447,447 633,459 744,621 788,943 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Portfolio 21 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2009 Year Ended December 31, Service Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 18.77 31.94 41.56 43.51 41.22 37.12 Investment Operations: Investment income (loss)net a .06 .20 .15 .21 .07 (.02) Net realized and unrealized gain (loss) on investments .17 (11.75) (4.25) 1.53 2.22 4.12 Total from Investment Operations .23 (11.55) (4.10) 1.74 2.29 4.10 Distributions: Dividends from investment incomenet (.25) (.15) (.19) (.07)   Dividends from net realized gain on investments  (1.47) (5.33) (3.62)   Total Distributions (.25) (1.62) (5.52) (3.69)   Net asset value, end of period 18.75 18.77 31.94 41.56 43.51 41.22 Total Return (%) 1.47 b (37.77) (11.28) 3.52 5.56 11.05 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.13 c 1.08 1.06 1.08 1.06 1.04 Ratio of net expenses to average net assets .98 c .99 1.06 1.08 d 1.06 d 1.04 d Ratio of net investment income (loss) to average net assets .71 c .75 .42 .51 .18 (.04) Portfolio Turnover Rate 37.44 b 77.65 90.75 97.52 67.11 56.06 Net Assets, end of period ($ x 1,000) 10,251 10,077 18,299 21,667 22,759 22,061 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 22 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Variable Investment Fund (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company, operating as a series company currently offering seven series, including the Developing Leaders Portfolio (the portfolio). The portfolio is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The portfolio is a diversified series. The portfolios investment objective is capital growth. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the portfolios investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the portfolios shares, which are sold without a sales charge. The portfolio is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The fund accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The portfolios financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Portfolio 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund enters into contracts that contain a variety of indemnifica-tions.The portfolios maximum exposure under these arrangements is unknown. The portfolio does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the portfolio calculates its net asset value, the portfolio may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The portfolio adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes 24 an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the portfolios investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the portfolios own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessar ily an indication of the risk associated with investing in those securities The following is a summary of the inputs used as of June 30, 2009 in valuing the portfolios investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic 146,241,543   Mutual Funds 34,764,632   Other Financial Instruments      Liabilities ($) Other Financial Instruments       Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Portfolio 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The portfolio has arrangements with the custodian and cash management bank whereby the portfolio may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the portfolio includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the portfolio may lend securities to qualified institutions. It is the portfolios policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The portfolio is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the portfolio bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2009, The Bank of New York Mellon earned $71,550 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. 26 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the portfolio may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the portfolio not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (e) Federal income taxes: It is the policy of the portfolio to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2009, the portfolio did not have any liabilities for any uncertain tax positions.The portfolio recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the portfolio did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2008 remains subject to examination by the Internal Revenue Service and state taxing authorities. The portfolio has an unused capital loss carryover of $56,692,296 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2008. If not applied, the carryover expires in fiscal 2016. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2008 was as follows: ordinary income The Portfolio 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) $9,843,199 and long-term capital gains $13,673,188. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The portfolio participates with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the portfolio has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the portfolio based on rates determined pursuant to the terms of the respective Facility at the time of the borrowing. The average amount of borrowings outstanding under the Facilities during the period ended June 30, 2009 was approximately $14,100, with a related weighted average annualized interest rate of 1.59%. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager,the investment advisory fee is computed at the annual rate of .75% of the value of the portfolios average daily net assets and is payable monthly. The Manager has undertaken until May 1, 2010 that, if the aggregate expenses, exclusive of shareholder servicing fees and Rule 12b-1 fees, but including the investment advisory fee, exceed .70% of the value of the portfolios average daily net assets, the portfolio may deduct from the payment to be made to the Manager under the investment advisory agreement, or the Manager will bear, such excess expense. The reduction in investment advisory fee, pursuant to the undertaking, amounted to $100,620 during the period ended June 30, 2009. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing 28 their shares, for servicing and/or maintaining Service shares shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products.The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2009, Service shares were charged $11,467 pursuant to the Plan. The portfolio compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the portfolio. During the period ended June 30, 2009, the portfolio was charged $440 pursuant to the transfer agency agreement. The portfolio compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to portfolio subscriptions and redemptions. During the period ended June 30, 2009, the portfolio was charged $80 pursuant to the cash management agreement.These fees were offset by earnings credits pursuant to the cash management agreement. The portfolio also compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the portfolio. During the period ended June 30, 2009, the portfolio was charged $13,536 pursuant to the custody agreement. During the period ended June 30, 2009, the portfolio was charged $3,341 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $124,426, Rule 12b-1 distribution plan fees $2,132, custodian fees $6,540, chief compliance officer fees $1,670 and transfer agency per account fees $141. The Portfolio 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2009, amounted to $51,864,036 and $59,758,490, respectively. The portfolio adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the portfolio held no derivatives during the period ended June 30, 2009, FAS 161 disclosures did not impact the notes to financial statements. At June 30, 2009, accumulated net unrealized depreciation on investments was $38,741,081, consisting of $9,397,768 gross unrealized appreciation and $48,138,849 gross unrealized depreciation. At June 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date of issuance of the financial statements.This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 30 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE PORTFOLIOS INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the funds Board held on March 3, 2009, the Board unanimously approved the continuation of the funds Investment Advisory Agreement with Dreyfus for a six-month term ending September 30, 2009.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In approving the continuance of the Investment Advisory Agreement, the Board considered all factors that they believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Investment Advisory Agreement. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Board members also considered Dreyfus research and portfolio management capabilities and Dreyfus oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure.The Board also considered Dreyfus brokerage policies and practices, the standards applied in seeking best execution and Dreyfus policies and practices regarding soft dollars. The Portfolio 31 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE PORTFOLIOS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) Comparative Analysis of the Funds Performance and Advisory Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of small-cap core funds underlying variable insurance products (the Performance Group) and to a larger universe of funds, consisting of all small-cap core funds underlying variable insurance products (the Performance Universe) selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted the funds average annual total return ranked in the third quartile of the Performance Group and Performance Universe for the one-year period ended December 31, 2008 and ranked in the fourth quartile of the Performance Group and Performance Universe for other various periods ended December 31, 2008. Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index.The Board expressed its concern with the funds performance and requested that Dreyfus take steps to improve it. The Board members also discussed the funds contractual and actual management fees and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The funds contractual and actual management fees and expense ratio ranked in the first quartile of the Expense Group and Expense Universe. After discussions with the Board members, representatives of Dreyfus agreed that, through May 1, 2010, if the aggregate expenses of a funds share class, exclusive of shareholder servicing fees, and Rule 12b-1 fees, but including the management fee, exceed 0.70 of 1% of the value of the 32 fund average daily net assets, the fund may deduct from the payment to be made to Dreyfus under the Investment Advisory Agreement, or Dreyfus will bear, such excess expense. Representatives of Dreyfus reviewed with the Board members the fees paid to Dreyfus or its affiliates by mutual funds and/or separate accounts managed by Dreyfus with similar investment objectives, policies and strategies as the fund (the Similar Accounts), and explained the nature of the Similar Accounts and the differences, from Dreyfus perspective, as applicable, in providing services to the Similar Accounts as compared to the fund. Dreyfus representatives also reviewed the costs associated with distribution through intermediaries. The Board analyzed differences in fees paid to Dreyfus and discussed the relationship of the advisory fees paid in light of the services provided. The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fees. The Board acknowledged that differences in fees paid by the Similar Accounts seemed to be consistent with the services provided. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members The Portfolio 33 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE PORTFOLIOS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) evaluated the profitability analysis in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund investors.The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Investment Advisory Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a funds assets had been static or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. It also was noted that the profitability percentage for managing the fund was within ranges determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided. The Board also noted Dreyfus waiver of receipt of a portion of the management fee and its effect on the profitability of Dreyfus. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Investment Advisory Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the ser- vices provided by Dreyfus are adequate and appropriate. While the Board was concerned with the funds performance, the Board noted Dreyfus efforts to improve its returns, and determined to closely monitor performance. 34 The Board concluded that the fee paid by the fund to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the advisory fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that continuation of the funds Investment Advisory Agreement for a six-month period was in the best interests of the fund and its shareholders. The Portfolio 35 NOTES The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization.Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus portfolio are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus portfolio. Contents THE PORTFOLIO 2 A Letter from the Chairman and CEO 3 Discussion of Performance 6 Understanding Your Portfolios Expenses 6 Comparing Your Portfolios Expenses With Those of Other Funds 7 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 19 Notes to Financial Statements 27 Information About the Review and Approval of the Portfolios Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, Growth and Income Portfolio The Portfolio A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Variable Investment Fund, Growth and Income Portfolio, covering the six-month period from January 1, 2009, through June 30, 2009. The severe recession and banking crisis that dominated the financial markets at the start of 2009 appear to have moderated as of mid-year. Previously frozen credit markets have thawed, giving businesses access to the capital they need to grow.After reaching multi-year lows in early March, equities staged an impressive rally, enabling most major stock market indices to end the six-month reporting period close to where they began. While the U.S. economy remains weak overall, we have seen encouraging evidence of potential recovery, including a recovering housing market and improvements within certain manufacturing sectors. Meanwhile, inflation has remained tame in the face of high unemployment and unused manufacturing capacity. Although these developments give us reasons for optimism, we remain cautious due to the speed and magnitude of the stock markets 2009 rebound. Indeed, the markets advance was led mainly by lower-quality stocks when investors developed renewed appetites for risk. We would prefer to see a steadier rise in stock prices supported by more concrete economic data, as the rapid rise increases the possibility that profit-taking could move the market lower. In uncertain markets such as this one, even the most seasoned investors can benefit from professional counsel. To determine how your investments should be positioned for the challenges and opportunities that lie ahead, we continue to stress that you talk regularly with your financial advisor. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Performance given by the funds Portfolio Managers. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation July 15, 2009 2 DISCUSSION OF PERFORMANCE For the reporting period of January 1, 2009, through June 30, 2009, as provided by Elizabeth Slover and John Bailer, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2009, Dreyfus Variable Investment Fund, Growth and Income Portfolios Initial shares achieved a 4.59% total return, and its Service shares achieved a total return of 4.46%. 1 The funds benchmark, the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index), returned 3.19% for the same period. 2 Despite a deep economic recession and an ongoing banking crisis, stocks rallied in the spring of 2009, more than offsetting losses posted earlier in the year.The fund fared relatively well in this environment, as the success of its security selection strategy enabled it to produce higher returns than its benchmark. The Funds Investment Approach To pursue the funds goal of seeking long-term capital growth, current income and growth of income consistent with reasonable investment risk, the fund invests primarily in stocks of domestic and foreign issuers. We seek to create a broadly diversified portfolio that includes a blend of growth and dividend-paying stocks, as well as other investments that provide income.We choose stocks through a disciplined investment process that combines computer modeling techniques,bottom-up fundamental analysis and risk management.The investment process is designed to provide investors with investment exposure to sector weightings and risk characteristics similar to those of the S&P 500 Index. A Sustained Market Rally Lifted Stock Prices During the opening months of 2009, the U.S. stock market continued to decline amid a severe recession characterized by rising unemployment, plunging housing prices and depressed consumer confidence. At the same time, the world was in the grip of a global banking crisis, in which massive investment losses led to the failures of some of the worlds major financial institutions. These influences had fueled a severe bear The Portfolio 3 DISCUSSION OF PERFORMANCE (continued) market over the second half of 2008, and additional losses early in the reporting period drove stock market averages to multi-year lows. Although economic fundamentals showed few signs of improvement at the time, investor sentiment began to improve in early March as aggressive remedial measures adopted by government and monetary authorities appeared to avert a collapse of the banking system, and investors looked forward to better economic times. Bargain hunters began to bid beaten-down stock prices higher, fueling a sustained market rally that persisted from mid-March through the end of June.The strong rally enabled many stocks to recover the ground they had lost earlier in the reporting period. Energy and Consumer Stocks Drove Fund Performance When 2009 began, investors were responding indiscriminately to a fear of losses in the bear market rather than the strengths and weaknesses of individual companies. However, during the springtime rally, investors refocused on companies underlying business fundamentals. Notably, our process of bottom-up stock selection proved effective during both periods. In the economically sensitive energy sector, an underweighted position in industry bellwether Exxon Mobil proved advantageous as investors sold the integrated energy producer in favor of more aggressive investments. Similarly, the fund benefited from its lack of exposure to another traditionally defensive energy giant, ConocoPhillips. Instead, we emphasized better-performing oil services and exploration-and-production companies, including Occidental Petroleum and XTO Energy. In the consumer discretionary sector, the fund received strong contributions to relative performance from a variety of stocks that historically have been more sensitive than average to changes in economic conditions, including retailers. For example, electronics seller Best Buy benefited during the reporting period from strong same-store sales comparisons stemming from the bankruptcy of a key competitor and robust demand for flat-panel televisions. In addition, the fund achieved above-average results from media companies that had been severely beaten down when advertising revenues plunged in 2008. Some of the healthier media companies bounced back strongly over the first half of 2009, including fund holdings Time Warner and Omnicom Group. 4 The funds performance lagged its benchmark in the health care and industrials sectors. The funds results in the health care sector were undermined by an underweighted position in pharmaceutical developer Shering-Plough, which gained substantial value after announcing a merger with Merck & Co. Conversely, overweighted exposure to industry giant Pfizer suffered after the company acquired former rival Wyeth Pharmaceuticals. Among industrial stocks, an overweighted position in Waste Management lagged market averages despite the companys high dividend yield as investors turned away from traditionally defensive investments. Positioned for an Economic Recovery We continue to believe that a highly disciplined and selective approach to security selection is required in seeking consistently superior performance over the long term. Despite the recent market rally, we have continued to find what, in our view, are attractively valued opportunities in companies that appear poised to prosper during an economic rebound, particularly in the information technology sector.We have found fewer opportunities in the energy and telecommunications services sectors. July 15, 2009 The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Variable Investment Fund, Growth and Income Portfolio made available through insurance products may be similar to other funds managed or advised by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns.The funds returns reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through October 1, 2009, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER, INC.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. The Portfolio 5 UNDERSTANDING YOUR PORTFOLIOS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your portfolios prospectus or talk to your financial adviser. Review your portfolios expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Variable Investment Fund, Growth and Income Portfolio from January 1, 2009 to June 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2009 Initial Shares Service Shares Expenses paid per $1,000  $ 4.36 $ 5.63 Ending value (after expenses) $1,045.90 $1,044.60 COMPARING YOUR PORTFOLIOS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your portfolios expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the portfolio with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2009 Initial Shares Service Shares Expenses paid per $1,000  $ 4.31 $ 5.56 Ending value (after expenses) $1,020.53 $1,019.29  Expenses are equal to the portfolios annualized expense ratio of .86% for Initial shares and 1.11% for Service shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2009 (Unaudited) Common Stocks99.4% Shares Value ($) Consumer Discretionary10.5% American Eagle Outfitters 28,670 406,254 Autoliv 11,100 319,347 Best Buy 4,700 157,403 Carnival 18,522 477,312 Gap 46,370 760,468 Home Depot 65,398 1,545,355 Interpublic Group of Cos. 46,830 a 236,491 Johnson Controls 14,620 b 317,546 Kohls 10,060 a 430,065 Newell Rubbermaid 32,400 337,284 News, Cl. A 70,930 646,172 OReilly Automotive 7,710 a 293,597 Omnicom Group 20,300 641,074 Staples 18,550 374,153 Target 13,920 549,422 Time Warner 39,030 983,166 Consumer Staples12.6% Cadbury, ADR 21,400 736,160 Coca-Cola Enterprises 17,400 289,710 Colgate-Palmolive 12,837 908,089 CVS Caremark 26,822 854,817 Dean Foods 14,080 a 270,195 Estee Lauder, Cl. A 9,740 318,206 Kraft Foods, Cl. A 18,030 456,880 Lorillard 11,740 795,620 PepsiCo 44,120 2,424,835 Philip Morris International 48,465 2,114,043 SUPERVALU 20,210 261,720 Walgreen 18,110 532,434 Whole Foods Market 13,550 b 257,179 The Portfolio 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Energy9.8% Cameron International 7,260 a 205,458 Chevron 21,910 1,451,537 Devon Energy 3,970 216,365 Exxon Mobil 10,406 727,484 Halliburton 10,090 208,863 Marathon Oil 22,220 669,489 Noble Energy 3,600 212,292 Occidental Petroleum 34,690 2,282,949 Southwestern Energy 11,150 a 433,178 Transocean 2,770 a 205,783 XTO Energy 35,350 1,348,249 Financial15.4% Aflac 4,480 139,283 Ameriprise Financial 19,900 482,973 Bank of America 71,840 948,288 Capital One Financial 3,730 81,612 Chubb 4,970 198,204 Fidelity National Financial, Cl. A 15,870 214,721 Franklin Resources 14,530 1,046,305 Goldman Sachs Group 3,950 582,388 Invesco 23,890 425,720 JPMorgan Chase & Co. 69,356 2,365,733 Marsh & McLennan Cos. 10,230 205,930 MetLife 21,650 649,716 Moodys 29,450 776,008 Morgan Stanley 27,630 787,731 Prudential Financial 11,240 418,353 State Street 17,980 848,656 Travelers Cos. 13,250 543,780 Wells Fargo & Co. 55,180 1,338,667 Western Union 23,600 387,040 8 Common Stocks (continued) Shares Value ($) Health Care13.7% Alexion Pharmaceuticals 7,570 a 311,278 AmerisourceBergen 21,900 388,506 Amgen 20,180 a 1,068,329 Biogen Idec 6,640 a 299,796 Boston Scientific 20,680 a 209,695 Bristol-Myers Squibb 17,070 346,692 Celgene 8,160 a 390,374 Covidien 9,318 348,866 Genzyme 5,700 a 317,319 Gilead Sciences 13,900 a 651,076 Life Technologies 8,293 a 345,984 Medco Health Solutions 10,030 a 457,468 Merck & Co. 79,520 2,223,379 Pfizer 137,869 2,068,035 St. Jude Medical 10,090 a 414,699 Universal Health Services, Cl. B 5,560 271,606 Vertex Pharmaceuticals 11,390 a,b 405,940 WellPoint 4,280 a 217,809 Zimmer Holdings 6,860 a 292,236 Industrial8.7% Caterpillar 11,080 b 366,083 Cummins 12,810 451,040 Danaher 6,740 416,128 Dover 11,590 383,513 Eaton 10,880 485,357 General Electric 45,990 539,003 Honeywell International 7,620 239,268 Illinois Tool Works 10,830 404,392 JetBlue Airways 47,470 a 202,697 Lockheed Martin 3,380 272,597 Norfolk Southern 24,110 908,224 Paccar 13,560 b 440,836 The Portfolio 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) Parker Hannifin 8,780 377,189 Raytheon 7,550 335,446 Tyco International 13,820 359,044 Union Pacific 9,187 478,275 Waste Management 12,449 b 350,564 Information Technology21.0% Akamai Technologies 14,915 a 286,070 Alcatel-Lucent, ADR 78,810 a 195,449 Amphenol, Cl. A 7,840 248,058 Apple 10,473 a 1,491,669 Autodesk 16,790 a 318,674 BMC Software 11,920 a 402,777 Broadcom, Cl. A 21,728 a 538,637 Cisco Systems 27,260 a 508,126 Dolby Laboratories, Cl. A 10,540 a,b 392,931 Electronic Arts 15,808 a 343,350 EMC 45,450 a 595,395 Google, Cl. A 2,693 a 1,135,342 Hewlett-Packard 16,640 643,136 Intel 11,918 197,243 Juniper Networks 25,010 a 590,236 Lam Research 13,930 a 362,180 Microsoft 116,727 2,774,601 Motorola 37,600 249,288 Nokia, ADR 72,320 1,054,426 Oracle 49,300 1,056,006 QUALCOMM 24,735 1,118,022 Sybase 11,920 a,b 373,573 Symantec 25,060 a 389,934 Texas Instruments 55,440 1,180,872 10 Common Stocks (continued) Shares Value ($) Information Technology (continued) Visa, Cl. A 8,259 b 514,205 Materials3.0% Air Products & Chemicals 2,520 162,767 Celanese, Ser. A 12,280 291,650 Crown Holdings 7,990 a 192,879 E.I. du Pont de Nemours & Co. 17,560 449,887 Freeport-McMoRan Copper & Gold 12,717 637,249 Packaging Corp. of America 14,110 228,582 Praxair 5,989 425,638 Telecommunication Services1.4% AT & T 28,170 699,743 Windstream 53,140 444,250 Utilities3.3% Entergy 10,700 829,464 Exelon 8,180 418,898 FPL Group 9,160 520,838 NRG Energy 10,280 a 266,869 Questar 19,060 592,004 Total Common Stocks (cost $78,319,575) Other Investment.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $679,000) 679,000 c The Portfolio 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned3.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $2,888,631) 2,888,631 c Total Investments (cost $81,887,206) 103.8% Liabilities, Less Cash and Receivables (3.8%) Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. b All or a portion of these securities are on loan. At June 30, 2009, the total market value of the portfolios securities on loan is $2,780,139 and the total market value of the collateral held by the portfolio is $2,888,631. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Information Technology 21.0 Industrial 8.7 Financial 15.4 Money Market Investments 4.4 Health Care 13.7 Utilities 3.3 Consumer Staples 12.6 Materials 3.0 Consumer Discretionary 10.5 Telecommunication Services 1.4 Energy 9.8  Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES June 30, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $2,780,139)Note 1(b): Unaffiliated issuers 78,319,575 80,257,413 Affiliated issuers 3,567,631 3,567,631 Cash 6,924 Receivable for investment securities sold 2,102,848 Dividends and interest receivable 120,917 Receivable for shares of Beneficial Interest subscribed 13 Prepaid expenses 8,398 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 55,051 Liability for securities on loanNote 1(b) 2,888,631 Payable for investment securities purchased 2,238,589 Payable for shares of Beneficial Interest redeemed 63,405 Accrued expenses 32,731 Net Assets ($) Composition of Net Assets ($): Paid-in capital 123,619,003 Accumulated undistributed investment incomenet 64,945 Accumulated net realized gain (loss) on investments (44,836,049) Accumulated net unrealized appreciation (depreciation) on investments 1,937,838 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 71,779,978 9,005,759 Shares Outstanding 5,215,788 653,987 Net Asset Value Per Share ($) See notes to financial statements. The Portfolio 13 STATEMENT OF OPERATIONS Six Months Ended June 30, 2009 (Unaudited) Investment Income ($): Income: Cash dividends (net of $6,701 foreign taxes withheld at source): Unaffiliated issuers 958,640 Affiliated issuers 449 Interest 16,972 Income from securities lending 9,250 Total Income Expenses: Investment advisory feeNote 3(a) 285,211 Prospectus and shareholders reports 14,063 Professional fees 13,946 Custodian feesNote 3(b) 12,999 Distribution feesNote 3(b) 10,883 Trustees fees and expensesNote 3(c) 4,881 Shareholder servicing costsNote 3(b) 2,135 Loan commitment feesNote 2 291 Interest expenseNote 2 63 Miscellaneous 9,469 Total Expenses Lessreduction in investment advisory fee due to undertakingNote 3(a) (15,761) Lessreduction in fees due to earnings creditsNote 1(b) (38) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (10,235,785) Net unrealized appreciation (depreciation) on investments 12,621,138 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2009 Year Ended (Unaudited) December 31, 2008 Operations ($): Investment incomenet 647,169 797,793 Net realized gain (loss) on investments (10,235,785) (34,499,965) Net unrealized appreciation (depreciation) on investments 12,621,138 (28,336,676) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Initial Shares (573,661) (721,418) Service Shares (62,081) (59,367) Net realized gain on investments: Initial Shares  (14,614,354) Service Shares  (2,053,893) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 1,447,643 3,027,013 Service Shares 88,888 576,939 Dividends reinvested: Initial Shares 573,661 15,335,772 Service Shares 62,081 2,113,260 Cost of shares redeemed: Initial Shares (6,342,527) (24,079,608) Service Shares (1,350,359) (4,315,709) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 83,909,570 170,739,783 End of Period Undistributed investment incomenet 64,945 53,518 The Portfolio 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2009 Year Ended (Unaudited) December 31, 2008 Capital Share Transactions: Initial Shares Shares sold 114,402 165,341 Shares issued for dividends reinvested 45,416 787,447 Shares redeemed (515,022) (1,260,108) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 7,344 30,810 Shares issued for dividends reinvested 4,922 108,267 Shares redeemed (110,748) (224,041) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single portfolio share. Total return shows how much your investment in the portfolio would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.The portfolios total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the portfolios financial statements. Six Months Ended June 30, 2009 Year Ended December 31, Initial Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 13.27 25.42 24.79 21.82 21.40 20.16 Investment Operations: Investment incomenet a .11 .13 .19 .18 .28 .24 Net realized and unrealized gain (loss) on investments .49 (9.53) 1.79 2.97 .43 1.25 Total from Investment Operations .60 (9.40) 1.98 3.15 .71 1.49 Distributions: Dividends from investment incomenet (.11) (.13) (.19) (.18) (.29) (.25) Dividends from net realized gain on investments  (2.62) (1.16)    Total Distributions (.11) (2.75) (1.35) (.18) (.29) (.25) Net asset value, end of period 13.76 13.27 25.42 24.79 21.82 21.40 Total Return (%) 4.59 b (40.41) 8.44 14.51 3.35 7.47 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .90 c .85 .81 .84 .81 .82 Ratio of net expenses to average net assets .86 c .85 d .81 d .83 .81 d .82 d Ratio of net investment income to average net assets 1.73 c .66 .76 .78 1.33 1.21 Portfolio Turnover Rate 71.97 b 134.81 71.85 124.50 65.91 52.74 Net Assets, end of period ($ x 1,000) 71,780 73,919 149,445 168,965 183,903 220,447 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Portfolio 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2009 Year Ended December 31, Service Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 13.28 25.43 24.80 21.83 21.40 20.15 Investment Operations: Investment incomenet a .09 .08 .14 .14 .24 .21 Net realized and unrealized gain (loss) on investments .49 (9.53) 1.79 2.97 .44 1.24 Total from Investment Operations .58 (9.45) 1.93 3.11 .68 1.45 Distributions: Dividends from investment incomenet (.09) (.08) (.14) (.14) (.25) (.20) Dividends from net realized gain on investments  (2.62) (1.16)    Total Distributions (.09) (2.70) (1.30) (.14) (.25) (.20) Net asset value, end of period 13.77 13.28 25.43 24.80 21.83 21.40 Total Return (%) 4.46 b (40.53) 8.19 14.31 3.21 7.22 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.15 c 1.10 1.06 1.09 1.07 1.07 Ratio of net expenses to average net assets 1.11 c 1.10 d 1.00 1.00 1.00 1.00 Ratio of net investment income to average net assets 1.48 c .40 .55 .61 1.14 1.05 Portfolio Turnover Rate 71.97 b 134.81 71.85 124.50 65.91 52.74 Net Assets, end of period ($ x 1,000) 9,006 9,990 21,294 19,213 20,241 23,473 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Variable Investment Fund (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as an open end management investment company, operating as a series company currently offering seven series, including the Growth and Income Portfolio (the portfolio). The portfolio is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies. The portfolio is a non-diversified series. The portfolios investment objective is to provide long-term capital growth, current income and growth of income, consistent with reasonable investment risk.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the portfolios investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the portfolios shares, which are sold without a sales charge. The portfolio is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The fund accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The portfolios financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Portfolio 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund enters into contracts that contain a variety of indemnifica-tions.The portfolios maximum exposure under these arrangements is unknown. The portfolio does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the portfolio calculates its net asset value, the portfolio may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board ofTrustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The portfolio adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes 20 an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the portfolio s investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the portfolios own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2009 in valuing the portfolios investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic 78,271,378   Equity Securities Foreign 1,986,035   Mutual Funds 3,567,631   Other Financial Instruments      Liabilities ($) Other Financial Instruments       Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Portfolio 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments is recognized on the accrual basis. The portfolio has arrangements with the custodian and cash management bank whereby the portfolio may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the portfolio includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the portfolio may lend securities to qualified institutions. It is the portfolios policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The portfolio is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the portfolio bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2009, The Bank of New York Mellon earned $3,964 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. 22 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date.The portfolio declares and pays dividends from investment income-net on a quarterly basis. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the portfolio may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the portfolio not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (e) Federal income taxes: It is the policy of the portfolio to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2009, the portfolio did not have any liabilities for any uncertain tax positions.The portfolio recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the portfolio did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2008 remains subject to examination by the Internal Revenue Service and state taxing authorities. The portfolio has an unused capital loss carryover of $27,760,538 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2008. If not applied, the carryover expires in fiscal 2016. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2008 was as follows: ordinary income The Portfolio 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) $9,798,190 and long-term capital gains $7,650,842.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The portfolio participates with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the portfolio has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the portfolio based on rates determined pursuant to the terms of the respective Facility at the time of the borrowing. The average amount of borrowings outstanding under the Facilities during the period ended June 30, 2009 was approximately $4,500 with a related weighted average annualized interest rate of 2.84%. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .75% of the value of the portfolios average daily net assets and is payable monthly.The Manager has agreed to waive receipt of a portion of the portfolios management fee, in the amount of .08% of the value of the portfolios average daily net assets until October 1, 2009. The reduction in investment advisory fee, pursuant to the undertaking, amounted to $15,761 during the period ended June 30, 2009. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing their shares, for servicing and/or maintaining Service shares shareholder accounts and for advertising and marketing for Service shares.The Plan 24 provides for payments to be made at an annual rate of .25% of the value of the Service shares average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products.The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2009, Service shares were charged $10,883 pursuant to the Plan. The portfolio compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the portfolio. During the period ended June 30, 2009, the portfolio was charged $224 pursuant to the transfer agency agreement. The portfolio compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2009, the portfolio was charged $38 pursuant to the cash management agreement.These fees were offset by earnings credits pursuant to the cash management agreement. The portfolio also compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the portfolio. During the period ended June 30, 2009, the portfolio was charged $12,999 pursuant to the custody agreement. During the period ended June 30, 2009, the portfolio was charged $3,341 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $50,426, Rule 12b-1 distribution plan fees $1,886, custodian fees $6,373, chief compliance officer fees $1,670 and transfer agency per account fees $75, which are offset against an expense reimbursement currently in effect in the amount of $5,379. The Portfolio 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2009, amounted to $54,784,533 and $59,315,749, respectively. The portfolio adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the portfolio held no derivatives during the period ended June 30, 2009, FAS 161 disclosures did not impact the notes to the financial statements. At June 30, 2009, accumulated net unrealized appreciation on investments was $1,937,838, consisting of $6,258,458 gross unrealized appreciation and $4,320,620 gross unrealized depreciation. At June 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date of issuance of the financial statements.This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 26 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE PORTFOLIOS INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the funds Board held on March 3, 2009, the Board unanimously approved the continuation of the funds Investment Advisory Agreement with Dreyfus for a one-year term ending March 30, 2010.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In approving the continuance of the Investment Advisory Agreement, the Board considered all factors that they believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Investment Advisory Agreement. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Board members also considered Dreyfus research and portfolio management capabilities and Dreyfus oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure.The Board also considered Dreyfus brokerage policies and practices, the standards applied in seeking best execution and Dreyfus policies and practices regarding soft dollars. The Portfolio 27 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE PORTFOLIOS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) Comparative Analysis of the Funds Performance and Advisory Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of large-cap core funds underlying variable insurance products (the Performance Group) and to a larger universe of funds, consisting of all large-cap core funds underlying variable insurance products (the Performance Universe) selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted the funds average annual total return generally ranked in the third or fourth quartile of the Performance Group and Performance Universe for various periods ended December 31, 2008. Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index.The Board noted that new portfolio managers were assigned to the fund in January 2009 and that it was too soon to effectively evaluate their performance (which was not reflected in the Lipper presentation). The Board members also discussed the funds contractual and actual management fees and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The funds contractual management fee was slightly higher than the Expense Group median, the actual management fee was higher than the Expense Group and Expense Universe medians and the funds total expense ratio was higher than the Expense Group median but lower than the Expense Universe median. After discussions with the Board members, representatives of Dreyfus agreed that, through September 30, 2009, the fund would waive .08 of 1% of its management fee. 28 Representatives of Dreyfus reviewed with the Board members the fees paid to Dreyfus or its affiliates by mutual funds and/or separate accounts managed by Dreyfus with similar investment objectives, policies and strategies as the fund (the Similar Accounts), and explained the nature of the Similar Accounts and the differences, from Dreyfus perspective, as applicable, in providing services to the Similar Accounts as compared to the fund. Dreyfus representatives also reviewed the costs associated with distribution through intermediaries. The Board analyzed differences in fees paid to Dreyfus and discussed the relationship of the advisory fees paid in light of the services provided. The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fees. The Board acknowledged that differences in fees paid by the Similar Accounts seemed to be consistent with the services provided. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these The Portfolio 29 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE PORTFOLIOS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) economies of scale for the benefit of fund investors.The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Investment Advisory Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a funds assets had been static or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. It also was noted that Dreyfus did not realize a profit on the funds operations. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Investment Advisory Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the ser- vices provided by Dreyfus are adequate and appropriate. While the Board was concerned with the funds performance, the Board noted Dreyfus efforts to improve the funds returns, includ- ing the appointment of new portfolio managers, and determined to closely monitor performance. The Board concluded that the fee paid by the fund to Dreyfus was reasonable in light of the considerations described above. 30 The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the advisory fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that continuation of the funds Investment Advisory Agreement was in the best interests of the fund and its shareholders. The Portfolio 31 NOTES The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization.Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus portfolio are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus portfolio. Contents THE PORTFOLIO 2 A Letter from the Chairman and CEO 3 Discussion of Performance 6 Understanding Your Portfolios Expenses 6 Comparing Your Portfolios Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 17 Notes to Financial Statements 27 Information About the Review and Approval of the Portfolios Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, International Equity Portfolio The Portfolio A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Variable Investment Fund, International Equity Portfolio, covering the six-month period from January 1, 2009, through June 30, 2009. The severe global recession and banking crisis that dominated the financial markets at the start of 2009 appear to have eased as of mid-year. Previously frozen credit markets have thawed, giving businesses access to the capital they need to grow.After reaching multi-year lows in early March, equities staged an impressive rally, enabling most major international stock market indices to post gains for the six-month reporting period.While the global economy remains weak overall, we have seen encouraging evidence of potential recovery that could take firmer hold later this year, including signs of healing in the battered financial and manufacturing sectors. Meanwhile, inflation in most developed markets has remained tame in the face of high unemployment and unused manufacturing capacity. Although these developments give us reasons for optimism, we remain cautious due to the speed and magnitude of the international stock markets 2009 rebound. Indeed, the markets advance was led mainly by the emerging markets as investors developed renewed appetites for risk. We would prefer to see a steadier rise in stock prices supported by more concrete economic data, as the rapid rise increases the possibility that profit-taking could move the markets lower. In uncertain markets such as these, even the most seasoned investors can benefit from professional counsel.To determine how your investments should be positioned for the challenges and opportunities that lie ahead, we continue to stress that you talk regularly with your financial advisor. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. 2 DISCUSSION OF PERFORMANCE For the period of January 1, 2009, through June 30, 2009, as provided by Jon Bell, Portfolio Manager, Newton Capital Management Limited, Sub-Investment Adviser Fund and Market Performance Overview For the six-month period ended June 30, 2009, the Dreyfus Variable Investment Fund, International Equity Portfolios initial shares produced a total return of 6.05%, and its service shares produced a total return of 5.87%. 1 This compares with a 7.95% return for the funds benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (MSCI EAFE Index), for the same period. 2 International stocks fell sharply early in the reporting period as the global downturn continued to take its toll. However, international equities rebounded significantly during a springtime rally, enabling the market to recover some of its earlier losses.The fund produced lower returns than the benchmark, primarily due to its relatively defensive investment posture during the rally. The Funds Investment Approach The fund seeks capital growth by investing primarily in stocks of foreign companies. The process of identifying investment ideas begins by identifying a core list of investment themes.These (typically global) themes are based primarily on observable economic, industrial or social trends that Newton believes will positively affect certain markets, industries or companies, and these ideas help us to identify areas of investment opportunity and risk. Such themes currently include all change , which asserts that the bursting of the credit bubble heralds a number of structural changes in economies and financial markets (and provides the rationale for the portfolios underweight exposure to the financial sector). Elsewhere, the networked world theme identifies the opportunities inherent in the growth of information technology networks around the world. When choosing stocks, we consider trends in economic variables, such as gross domestic product, inflation and interest rates; investment themes, such as new technologies and globalization; the relative values of equities, bonds and cash; company fundamentals and long-term trends in currency movements.Within markets and sectors determined to be relatively attractive, we seek what we believe are attractively The Portfolio 3 DISCUSSION OF PERFORMANCE (continued) priced companies that possess a sustainable competitive advantage in their market or sector. Securities are generally sold when themes or strategies change, when we determine that the companys prospects have changed, or when a stock becomes fully valued by the market. International Equities Rebounded in a Sustained Rally The first half of 2009 saw both staggering losses and impressive gains in international stock markets. When the year began, investor sentiment was depressed by a deep and prolonged global recession. Rising unemployment rates and plummeting housing prices led to economic deterioration in many parts of the world, dampening consumer spending and business investment. At the same time, the world was in the grip of a financial crisis that limited credit availability and nearly led to the collapse of the global banking system.The effects of the financial crisis were particularly severe among multinational banks, which posted massive losses among assets tied to troubled loans. By mid-March, however, investor sentiment began to improve as it became clearer that massive government intervention had helped forestall a collapse of the banking system. Stock markets throughout the world rallied as investors looked forward to better economic times. The rebound was led primarily by stocks and market sectors that had been severely beaten down during the downturn as investors grew more tolerant of the risks they had previously avoided. Defensive Positioning Dampened Fund Performance Although the fund participated in the markets rally to a substantial degree, we maintained a relatively defensive investment posture as we remained concerned that the market was responding to emotion rather than improving business fundamentals. This positioning included an emphasis on traditionally defensive market sectors and underweight positions in more economically sensitive areas of the market. For example, the fund had overweight exposure to the telecommunications and healthcare sectors, which historically have tended to hold up well during downturns but lagged in the rally.The funds stock selection strategy in the healthcare sector also hurt relative performance, as we focused on large drug developers such as Roche, Novartis and Takeda Pharmaceutical at a time in which smaller, more speculative healthcare stocks fared better. In the industrials sector, the funds results were undermined by weakness in individual stocks such as defense contractor BAE Systems, power and transportation systems provider Alstom, and electronic systems producer Thales Group.Although an overweight 4 position in the economically sensitive materials sector aided performance, the fund did not own mining industry leaders BHP Billiton and Rio Tinto. In addition, unfortunate timing in the sale of diversified mining group, Anglo American , weighed on relative performance. Positive contributions to the funds relative performance came from the energy sector, where the rising oil price drove stocks higher for fund holdings such as Petrobras in Brazil as well as Subsea 7 and StatoilHydro in Norway.An underweight position in the utilities sector also bolstered the funds results compared to the MSCI EAFE Index. Remaining Cautious in a Weak Global Economy As of the end of the reporting period, we have remained cautious with regard to the global economy. Historically, recessions driven by balance sheet deleveraging have been followed by relatively weak recoveries. Therefore, we have maintained the funds generally defensive posture, including an emphasis on the healthcare and telecommunications sectors. We continue to employ our bottom-up research process to seek attractively valued opportunities among fundamentally sound companies across a wide variety of industry groups. In our judgment, maintaining a disciplined thematic approach to identifying such opportunities is key to doing well over the long term in a persistently uncertain market environment. July 15, 2009 Investing in foreign companies involves special risks, including changes in currency rates, political, economic and social instability, a lack of comprehensive company information, differing auditing and legal standards and less market liquidity. An investment in this portfolio should be considered only as a supplement to an overall investment program. Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Variable Investment Fund, International Equity Portfolio made available through insurance products may be similar to other funds managed or advised by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe, Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. The Portfolio 5 UNDERSTANDING YOUR PORTFOLIOS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your portfolios prospectus or talk to your financial adviser. Review your portfolios expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Variable Investment Fund, International Equity Portfolio from January 1, 2009 to June 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2009 Initial Shares Service Shares Expenses paid per $1,000  $ 6.13 $ 7.45 Ending value (after expenses) $1,060.50 $1,058.70 COMPARING YOUR PORTFOLIOS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your portfolios expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the portfolio with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2009 Initial Shares Service Shares Expenses paid per $1,000  $ 6.01 $ 7.30 Ending value (after expenses) $1,018.84 $1,017.55  Expenses are equal to the portfolios annualized expense ratio of 1.20% for Initial shares and 1.46% for Service shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2009 (Unaudited) Common Stocks99.7% Shares Value ($) Australia4.9% Newcrest Mining 32,846 807,519 QBE Insurance Group 33,710 540,555 Santos 45,781 540,076 Telstra 236,722 646,646 Austria.8% Strabag 18,245 Brazil4.4% Cia de Bebidas das Americas, ADR (Preferred) 7,883 511,055 Petroleo Brasileiro (Preferred), ADR 11,564 387,381 Tele Norte Leste Participacoes, ADR 45,503 676,630 Vale (Preferred), ADR 36,665 562,808 Canada1.2% Barrick Gold 11,558 389,026 Oncolytics Biotech 133,935 a 217,631 China.3% Harbin Power Equipment, Cl. H 180,000 Finland.9% Nokia 30,624 France7.3% Air Liquide 4,532 413,953 Alstom 10,192 601,300 GDF SUEZ 16,745 623,448 Thales 21,169 946,596 Total 21,579 1,164,878 Germany5.5% Bayer 11,015 590,594 Deutsche Boerse 3,774 292,674 Deutsche Telekom 63,663 750,206 Fresenius Medical Care & Co. 9,820 439,319 K+S 13,847 777,598 The Portfolio 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Greece1.5% EFG Eurobank Ergasias 72,086 Hong Kong4.0% China Mobile 51,000 510,655 Huabao International Holdings 555,000 537,093 Jardine Matheson Holdings 26,000 712,920 New World Development 166,000 300,297 Ireland.5% CRH 11,941 Japan20.5% East Japan Railway 6,829 411,860 Fuji Machine Manufacturing 28,700 347,075 INPEX 50 400,685 Japan Tobacco 189 592,495 KDDI 129 685,607 Lawson 17,900 787,834 Mitsubishi 36,000 668,168 Nintendo 2,400 663,435 Nippon Telegraph & Telephone 12,500 508,642 Nissan Motor 107,100 651,483 Nissin Foods Holdings 18,600 563,783 Nomura Holdings 67,000 566,129 NTT Urban Development 345 334,847 Rohm 7,800 569,201 Sawai Pharmaceutical 5,300 288,836 Secom 9,600 390,637 Seven & I Holdings 26,100 615,010 Sumitomo Mitsui Financial Group 20,200 824,062 Takeda Pharmaceutical 18,800 733,773 Luxembourg3.1% ArcelorMittal 17,760 582,757 Millicom International Cellular 17,903 a 1,008,322 8 Common Stocks (continued) Shares Value ($) Netherlands2.5% Koninklijke Ahold 49,196 564,819 Unilever 31,417 756,524 Norway.4% Subsea 7 21,771 a Singapore1.1% DBS Group Holdings 67,500 South Africa1.6% Gold Fields 66,457 South Korea.5% LG Telecom 40,941 Spain1.0% Acciona 4,192 Switzerland13.3% ABB 27,133 a 426,517 Actelion 10,881 a 569,311 Bank Sarasin & Cie, Cl. B 12,500 a 388,845 Lonza Group 3,859 383,218 Nestle 33,734 1,270,439 Novartis 23,627 957,649 Roche Holding 8,810 1,197,586 Syngenta 3,098 719,222 Verwalt & Privat-Bank 2,136 209,364 Zurich Financial Services 4,290 755,700 Taiwan1.0% HTC 35,000 Thailand1.8% Bangkok Bank 113,700 373,772 Bank of Ayudhya 1,341,100 570,765 United Kingdom21.9% Admiral Group 21,273 304,485 Anglo American 14,585 423,155 The Portfolio 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United Kingdom (continued) BAE Systems 154,036 857,825 BG Group 20,434 342,231 British American Tobacco 35,019 963,868 Cable & Wireless 528,561 1,157,420 GlaxoSmithKline 54,678 961,181 HSBC Holdings 154,685 1,278,798 ICAP 109,173 810,046 Royal Dutch Shell, Cl. A 28,892 721,551 Smith & Nephew 60,691 448,820 Standard Chartered 19,729 370,022 Tesco 66,082 384,426 Ultra Electronics Holdings 14,940 267,914 Venture Production 42,867 572,660 Vodafone Group 761,325 1,467,964 Total Investments (cost $53,451,060) 99.7% Cash and Receivables (Net) .3% Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 17.7 Oil & Gas 8.0 Telecommunications 15.7 Consumer Services 5.3 Industrial 12.7 Technology 3.1 Materials 12.5 Utilities 1.2 Consumer Goods 11.5 Energy .8 Health Care 11.2  Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES June 30, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 53,451,060 51,509,282 Cash denominated in foreign currencies 94,470 93,780 Receivable for investment securities sold 505,953 Dividends and interest receivable 338,111 Receivable for shares of Beneficial Interest subscribed 125,760 Unrealized appreciation on forward foreign currency exchange contractsNote 4 69,811 Prepaid expenses 852 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 70,982 Cash overdraft due to Custodian 47,272 Payable for investment securities purchased 661,270 Unrealized depreciation on forward foreign currency exchange contractsNote 4 125,588 Payable for shares of Beneficial Interest redeemed 44,318 Interest payableNote 2 92 Accrued expenses 25,422 Net Assets ($) Composition of Net Assets ($): Paid-in capital 74,646,394 Accumulated undistributed investment incomenet 368,416 Accumulated net realized gain (loss) on investments (21,351,512) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions (1,994,693) Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 40,006,326 11,662,279 Shares Outstanding 3,111,095 906,824 Net Asset Value Per Share ($) See notes to financial statements. The Portfolio 11 STATEMENT OF OPERATIONS Six Months Ended June 30, 2009 (Unaudited) Investment Income ($): Income: Cash dividends (net of $87,802 foreign taxes withheld at source): Unaffiliated issuers 1,144,088 Affiliated issuers 271 Total Income Expenses: Investment advisory feeNote 3(a) 169,594 Custodian feesNote 3(b) 45,621 Prospectus and shareholders reports 20,577 Auditing fees 15,959 Distribution feesNote 3(b) 13,307 Trustees fees and expensesNote 3(c) 2,905 Shareholder servicing costsNote 3(b) 1,501 Legal fees 1,109 Loan commitment feesNote 2 395 Interest expenseNote 2 92 Miscellaneous 14,749 Total Expenses Lessreduction in fees due to earnings creditsNote 1(c) (20) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions (7,783,703) Net realized gain (loss) on forward foreign currency exchange contracts 15,672 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 9,415,269 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2009 Year Ended (Unaudited) December 31, 2008 Operations ($): Investment incomenet 858,570 1,145,974 Net realized gain (loss) on investments (7,768,031) (12,759,068) Net unrealized appreciation (depreciation) on investments 9,415,269 (26,755,080) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Initial Shares (1,559,455) (1,044,139) Service Shares (448,205) (232,930) Net realized gain on investments: Initial Shares  (1,922,444) Service Shares  (497,659) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 4,589,994 11,271,804 Service Shares 677,371 5,935,274 Dividends reinvested: Initial Shares 1,559,455 2,966,583 Service Shares 448,205 730,589 Cost of shares redeemed: Initial Shares (3,860,840) (15,239,119) Service Shares (1,243,200) (4,129,338) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 48,999,472 89,529,025 End of Period Undistributed investment incomenet 368,416 1,517,506 The Portfolio 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2009 Year Ended (Unaudited) December 31, 2008 Capital Share Transactions: Initial Shares Shares sold 372,741 581,150 Shares issued for dividends reinvested 145,066 145,207 Shares redeemed (336,424) (864,884) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 56,250 308,758 Shares issued for dividends reinvested 41,693 35,796 Shares redeemed (106,313) (236,219) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single portfolio share. Total return shows how much your investment in the portfolio would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.The portfolios total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the portfolios financial statements. Six Months Ended June 30, 2009 Year Ended December 31, Initial Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 12.75 23.12 20.08 16.41 14.36 11.97 Investment Operations: Investment incomenet a .23 .30 .29 .22 .26 .27 Net realized and unrealized gain (loss) on investments .43 (9.70) 3.10 3.59 1.85 2.64 Total from Investment Operations .66 (9.40) 3.39 3.81 2.11 2.91 Distributions: Dividends from investment incomenet (.55) (.34) (.35) (.14) (.06) (.52) Dividends from net realized gain on investments  (.63)     Total Distributions (.55) (.97) (.35) (.14) (.06) (.52) Net asset value, end of period 12.86 12.75 23.12 20.08 16.41 14.36 Total Return (%) 6.05 b (42.22) 17.12 23.31 14.75 24.57 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.20 c 1.10 1.03 1.03 1.10 1.04 Ratio of net expenses to average net assets 1.20 c,d 1.08 .98 .97 1.09 1.04 d Ratio of net investment income to average net assets 3.86 c 1.62 1.37 1.19 1.76 2.13 Portfolio Turnover Rate 53.09 b 99.61 113.77 98.92 92.82 96.55 Net Assets, end of period ($ x 1,000) 40,006 37,360 70,923 59,561 42,289 38,874 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Portfolio 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2009 Year Ended December 31, Service Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 12.72 23.06 20.05 16.39 14.35 11.95 Investment Operations: Investment incomenet a .21 .24 .22 .16 .22 .24 Net realized and unrealized gain (loss) on investments .44 (9.66) 3.11 3.61 1.85 2.63 Total from Investment Operations .65 (9.42) 3.33 3.77 2.07 2.87 Distributions: Dividends from investment incomenet (.51) (.29) (.32) (.11) (.03) (.47) Dividends from net realized gain on investments  (.63)     Total Distributions (.51) (.92) (.32) (.11) (.03) (.47) Net asset value, end of period 12.86 12.72 23.06 20.05 16.39 14.35 Total Return (%) 5.87 b (42.36) 16.84 23.06 14.45 24.20 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.46 c 1.35 1.28 1.28 1.34 1.29 Ratio of net expenses to average net assets 1.46 c,d 1.34 1.23 1.21 1.33 1.29 d Ratio of net investment income to average net assets 3.61 c 1.33 1.02 .90 1.50 1.89 Portfolio Turnover Rate 53.09 b 99.61 113.77 98.92 92.82 96.55 Net Assets, end of period ($ x 1,000) 11,662 11,639 18,607 9,716 5,870 4,265 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Variable Investment Fund (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company, operating as a series company currently offering seven series, including the International Equity Portfolio (the portfolio).The portfolio is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The portfolio is a non-diversified series.The portfolios investment objective is to maximize capital growth. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the portfolios investment adviser. Newton Capital Management Limited (Newton) is the portfolios sub-investment adviser. Newton is also a wholly-owned subsidiary of BNY Mellon, and an affiliate of Dreyfus. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the portfolios shares, which are sold without a sales charge.The portfolio is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The fund accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Portfolio 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The portfolios financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifica-tions.The portfolios maximum exposure under these arrangements is unknown. The portfolio does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the portfolio calculates its net asset value, the portfolio may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices 18 of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The portfolio adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the portfolios investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the portfolios own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Portfolio 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of June 30, 2009 in valuing the portfolios investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Foreign 51,509,282   Other Financial Instruments   69,811  Liabilities ($) Other Financial Instruments  (125,588)  )  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. (b) Foreign currency transactions: The portfolio does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the portfolios books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from 20 securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The portfolio has arrangements with the custodian and cash management bank whereby the portfolio may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the portfolio includes net earnings credits as an expense offset in the Statement of Operations. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls, delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the portfolio may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the portfolio not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. The Portfolio 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (e) Federal income taxes: It is the policy of the portfolio to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2009, the portfolio did not have any liabilities for any uncertain tax positions.The portfolio recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the portfolio did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2008 remains subject to examination by the Internal Revenue Service and state taxing authorities. The portfolio has an unused capital loss carryover of $8,146,593 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2008. If not applied, the carryover expires in fiscal 2016. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2008, was as follows: ordinary income $1,279,244, and long-term capital gains $2,417,928.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The portfolio participates with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank,N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the portfolio has agreed to pay commitment fees on its pro rata portion of the Facility fees for each Facility. Interest is charged to the portfolio based on rates determined pursuant to the terms of the respective Facility at the time of the borrowing. 22 The average amount of borrowings outstanding under the Facilities during the period ended June 30, 2009 was approximately $6,000 with a related weighted average annualized interest rate of 3.09%. NOTE 3Investment Advisory Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an Investment Advisory Agreement with Dreyfus, the investment advisory fee is computed at the annual rate of .75% of the value of the portfolios average daily net assets and is payable monthly. Pursuant to a Sub-Investment Advisory Agreement between Dreyfus and Newton, the sub-investment advisory fee is payable monthly by Dreyfus, and is based upon the value of the portfolios average daily net assets, computed at the following annual rates: Average Net Assets 0 to $100 million .35% $100 million up to $1 billion .30% $1 billion up to $1.5 billion .26% In excess of $1.5 billion .20% (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing their shares, for servicing and/or maintaining Service shares shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of Service shares average daily net assets. The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products.The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2009, Service shares were charged $13,307 pursuant to the Plan. The portfolio compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the The Portfolio 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) portfolio. During the period ended June 30, 2009, the portfolio was charged $117 pursuant to the transfer agency agreement. The portfolio compensates The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to portfolio subscriptions and redemptions. During the period ended June 30, 2009, the portfolio was charged $20 pursuant to the cash management agreement. These fees were offset by earnings credits pursuant to the cash management agreement. The portfolio also compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the portfolio. During the period ended June 30, 2009, the portfolio was charged $45,621 pursuant to the custody agreement. During the period ended June 30, 2009, the portfolio was charged $3,341 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $31,590, Rule 12b-1 distribution plan fees $2,420, custodian fees $35,262, chief compliance officer fees $1,670 and transfer agency per account fees $40. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended June 30, 2009, amounted to $26,042,627 and $23,716,963, respectively. 24 The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. All changes to accounting policies and disclosures have been made in accordance with FAS 161 and are incorporated for the current period as part of the disclosures within this Note. During the period ended June 30, 2009, the average notional value of foreign exchange contracts was $5,086,454, which represented 11% of average net assets. Forward Foreign Currency Exchange Contracts: The portfolio may enter into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of an investment strategy. When executing forward contracts, the portfolio is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the portfolio would incur a loss if the value of the contracts increase between the date the forward contracts are opened and the date the forward contracts are closed. The portfolio realizes a gain if the value of the contracts decrease between those dates.With respect to purchases of forward contracts, the portfolio would incur a loss if the value of the contracts decrease between the date the forward contracts are opened and the date the forward contracts are closed. The portfolio realizes a gain if the value of the contracts increase between those dates.The portfolio is also exposed to credit risk associated with counterparty nonperfor-mance on these forward contracts, which is typically limited to the The Portfolio 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) unrealized gain on each open contract. The following summarizes open forward contracts at June 30, 2009: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: British Pounds, expiring 7/1/2009 20,359 33,590 33,494 (96) British Pounds, expiring 7/2/2009 31,173 51,835 51,286 (549) Japanese Yen, expiring 7/2/2009 2,529,002 26,507 26,252 (255) Japanese Yen, expiring 7/2/2009 17,934,314 187,245 186,166 (1,079) Norwegian Krone, expiring 8/14/2009 6,184,944 893,081 960,714 67,633 Sales: Proceeds ($) British Pounds, expiring 8/14/2009 618,000 893,081 1,016,690 (123,609) Japanese Yen, expiring 7/1/2009 35,349,901 369,125 366,947 2,178 Gross unrealized appreciation Gross unrealized depreciation At June 30, 2009, accumulated net unrealized depreciation on investments was $1,941,778, consisting of $3,992,540 gross unrealized appreciation and $5,934,318 gross unrealized depreciation. At June 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Note 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date of issuance of the financial statements.This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 26 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE PORTFOLIOS INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the funds Board held on March 3, 2009, the Board unanimously approved the continuation of the funds Investment Advisory Agreement with Dreyfus and the Sub-Investment Advisory Agreement between Dreyfus and Newton Capital Management Limited (Newton) (together, the Agreements) for a one-year term ending March 30, 2010. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In approving the continuance of the Agreements, the Board considered all factors that they believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund by Dreyfus and Newton pursuant to their Agreements. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Board members also considered Newtons research and portfolio management capabilities and Dreyfus oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure, as well as Dreyfus supervisory activities over The Portfolio 27 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE PORTFOLIOS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) Newton.The Board also considered Newtons brokerage policies and practices, the standards applied in seeking best execution and Dreyfus and Newtons policies and practices regarding soft dollars. Comparative Analysis of the Funds Performance and Advisory Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of international growth funds underlying variable insurance products (the Performance Group) and to a larger universe of funds, consisting of all international growth funds underlying variable insurance products (the Performance Universe) selected and provided by Lipper, Inc., an independent provider of investment company data. The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted the funds average annual total return ranked in the first quartile of the Performance Group and Performance Universe for the one-year period ended December 31, 2008 and ranked in first or second quartile of the Performance Group and Performance Universe for other various periods ended December 31, 2008. Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fees and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The funds contractual management fee was in the first quartile of the Expense Group and the actual management fee and the total expense ratio were in the second quartile of the Expense Group and Expense Universe. Representatives of Dreyfus reviewed with the Board members the fees paid to Dreyfus, Newton or their affiliates by mutual funds and/or separate accounts managed by Dreyfus with similar invest- 28 ment objectives, policies and strategies as the fund (the Similar Accounts), and explained the nature of the Similar Accounts and the differences, from Dreyfus or Newtons perspective, as applicable, in providing services to the Similar Accounts as compared to the fund. Dreyfus representatives also reviewed the costs associated with distribution through intermediaries. The Board analyzed differences in fees paid to Dreyfus and Newton and discussed the relationship of the advisory fees paid in light of the services provided. The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management and sub-advisory fees.The Board acknowledged that differences in fees paid by the Similar Accounts seemed to be consistent with the services provided. The Board also considered the fee to Newton in relation to the fee paid to Dreyfus and the respective services provided by Newton and Dreyfus. The Board also noted that Newtons fee is paid by Dreyfus and not by the fund. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund and the extent to which economies of scale would be The Portfolio 29 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE PORTFOLIOS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund investors.The Board members also considered potential benefits to Dreyfus or Newton from acting as investment adviser and sub-investment adviser, respectively, and noted that there were no soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a funds assets had been static or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Since Dreyfus, and not the fund, pays Newton pursuant to the Sub-Investment Advisory Agreement, the Board did not consider Newtons profitability to be relevant to its deliberations. It also was noted that Dreyfus did not realize a profit on the funds operations. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Agreements. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the ser- vices provided by Dreyfus and Newton are adequate and appropriate. The Board was satisfied with the funds relative performance. The Board concluded that the fees paid to Dreyfus and Newton were reasonable in light of the considerations described above. 30 The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the manage- ment of the fund had been adequately considered by Dreyfus in connection with the advisory fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that continuation of the funds Agreements was in the best interests of the fund and its shareholders. The Portfolio 31 NOTES The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization.Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus portfolio are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus portfolio. Contents THE PORTFOLIO 2 A Letter from the Chairman and CEO 3 Discussion of Performance 6 Understanding Your Portfolios Expenses 6 Comparing Your Portfolios Expenses With Those of Other Funds 7 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 19 Notes to Financial Statements 29 Information About the Review and Approval of the Portfolios Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, International Value Portfolio The Portfolio A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Variable Investment Fund, InternationalValue Portfolio, covering the six-month period from January 1, 2009, through June 30, 2009. The severe global recession and banking crisis that dominated the financial markets at the start of 2009 appear to have eased as of mid-year. Previously frozen credit markets have thawed, giving businesses access to the capital they need to grow.After reaching multi-year lows in early March, equities staged an impressive rally, enabling most major international stock market indices to post gains for the six-month reporting period.While the global economy remains weak overall, we have seen encouraging evidence of potential recovery that could take firmer hold later this year, including signs of healing in the battered financial and manufacturing sectors. Meanwhile, inflation in most developed markets has remained tame in the face of high unemployment and unused manufacturing capacity. Although these developments give us reasons for optimism, we remain cautious due to the speed and magnitude of the international stock markets 2009 rebound. Indeed, the markets advance was led mainly by the emerging markets as investors developed renewed appetites for risk. We would prefer to see a steadier rise in stock prices supported by more concrete economic data, as the rapid rise increases the possibility that profit-taking could move the markets lower. In uncertain markets such as these, even the most seasoned investors can benefit from professional counsel.To determine how your investments should be positioned for the challenges and opportunities that lie ahead, we continue to stress that you talk regularly with your financial advisor. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. 2 DISCUSSION OF PERFORMANCE For the period of January 1, 2009, through June 30, 2009, as provided by D. Kirk Henry, Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2009, Dreyfus Variable Investment Fund, InternationalValue Portfolios Initial shares produced a total return of 7.35%, and its Service shares produced a total return of 7.20%. 1 This compares with a 7.95% return for the funds benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (MSCI EAFE Index), for the same period. 2 International stocks generally fell sharply over the first half of an especially volatile reporting period as a global recession and banking crisis took their toll. However, international equities recovered significantly during a springtime market rally in anticipation of an economic recovery, enabling the fund to offset losses incurred earlier in the reporting period and causing it to lag its benchmark. The Funds Investment Approach The fund seeks long-term capital growth by investing in stocks of foreign companies that we consider to be value companies.The fund may invest in companies of any size, and may also invest in companies located in emerging markets. Our investment approach is value-oriented and research-driven.When selecting stocks,we conduct extensive quantitative and fundamental research that emphasizes individual stock selection rather than economic and industry trends.We focus on how a stock is valued relative to its intrinsic worth, the companys underlying business health as measured by return on assets and return on equity, and the presence of a catalyst that may trigger an increase in the stock price. International Equities Rebounded in a Sustained Rally The first half of 2009 saw both staggering losses and impressive gains, as international equities lost considerable value during the first three months of the reporting period and rebounded sharply over its final three months.The springtime rally erased all of the markets previous The Portfolio 3 DISCUSSION OF PERFORMANCE (continued) 2009 losses and enabled the fund to end the reporting period with positive absolute results. When the year began, investor sentiment was depressed by a deep and prolonged global recession. Rising unemployment rates and plummeting housing prices led to economic deterioration in many parts of the world, dampening consumer spending and business investment. At the same time, the world was in the grip of a financial crisis that nearly led to the collapse of the global banking system.The effects of the financial crisis were particularly severe among European banks, which reported massive write-downs among assets tied to troubled loans. By mid-March, however, international investor sentiment quickly improved as overseas equity markets responded to a strong rally in the United States. The rebound was led primarily by stocks and market sectors that had been severely beaten down during the downturn.While the developed markets generally underperformed their U.S. counterparts in the rally,the emerging markets fared especially well.In fact,the emerging markets posted their best monthly returns on record in March 2009, with all regions posting double-digit gains. The fund benefited greatly from overweighted exposure to the emerging markets, achieving especially strong gains from holdings such as Taiwans Compal Electronics, Petrobras in Brazil and South Koreas Hyundai Motor. Other positive contributions to the funds relative performance came from Japan, Greece, France and Germany. Japanese consumer discretionary stocks benefited from the rebound in the U.S. and China, as Nissan Motor, Toyota Motor, automotive components manufacturer Takata Corporation and industrials firm Chiyoda bolstered the funds results. In Greece, winners included Coca-Cola Hellenic Bottling and Public Power Corp., the countrys leading electric utility. French banks Credit Agricole and BNP Paribas performed well relative to their European peers, having addressed balance sheet stresses early in the global financial crisis. Retailer Carrefour, also in France, rebounded when its new CEO outlined a business strategy that was well received by investors. In Germany, key export-oriented sectors began to rebound in late March, leading to strong gains from BMW Autos and MTU Aero Engines Holdings , which provides parts and services to the aircraft industry. 4 On the other hand, the funds returns compared to its benchmark were hindered by the lack of exposure to commodities stocks, most notably metals-and-mining giants BHP Billiton and Rio Tinto . Other detractors included Novartis, the large pharmaceutical firm, and reinsurance firm Swiss Re , which we sold. Searching for Value Opportunities in a Turbulent Market As of the end of the reporting period,we are pleased that some economic indicators have begun to exceed analysts expectations, and that government stimulus packages  combined with financial sector support  appear to have stemmed the decline in capital investment and bank lending, most notably in the United States and China. Given the major sell-off in global equities last year, the March rebound was not surprising to us. However, in our view, sustainable profit growth will require a recovery in consumption and business investment.Therefore, we intend to adhere to our investment discipline, and we will continue to search for high-quality, value-oriented companies that have not yet fully benefited from the markets recent rebound. July 15, 2009 Investing in foreign companies involves special risks, including changes in currency rates, political, economic and social instability, a lack of comprehensive company information, differing auditing and legal standards and less market liquidity. An investment in this fund should be considered only as a supplement to an overall investment program. Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Variable Investment Fund, International Value Portfolio made available through insurance products may be similar to other funds managed or advised by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe, Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. The Portfolio 5 UNDERSTANDING YOUR PORTFOLIOS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your portfolios prospectus or talk to your financial adviser. Review your portfolios expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Variable Investment Fund, International Value Portfolio from January 1, 2009 to June 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2009 Initial Shares Service Shares Expenses paid per $1,000  $ 7.09 $ 8.37 Ending value (after expenses) $1,073.50 $1,072.00 COMPARING YOUR PORTFOLIOS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your portfolios expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the portfolio with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2009 Initial Shares Service Shares Expenses paid per $1,000  $ 6.90 $ 8.15 Ending value (after expenses) $1,017.95 $1,016.71  Expenses are equal to the portfolios annualized expense ratio of 1.38% for Initial shares and 1.63% for Service shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2009 (Unaudited) Common Stocks94.6% Shares Value ($) Australia2.3% Amcor 175,810 706,923 BlueScope Steel 80,310 163,726 Incitec Pivot 141,630 271,619 Insurance Australia Group 131,191 371,056 National Australia Bank 34,451 622,950 Brazil.8% Petroleo Brasileiro, ADR 10,020 410,620 Tele Norte Leste Participacoes, ADR 22,960 341,415 China.4% PetroChina, ADR 3,590 Finland2.3% Nokia 99,420 1,456,090 UPM-Kymmene 74,098 645,524 France11.8% Cap Gemini 15,270 562,104 Carrefour 18,240 778,392 Credit Agricole 62,414 777,165 Danone 20,600 1,016,663 France Telecom 45,270 1,026,280 GDF SUEZ 25,604 953,285 Lagardere 15,330 509,043 Sanofi-Aventis 32,454 1,906,274 Societe Generale 10,230 558,048 Societe Television Francaise 1 690 7,737 Total 41,510 2,240,793 Vivendi 22,844 545,919 Germany7.0% Adidas 6,910 262,701 Allianz 4,180 384,851 Bayer 16,980 910,421 Bayerische Motoren Werke 7,250 272,982 The Portfolio 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Germany (continued) Daimler 15,474 559,628 Deutsche Post 57,250 745,713 Deutsche Telekom 29,500 347,628 E.ON 37,720 1,334,538 Munchener Ruckversicherungs 5,810 784,007 RWE 7,077 556,863 Siemens 4,630 319,306 Greece1.4% Coca-Cola Hellenic Bottling 30,930 637,839 Public Power 32,750 a 675,371 Hong Kong2.9% BOC Hong Kong Holdings 834,500 1,462,250 China Mobile, ADR 9,080 454,726 Hutchison Whampoa 85,900 561,394 Johnson Electric Holdings 722,000 194,706 Italy3.2% Banco Popolare 49,630 a 370,399 ENI 23,965 566,489 Finmeccanica 82,866 1,165,981 Mediaset 35,890 201,017 Saras 94,840 270,086 Unipol Gruppo Finanziario 303,377 a 355,159 Japan22.4% Aeon 65,800 652,297 Asahi Breweries 31,700 456,406 Astellas Pharma 13,400 475,715 Canon 12,759 418,523 Central Japan Railway 160 984,896 Chiyoda 16,170 131,260 8 Common Stocks (continued) Shares Value ($) Japan (continued) Chuo Mitsui Trust Holdings 148,700 569,578 Daiwa House Industry 61,490 663,825 Dentsu 24,500 516,271 JS Group 44,100 682,089 Kao 15,000 327,763 KDDI 206 1,094,846 Mediceo Paltac Holdings 19,700 225,967 Mitsubishi Chemical Holdings 133,000 564,665 Mitsubishi Electric 34,930 221,542 Mitsubishi Rayon 83,000 242,103 Mitsubishi UFJ Financial Group 246,900 1,532,633 Murata Manufacturing 23,160 985,685 NGK Spark Plug 71,400 682,612 Nintendo 2,070 572,213 Nippon Express 93,000 423,802 Nissan Motor 51,600 313,880 Nomura Holdings 99,500 840,743 NTT Data 71 229,948 Omron 9,500 137,567 Panasonic 39,460 533,315 Ricoh 23,700 306,291 Sekisui Chemical 41,300 259,800 Seven & I Holdings 15,900 374,661 Shin-Etsu Chemical 160 7,441 Sumitomo Mitsui Financial Group 32,800 1,338,081 Takashimaya 48,180 380,599 Takata 12,900 204,611 Tokyo Electron 7,900 382,966 Tokyo Gas 318,440 1,140,414 Toyota Motor 27,700 1,055,265 Yamaha Motor 36,700 408,773 Yamato Holdings 20,000 266,985 The Portfolio 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Malaysia.9% Malayan Banking 500,250 Mexico.6% America Movil, ADR, Ser. L 13,890 Netherlands2.4% Aegon 46,164 283,850 Koninklijke Philips Electronics 25,250 464,916 Royal Dutch Shell, Cl. A 57,359 1,432,305 Russia.4% Gazprom, ADR 15,600 Singapore2.6% DBS Group Holdings 217,845 1,774,766 Oversea-Chinese Banking 126,565 579,073 South Africa.5% Nedbank Group 36,954 South Korea3.0% Hyundai Motor 6,958 404,716 KB Financial Group, ADR 14,920 a 496,985 Korea Electric Power, ADR 27,560 a 316,940 KT, ADR 36,440 523,278 Samsung Electronics 1,514 703,550 SK Telecom, ADR 21,240 321,786 Spain.9% Banco Santander 11,167 134,099 Iberdrola 87,900 a 690,543 Sweden1.0% Investor, Cl. B 24,530 378,380 Sandvik 76,070 564,511 Switzerland7.5% Adecco 3,360 139,960 10 Common Stocks (continued) Shares Value ($) Switzerland (continued) Clariant 79,155 a 499,750 Givaudan 797 488,154 Julius Baer Holding 2,480 96,274 Nestle 39,450 1,485,706 Novartis 60,179 2,439,173 Roche Holding 8,200 1,114,666 UBS 53,154 a 650,146 Taiwan.8% Compal Electronics 520,711 422,949 United Microelectronics 986,000 330,570 United Kingdom19.5% Anglo American 56,431 1,637,235 BP 336,585 2,645,811 Centrica 338,380 1,241,445 Friends Provident Group 566,207 611,358 GlaxoSmithKline 98,515 1,731,788 HSBC Holdings 249,174 2,059,950 Royal Dutch Shell, Cl. A 41,780 1,043,417 Smith & Nephew 63,882 472,418 Tesco 203,530 1,184,019 Unilever 99,426 2,329,313 Vodafone Group 1,341,781 2,587,183 WPP 56,600 375,499 Total Common Stocks (cost $107,694,590) Preferred Stocks1.4% Germany Henkel & Co. (cost $1,777,478) 40,370 The Portfolio 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment2.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,300,000) 2,300,000 b Total Investments (cost $111,772,068) 98.5% Cash and Receivables (Net) 1.5% Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 20.9 Industrial 7.7 Consumer Staples 11.4 Utilities 7.6 Energy 10.1 Information Technology 6.8 Health Care 10.1 Materials 5.4 Consumer Discretionary 8.1 Money Market Investment 2.5 Telecommunication Services 7.9  Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES June 30, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 109,472,068 88,347,056 Affiliated issuers 2,300,000 2,300,000 Cash 230,082 Cash denominated in foreign currencies 751,625 760,340 Receivable for investment securities sold 762,899 Dividends and interest receivable 529,384 Receivable for shares of Beneficial Interest subscribed 44,090 Unrealized appreciation on forward foreign currency exchange contractsNote 4 1,308 Prepaid expenses 1,154 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 149,898 Payable for investment securities purchased 514,780 Payable for shares of Beneficial Interest redeemed 270,407 Unrealized depreciation on forward foreign currency exchange contractsNote 4 792 Accrued expenses 25,866 Net Assets ($) Composition of Net Assets ($): Paid-in capital 146,839,541 Accumulated undistributed investment incomenet 1,394,285 Accumulated net realized gain (loss) on investments (35,112,457) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions (21,106,799) Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 50,505,688 41,508,882 Shares Outstanding 5,644,075 4,634,783 Net Asset Value Per Share ($) See notes to financial statements. The Portfolio 13 STATEMENT OF OPERATIONS Six Months Ended June 30, 2009 (Unaudited) Investment Income ($): Income: Cash dividends (net of $205,983 foreign taxes withheld at source): Unaffiliated issuers 2,011,371 Affiliated issuers 1,598 Interest 494 Total Income Expenses: Investment advisory feeNote 3(a) 410,212 Custodian feesNote 3(b) 94,605 Distribution feesNote 3(b) 45,941 Professional fees 20,976 Prospectus and shareholders reports 13,148 Trustees fees and expensesNote 3(c) 5,444 Shareholder servicing costsNote 3(b) 2,907 Loan commitment feesNote 2 713 Miscellaneous 17,502 Total Expenses Lessreduction in fees due to earnings creditsNote 1(c) (46) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions (17,241,619) Net realized gain (loss) on forward foreign currency exchange contracts 65,210 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 21,522,644 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2009 Year Ended (Unaudited) December 31, 2008 Operations ($): Investment incomenet 1,402,061 3,644,266 Net realized gain (loss) on investments (17,176,409) (17,293,108) Net unrealized appreciation (depreciation) on investments 21,522,644 (47,886,464) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Initial Shares (2,145,219) (1,920,176) Service Shares (1,533,663) (1,416,302) Net realized gain on investments: Initial Shares  (14,668,614) Service Shares  (12,285,277) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 4,875,633 15,111,981 Service Shares 8,492,100 17,272,345 Dividends reinvested: Initial Shares 2,145,219 16,588,790 Service Shares 1,533,663 13,701,579 Cost of shares redeemed: Initial Shares (7,611,674) (33,408,036) Service Shares (10,582,907) (27,737,249) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 91,093,122 181,389,387 End of Period Undistributed investment incomenet 1,394,285 3,671,106 The Portfolio 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2009 Year Ended (Unaudited) December 31, 2008 Capital Share Transactions: Initial Shares Shares sold 621,916 1,319,997 Shares issued for dividends reinvested 300,031 1,324,983 Shares redeemed (948,449) (2,804,043) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 1,045,378 1,316,595 Shares issued for dividends reinvested 214,199 1,095,250 Shares redeemed (1,323,246) (2,300,880) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single portfolio share. Total return shows how much your investment in the portfolio would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.The portfolios total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the portfolios financial statements. Six Months Ended June 30, 2009 Year Ended December 31, Initial Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 8.79 17.43 19.50 17.49 15.85 13.54 Investment Operations: Investment incomenet a .14 .34 .31 .29 .22 .16 Net realized and unrealized gain (loss) on investments .41 (5.94) .44 3.44 1.64 2.54 Total from Investment Operations .55 (5.60) .75 3.73 1.86 2.70 Distributions: Dividends from investment incomenet (.39) (.35) (.31) (.26)  (.16) Dividends from net realized gain on investments  (2.69) (2.51) (1.46) (.22) (.23) Total Distributions (.39) (3.04) (2.82) (1.72) (.22) (.39) Net asset value, end of period 8.95 8.79 17.43 19.50 17.49 15.85 Total Return (%) 7.35 b (37.32) 4.15 22.60 11.89 20.02 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.38 c 1.23 1.19 1.19 1.20 1.25 Ratio of net expenses to average net assets 1.38 c,d 1.23 d 1.18 1.18 1.17 1.24 Ratio of net investment income to average net assets 3.54 c 2.79 1.69 1.59 1.39 1.08 Portfolio Turnover Rate 34.62 b 55.27 66.08 60.27 54.32 44.05 Net Assets, end of period ($ x 1,000) 50,506 49,868 101,614 118,733 94,988 88,713 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Portfolio 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2009 Year Ended December 31, Service Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 8.77 17.39 19.47 17.47 15.86 13.56 Investment Operations: Investment incomenet a .13 .32 .27 .24 .18 .06 Net realized and unrealized gain (loss) on investments .41 (5.94) .44 3.45 1.65 2.62 Total from Investment Operations .54 (5.62) .71 3.69 1.83 2.68 Distributions: Dividends from investment incomenet (.35) (.31) (.28) (.23)  (.15) Dividends from net realized gain on investments  (2.69) (2.51) (1.46) (.22) (.23) Total Distributions (.35) (3.00) (2.79) (1.69) (.22) (.38) Net asset value, end of period 8.96 8.77 17.39 19.47 17.47 15.86 Total Return (%) 7.20 b (37.48) 3.92 22.39 11.69 19.83 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.63 c 1.48 1.44 1.44 1.45 1.49 Ratio of net expenses to average net assets 1.63 c,d 1.48 d 1.39 1.38 1.36 1.39 Ratio of net investment income to average net assets 3.26 c 2.58 1.49 1.33 1.10 .44 Portfolio Turnover Rate 34.62 b 55.27 66.08 60.27 54.32 44.05 Net Assets, end of period ($ x 1,000) 41,509 41,225 79,776 80,358 54,255 34,119 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Variable Investment Fund (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company, operating as a series company currently offering seven series, including the InternationalValue Portfolio (the portfolio). The portfolio is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The portfolio is a diversified series. The portfolios investment objective is long-term capital growth. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the portfolios investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the portfolios shares, which are sold without a sales charge. The portfolio is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The fund accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Portfolio 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The portfolios financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifica-tions.The portfolios maximum exposure under these arrangements is unknown. The portfolio does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the portfolio calculates its net asset value, the portfolio may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing 20 service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The portfolio adopted Statement of Financial Accounting Standards No. 157 Fair Value Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the portfolios investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the portfolios own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Portfolio 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of June 30, 2009 in valuing the portfolios investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Foreign 88,347,056   Mutual Funds 2,300,000   Other Financial Instruments   1,308  Liabilities ($) Other Financial Instruments   (792)   Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. (b) Foreign currency transactions: The portfolio does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the portfolios books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. 22 Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The portfolio has arrangements with the custodian and cash management bank whereby the portfolio may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the portfolio includes net earnings credits as an expense offset in the Statement of Operations. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (d) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the portfolio may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the portfolio not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (f) Federal income taxes: It is the policy of the portfolio to continue to qualify as a regulated investment company, if such qualification is in The Portfolio 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2009, the portfolio did not have any liabilities for any uncertain tax positions.The portfolio recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the portfolio did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2008 remains subject to examination by the Internal Revenue Service and state taxing authorities. The portfolio has an unused capital loss carryover of $9,980,117 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2008. If not applied, the carryover expires in fiscal 2016. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2008 was as follows: ordinary income $13,619,753 and long-term capital gains $16,670,616.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The portfolio participates with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the portfolio has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the portfolio based on rates determined pursuant to the terms of the respective Facility at the time of the borrowing. During the period ended June 30, 2009, the portfolio did not borrow under the Facilities. 24 NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of 1% of the value of the portfolios average daily net assets and is payable monthly. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing their shares, for servicing and/or maintaining Service shares shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products.The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2009, Service shares were charged $45,941 pursuant to the Plan. The portfolio compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the portfolio. During the period ended June 30, 2009, the portfolio was charged $279 pursuant to the transfer agency agreement. The portfolio compensates The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to portfolio subscriptions and redemptions. During the period ended June 30, 2009, the portfolio was charged $46 pursuant to the cash management agreement. These fees were offset by earnings credits pursuant to the cash management agreement. The portfolio also compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the portfolio. The Portfolio 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) During the period ended June 30, 2009, the portfolio was charged $94,605 pursuant to the custody agreement. During the period ended June 30, 2009, the portfolio was charged $3,341 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $77,666, Rule 12b-1 distribution plan fees $8,964, custodian fees $61,508, chief compliance officer fees $1,670 and transfer agency per account fees $90. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended June 30, 2009, amounted to $27,756,300 and $31,594,895, respectively. The portfolio adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. All changes to accounting policies and disclosures have been made in accordance with FAS 161 and are incorporated for the current period as part of the disclosures within this Note. During the period ended June 30, 2009, the average notional value of foreign currency contracts was $605,131, which represented .73% of average net assets. Forward Foreign Currency Exchange Contracts: The portfolio may enter into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to 26 settle foreign currency transactions or as a part of an investment strategy. When executing forward contracts, the portfolio is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the portfolio would incur a loss if the value of the contracts increases between the date the forward contracts are opened and the date the forward contracts are closed.The portfolio realizes a gain if the value of the contracts decreases between those dates.With respect to purchases of forward contracts, the portfolio would incur a loss if the value of the contracts decreases between the date the forward contracts are opened and the date the forward contracts are closed.The portfolio realizes a gain if the value of the contracts increases between those dates.The portfolio is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. The following summarizes open forward contracts at June 30, 2009: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 7/1/2009 111,241 89,426 89,638 212 Australian Dollar, Expiring 7/2/2009 112,512 91,247 90,662 (585) Sales: Proceeds ($) British Pounds, Expiring 7/2/2009 44,981 74,367 74,003 364 Euro, Expiring 7/1/2009 6,708 9,426 9,410 16 Japanese Yen, Expiring 7/1/2009 6,645,823 69,634 68,987 647 Japanese Yen, Expiring 7/2/2009 14,279,066 148,292 148,223 69 South African Rand, Expiring 7/1/2009 121,925 15,604 15,811 (207) Gross Unrealized Appreciation Gross Unrealized Depreciation The Portfolio 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) At June 30, 2009, accumulated net unrealized depreciation on investments was $21,125,012, consisting of $3,351,795 gross unrealized appreciation and $24,476,807 gross unrealized depreciation. At June 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date of issuance of the financial statements.This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 28 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE PORTFOLIOS INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the funds Board held on March 3, 2009, the Board unanimously approved the continuation of the funds Investment Advisory Agreement with Dreyfus for a one-year term ending March 30, 2010.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In approving the continuance of the Investment Advisory Agreement, the Board considered all factors that they believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Investment Advisory Agreement. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Board members also considered Dreyfus research and portfolio management capabilities and Dreyfus oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure.The Board also considered Dreyfus brokerage policies and practices, the standards applied in seeking best execution and Dreyfus policies and practices regarding soft dollars. The Portfolio 29 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE PORTFOLIOS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) Comparative Analysis of the Funds Performance and Advisory Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of international value funds underlying variable insurance products (the Performance Group) and to a larger universe of funds, consisting of all international value funds underlying variable insurance products (the Performance Universe) selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted the funds average annual total return ranked in the first quartile of the Performance Group and Performance Universe for the one-year period ended December 31, 2008. For other periods the funds performance was variously at, above and below the Performance Group and Performance Universe medians. The Manager also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fees and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The funds management fees and expense ratios were higher than the Expense Group and Expense Universe medians. Representatives of Dreyfus reviewed with the Board members the fees paid to Dreyfus or its affiliates by mutual funds and/or separate accounts managed by Dreyfus with similar investment objectives, policies and strategies as the fund (the Similar Accounts), and explained the nature of the Similar Accounts and the differences, from Dreyfus perspective, as applicable, in providing services to the Similar Accounts as compared to the fund. Dreyfus representatives also reviewed the costs associated with distribution through intermediaries. The Board ana- 30 lyzed differences in fees paid to Dreyfus and discussed the relationship of the advisory fees paid in light of the services provided. The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fees. The Board acknowledged that differences in fees paid by the Similar Accounts seemed to be consistent with the services provided. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex.The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund investors.The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Investment Advisory Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a funds assets had been static or The Portfolio 31 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE PORTFOLIOS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. It also was noted that Dreyfus did not realize a profit on the funds operations. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Investment Advisory Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the ser- vices provided by Dreyfus are adequate and appropriate. The Board was generally satisfied with the funds relative performance. The Board concluded that the fee paid by the fund to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the advisory fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that continuation of the funds Investment Advisory Agreement was in the best interests of the fund and its shareholders. 32 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization.Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus portfolio are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus portfolio. Contents THE PORTFOLIO 2 A Letter from the Chairman and CEO 3 Discussion of Performance 6 Understanding Your Portfolios Expenses 6 Comparing Your Portfolios Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 21 Information About the Review and Approval of the Portfolios Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, Money Market Portfolio The Portfolio A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Variable Investment Fund, Money Market Portfolio, covering the six-month period from January 1, 2009, through June 30, 2009. The severe recession and banking crisis that punished the financial markets beginning in 2008 appear to have eased somewhat as of mid-year 2009. Previously frozen credit markets have thawed, giving businesses access to the capital they need to grow. After reaching multi-year lows early in 2009, equities and higher-yielding bonds have generally staged impressive rallies.Yet, the Federal Reserve Board has steadfastly maintained a highly accommodative monetary policy, keeping its target for short-term interest rates at close to 0.00%. Consequently, money market yields have declined to record lows. Although recent developments in the financial markets give us reasons for optimism, we remain cautious due to the speed and magnitude of the markets rebound. Indeed, the markets advance was led mainly by lower-quality securities when investors developed renewed appetites for risk.We would prefer to see a steadier rise in asset prices supported by more concrete economic data, as the rapid rise increases the possibility that profit-taking could move the markets lower. In uncertain markets such as these, even the most seasoned investors can benefit from professional counsel. To determine how both your long-term investments and current liquid assets should be allocated for the challenges and opportunities that lie ahead, we continue to stress that you talk regularly with your financial advisor. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. 2 DISCUSSION OF PERFORMANCE For the period of January 1, 2009, through June 30, 2009, as provided by Bernard W. Kiernan, Jr., Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2009, Dreyfus Variable Investment Fund, Money Market Portfolio produced an annualized yield of 0.26%. Taking into account the effects of compounding, the fund provided an annualized effective yield of 0.26% for the same period. 1 Money market yields remained near historical lows throughout the reporting period as the Federal Reserve Board (the Fed) maintained its target for the federal funds rate at 0% to 0.25%. The Funds Investment Approach The fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. To pursue this goal, the fund invests in a diversified selection of high-quality, short-term debt securities, including securities issued or guaranteed by the U.S. government or its agencies or instrumentalities, certificates of deposit, time deposits, bankers acceptances and other short-term securities issued by domestic or foreign banks, repurchase agreements, asset-backed securities, domestic and dollar-denominated foreign commercial paper and other short-term corporate and bank obligations of domestic and foreign issuers and dollar-denominated obligations issued or guaranteed by one or more foreign governments or their agencies. Money Market Yields Near Historical Lows The reporting period began in the midst of the longest and most severe recession since the 1930s, which was exacerbated by a banking crisis that had escalated over the second half of 2008, when major financial institutions suffered massive losses among mortgage- and asset-backed securities. The Fed attempted to restore stability by pumping massive amounts of liquidity into the banking system, and it created the Term Asset-Backed Securities Loan Facility (TALF) to support lending activity. The Fed also eased monetary policy aggressively, driving its The Portfolio 3 DISCUSSION OF PERFORMANCE (continued) target for the overnight federal funds rate to an unprecedented low of 0% to 0.25% in December. As short-term interest rates declined to nearly 0%, so did yields of money market instruments. In addition to the Feds actions, the U.S. Department of the Treasury responded with its own remedial measures in 2008, including the Troubled Assets Relief Program (TARP) and the Temporary Guarantee Program for Money Market Funds.The latter was designed to promote liquidity in the commercial paper market after one venerable money market fund incurred losses that drove its share price below one dollar. When the reporting period began, the economic downturn continued to gain momentum as job losses mounted and consumer confidence plunged. It was announced in January that the median sales price of single-family homes had fallen 12% in December compared to one year earlier.The U.S. economy lost more than 650,000 jobs per month in February and March. Meanwhile, the Conference Boards Consumer Confidence Index reached the lowest level since its inception in 1967. In an effort to stimulate the economy, the U.S. government enacted the $787 billion American Recovery and Reinvestment Act to retain and create jobs, provide budget relief to states and localities, maintain social programs and offer tax relief to businesses and individuals. After hitting multi-year lows in early March, stocks and corporate bonds staged impressive rebounds through the reporting periods end. Despite an estimated 6.1% annualized GDP growth rate over the first quarter of 2009, the markets were buoyed by signs that the economic downturn might be decelerating, including lower-than-expected numbers of jobless claims in April and May and a modest increase in retail sales. In addition, a decline in the three-month London Interbank Offered Rate (LIBOR) below 1% provided evidence of improvement in the global credit markets. The U.S. economy continued to send mixed signals in June. For example, the National Association of Realtors announced that existing home sales rose 2.4% and the average sales price increased almost 4% in May, but the absolute number of sales and the average sales price remained approximately 15% and 20% below their 2007 peaks, 4 respectively. Similarly, the Institute for Supply Management said that its manufacturing index posted a month-over-month gain in June, but the index continued to indicate recessionary conditions among U.S. manufacturers. Perhaps most significant, the U.S. economy lost an additional 467,000 jobs in June, and the unemployment rate rose to 9.5%, its highest level in 26 years. Focus on Quality and Liquidity As credit conditions stabilized during the reporting period, we set the funds weighted average maturity in a range that was roughly in line with industry averages. However, it is important to note that the industrys average weighted duration has been significantly shorter than historical norms as most money market funds have maintained a defensive footing. In addition, the Fed again opined at its June 2009 meeting that economic conditions are likely to warrant exceptionally low levels of the federal funds rate for an extended period. Until we see more convincing evidence that the Fed is prepared to raise interest rates, we currently intend to maintain the funds conservative credit posture and focus on liquidity. July 15, 2009 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Variable Investment Fund, Money Market Portfolio made available through insurance products may be similar to other funds managed or advised by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate.The portfolios performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns.Yields provided for the fund reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, the funds annualized yield would have been 0.23%, and the annualized effective yield would have been 0.23%. The Portfolio 5 UNDERSTANDING YOUR PORTFOLIOS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your portfolios prospectus or talk to your financial adviser. Review your portfolios expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Variable Investment Fund, Money Market Portfolio from January 1, 2009 to June 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2009 Expenses paid per $1,000  $2.93 Ending value (after expenses) $1,001.30 COMPARING YOUR PORTFOLIOS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your portfolios expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the portfolio with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2009 Expenses paid per $1,000  $2.96 Ending value (after expenses) $1,021.87  Expenses are equal to the portfolios annualized expense ratio of .59%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2009 (Unaudited) Principal Negotiable Bank Certificates of Deposit8.4% Amount ($) Value ($) Bank of America N.A. 0.80%, 11/23/09 15,000,000 15,000,000 Citibank (South Dakota) N.A., Sioux Falls 1.15%, 7/1/09 15,000,000 15,000,000 Total Negotiable Bank Certificates of Deposit (cost $30,000,000) Commercial Paper62.6% Abbey National North America LLC 0.45%, 8/5/09 15,000,000 14,993,438 Amsterdam Funding Corp. 0.65%, 7/27/09 10,000,000 a 9,995,306 Atlantis One Funding Corp. 0.47%, 8/3/09 15,000,000 a 14,993,538 CAFCO LLC 0.48%, 8/11/09 5,000,000 a 4,997,267 Calyon NA Inc. 0.54%0.95%, 7/2/098/7/09 15,000,000 14,995,904 Cancara Asset Securitisation Ltd. 0.87%, 8/11/09 15,000,000 a 14,985,137 CIESCO LLC 0.40%, 9/10/09 5,000,000 a 4,996,056 Clipper Receivables Co. 1.15%, 7/16/09 10,000,000 a 9,995,208 Danske Corp., Inc. 0.40%, 9/14/09 15,000,000 a 14,987,500 Gemini Securitization Corp., LLC 0.50%, 8/7/09 15,000,000 a 14,992,292 General Electric Capital Services Inc. 0.50%, 8/6/09 15,000,000 14,992,500 Gotham Funding Corp. 0.52%, 7/22/09 10,000,000 a 9,996,967 Govco Inc. 0.48%, 8/14/09 15,000,000 a 14,991,200 The Portfolio 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Commercial Paper (continued) Amount ($) Value ($) ING (US) Funding LLC 0.60%, 8/3/09 15,000,000 14,991,750 Mont Blanc Capital Corp. 0.45%, 8/13/09 15,000,000 a 14,991,937 Natexis Banques Populaires US Finance Co. LLC 1.09%, 8/5/09 15,000,000 14,984,104 Societe Generale N.A. Inc. 0.65%, 8/10/09 5,000,000 4,996,389 Svenska Handelsbanken Inc., 0.48%, 8/6/09 8,775,000 8,770,788 Victory Receivables Corp. 0.48%, 8/7/09 5,000,000 a 4,997,533 Total Commercial Paper (cost $223,644,814) U.S. Government Agency7.0% Federal Home Loan Mortgage Corp. 0.43%, 9/30/09 (cost $24,972,826) 25,000,000 b Repurchase Agreements21.9% Banc of America Securities LLC 0.06%, dated 6/30/09, due 7/1/09 in the amount of $35,000,058 (fully collateralized by $35,508,000 Federal National Mortgage Association, 5%, due 6/18/24, value $35,700,335) 35,000,000 35,000,000 Barclays Financial LLC 0.02%, dated 6/30/09, due 7/1/09 in the amount of $13,000,007 (fully collateralized by $11,736,200 U.S. Treasury Notes, 5.125%, due 5/15/16, value $13,260,102) 13,000,000 13,000,000 8 Principal Repurchase Agreements (continued) Amount ($) Value ($) Deutsche Bank Securities 0.08%, dated 6/30/09, due 7/1/09 in the amount of $30,000,067 (fully collateralized by $29,883,000 Federal Farm Credit Bank, 5%, due 10/23/09, value $30,600,059) 30,000,000 30,000,000 Total Repurchase Agreements (cost $78,000,000) Total Investments (cost $356,617,640) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2009, these securities amounted to $134,919,941 or 37.8% of net assets. b On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. Portfolio Summary (Unaudited)  Value (%) Value (%) Banking 44.4 Finance 4.2 Repurchase Agreements 21.9 Foreign/Governmental 4.2 Asset-Backed/Multi-Seller Programs 18.2 U.S. Government Agency 7.0  Based on net assets. See notes to financial statements The Portfolio 9 STATEMENT OF ASSETS AND LIABILITIES June 30, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including Repurchase Agreements of $78,000,000)Note 1(b) Cash Interest receivable Prepaid expenses Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(a) Payable for shares of Beneficial Interest redeemed Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated net realized gain (loss) on investments Net Assets ($) Shares Outstanding (unlimited number of $.001 par value shares of Beneficial interest authorized) Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended June 30, 2009 (Unaudited) Investment Income ($): Interest Income Expenses: Investment advisory feeNote 2(a) 843,542 Treasury insurance expenseNote 1(e) 80,425 Custodian feesNote 2(a) 57,250 Professional fees 33,091 Trustees fees and expensesNote 2(b) 21,326 Shareholder servicing costsNote 2(a) 1,018 Miscellaneous 7,514 Total Expenses Lessreduction in expenses due to undertakingNote 2(a) (38,594) Lessreduction in fees due to earnings creditsNote 1(b) (1,830) Net Expenses Investment IncomeNet Net Realized Gain (Loss) on InvestmentsNote 1(b) ($) Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Portfolio 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2009 Year Ended (Unaudited) December 31, 2008 Operations ($): Investment incomenet 397,327 7,560,845 Net realized gain (loss) on investments 26,439 10,725 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold 263,441,072 244,021,667 Dividends reinvested 397,327 7,560,845 Cost of shares redeemed (197,987,260) (261,462,813) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 290,932,998 300,802,574 End of Period See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the portfolio would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The portfolios total returns do not reflect expenses associated with variable annuity or insurance contracts. These figures have been derived from the portfolios financial statements. Six Months Ended June 30, 2009 Year Ended December 31, (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .001 .025 .048 .045 .026 .008 Distributions: Dividends from investment incomenet (.001) (.025) (.048) (.045) (.026) (.008) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .26 a 2.54 4.86 4.58 2.65 .80 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .62 a .57 .55 .57 .59 .60 Ratio of net expenses to average net assets .59 a .57 b .55 b .57 b .59 b .60 b Ratio of net investment income to average net assets .24 a 2.53 4.75 4.56 2.66 .77 Net Assets, end of period ($ x 1,000) 356,811 290,933 300,803 151,301 131,210 104,229 a Annualized. b Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Portfolio 13 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: DreyfusVariable Investment Fund (the company) is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company, operating as a series company currently offering seven series, including the Money Market Portfolio (the portfolio). The portfolio is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The portfolio is a diversified series.The portfolios investment objective is to provide as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the portfolios investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the portfolios shares, which are sold without a sales charge. It is the portfolios policy to maintain a continuous net asset value per share of $1.00; the portfolio has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the portfolio will be able to maintain a stable net asset value per share of $1.00. The fund accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The portfolios financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifica-tions.The portfolios maximum exposure under these arrangements is unknown. The portfolio does not anticipate recognizing any loss related to these arrangements. 14 (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the portfolios investments. The portfolio adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the portfolios investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of June 30, 2009 in valuing the portfolios investments carried at fair value: Investments in Valuation Inputs Securities ($) Level 1Quoted Prices  Level 2Other Significant Observable Inputs 356,617,640 Level 3Significant Unobservable Inputs  Total The Portfolio 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Cost of investments represents amortized cost. The portfolio has arrangements with the custodian and cash management bank whereby the portfolio may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the portfolio includes net earnings credits as an expense offset in the Statement of Operations. The portfolio may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the portfolios agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the portfolios custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the portfolio will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the portfolio maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. (c) Dividends to shareholders: It is the policy of the portfolio to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the portfolio may make distributions on a more frequent basis to comply with the distribution 16 requirements of the Internal Revenue Code of 1986 as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the portfolio not to distribute such gains. (d) Federal income taxes: It is the policy of the portfolio to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2009, the portfolio did not have any liabilities for any uncertain tax positions.The portfolio recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the portfolio did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2008 remains subject to examination by the Internal Revenue Service and state taxing authorities. The portfolio has an unused capital loss carryover of $11,754 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2008. If not applied, $10,957 of the carryover expires in fiscal 2010, $17 expires in fiscal 2011, $65 expires in fiscal 2013 and $715 expires in fiscal 2014. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2008, was all ordinary income.The tax character of current year distributions will be determined at the end of the current fiscal year. At June 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Portfolio 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (e) Treasurys Temporary Guarantee Program: The portfolio has entered into a Guarantee Agreement with the United States Department of theTreasury (theTreasury) to participate in theTreasurysTemporary Guarantee Program for Money Market Funds (the Program). Under the Program, the Treasury guarantees the share price of shares of the portfolio held by shareholders as of September 19, 2008 at $1.00 per share if the portfolios net asset value per share falls below $0.995 (a Guarantee Event) and the portfolio liquidates. Recovery under the Program is subject to certain conditions and limitations. Portfolio shares acquired by investors after September 19, 2008 that increase the number of portfolio shares the investor held at the close of business on September 19, 2008 are not eligible for protection under the Program. In addition, portfolio shares acquired by investors who did not hold portfolio shares at the close of business on September 19, 2008 are not eligible for protection under the Program. The Program, which was originally set to expire on December 18, 2008, was initially extended by the Treasury until April 30, 2009 and has been further extended by the Treasury until September 18, 2009, after which the Secretary of the Treasury will review the need for, and terms of, the Program. Participation in the initial term and the extended periods of the Program required a payment to the Treasury in the amount of .015%, .022% and .023%, respectively, of the portfolios shares outstanding as of September 19, 2008 (valued at $1.00 per share). This expense is being borne by the portfolio without regard to any expense limitation currently in effect. NOTE 2Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an Investment Advisory Agreement with the Manager, the investment advisory fee is computed at the annual rate of .50% of the value of the portfolios average daily net assets and is payable monthly. 18 The Manager has undertaken to reimburse expenses in the event that current yields drop below a certain level.This undertaking is voluntary and not contractual and may be terminated at any time. During the period ended June 30, 2009, the reduction in expenses, pursuant to the undertaking, amounted to $38,594. The portfolio compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the portfolio. During the period ended June 30, 2009, the portfolio was charged $187 pursuant to the transfer agency agreement. The portfolio compensates The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to portfolio subscriptions and redemptions. During the period ended June 30, 2009, the portfolio was charged $20 pursuant to the cash management agreement. These fees were offset by earnings credits pursuant to the cash management agreement. The portfolio also compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the portfolio. During the period ended June 30, 2009, the portfolio was charged $57,250 pursuant to the custody agreement. During the period ended June 30, 2009, the portfolio was charged $3,341 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fee $149,194, custodian fees $20,328, chief compliance officer fees $1,670 and transfer agency per account fees $54, which are offset against an expense reimbursement currently in effect in the amount of $20,329. The Portfolio 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 3Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date of issuance of the financial statements.This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 20 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE PORTFOLIOS INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the funds Board held on March 3, 2009, the Board unanimously approved the continuation of the funds Investment Advisory Agreement with Dreyfus for a one-year term ending March 30, 2010.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In approving the continuance of the Investment Advisory Agreement, the Board considered all factors that they believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Investment Advisory Agreement. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Board members also considered Dreyfus research and portfolio management capabilities and Dreyfus oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure. The Portfolio 21 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE PORTFOLIOS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) Comparative Analysis of the Funds Performance and Advisory Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of money market funds underlying variable insurance products (the Performance Group) and to a larger universe of funds, consisting of all money market funds underlying variable insurance products (the Performance Universe) selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted the funds average annual total return ranked in the second quartile of the Performance Group and Performance Universe for the one-, two-, three- and four-year periods ended December 31, 2008 and was approximately at or above the Performance Group and Performance Universe medians for the five- and ten-year periods. The Board members also discussed the funds contractual and actual management fees and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper. The funds management fees were above the Expense Group and Expense Universe medians while the total expense ratio was above the Expense Group median and just slightly above the Expense Universe median. Representatives of Dreyfus noted that there were no similarly managed funds, separate accounts or wrap fee accounts managed by Dreyfus or its affiliates with similar investment objectives, policies and strategies as the fund. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses 22 and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund investors.The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Investment Advisory Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a funds assets had been static or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. It also was noted that Dreyfus did not realize a profit on the funds operations. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Investment Advisory The Portfolio 23 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE PORTFOLIOS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was generally satisfied with the funds performance. The Board concluded that the fee paid by the fund to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the advisory fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that continuation of the funds Investment Advisory Agreement was in the best interests of the fund and its shareholders. 24 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization.Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus portfolio are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus portfolio. Contents THE PORTFOLIO 2 A Letter from the Chairman and CEO 3 Discussion of Performance 6 Understanding Your Portfolios Expenses 6 Comparing Your Portfolios Expenses With Those of Other Funds 7 Statement of Investments 26 Statement of Financial Futures 27 Statement of Options Written 28 Statement of Assets and Liabilities 29 Statement of Operations 30 Statement of Changes in Net Assets 32 Financial Highlights 34 Notes to Financial Statements 50 Information About the Review and Approval of the Portfolios Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, Quality Bond Portfolio The Portfolio A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Variable Investment Fund, Quality Bond Portfolio, covering the six-month period from January 1, 2009, through June 30, 2009. The severe recession and banking crisis that dominated the financial markets at the start of 2009 appear to have moderated as of mid-year. Previously frozen credit markets have thawed, giving businesses access to the capital they need to grow. After reaching multi-year lows early in the year, higher-yielding segments of the bond market staged an impressive rally, while U.S.Treasury securities gave back some of their 2008 gains. While the U.S. economy remains weak overall, we have seen encouraging evidence of potential recovery, including a recovering housing market and improvements within certain manufacturing sectors. Meanwhile, inflation has remained tame in the face of high unemployment and unused manufacturing capacity. Although these developments give us reasons for optimism, we remain cautious due to the speed and magnitude of the corporate bond markets 2009 rebound. Indeed, the markets advance was fueled more by investors renewed appetites for risk than improving business funda-mentals.We would prefer to see a steadier rise in asset prices supported by more concrete economic data,as the rapid rise increases the possibility that profit-taking could move the market lower. In uncertain markets such as this one, even the most seasoned investors can benefit from professional counsel.To determine how your investments should be positioned for the challenges and opportunities that lie ahead, we continue to stress that you talk regularly with your financial advisor. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Performance given by the funds Portfolio Managers. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation July 15, 2009 2 DISCUSSION OF PERFORMANCE For the period of January 1, 2009, through June 30, 2009, as provided by David Bowser and Peter Vaream, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2009, Dreyfus Variable Investment Fund, Quality Bond Portfolios Initial shares achieved a total return of 5.59%, and its Service shares achieved a total return of 5.49%. 1 The Barclays Capital U.S. Aggregate Bond Index (the Index), the funds benchmark, achieved a total return of 1.90% for the same period. 2 The U.S. bond market remained volatile due to the lingering effects of the global financial crisis and recession, but continued declines among higher-yielding bonds early in the reporting period were offset by a springtime rally as investors grew more comfortable with credit risk.The fund produced higher returns than its benchmark, primarily as a result of an underweighted position in U.S.Treasury securities and overweight exposure to corporate bonds and mortgage-backed securities. The Funds Investment Approach The fund seeks to maximize total return consisting of capital appreciation and current income. To achieve this objective, the portfolio normally invests at least 80% of its assets in bonds, including corporate bonds, mortgage-related securities, collateralized mortgage obligations and asset-backed securities that, when purchased, are A-rated or better or what we believe are the unrated equivalent, and in securities issued or guaranteed by the U.S. government or its agencies or its instrumentalities. The fund may also invest up to 10% of its net assets in non-dollar-denominated foreign securities and up to 20% of its assets in the securities of foreign issues collectively. Sustained Market Rally Offset Earlier Weakness The reporting period began amid a global banking crisis that had been exacerbated in 2008 by forced deleveraging among institutional investors, resulting in steep declines for higher-yielding bonds, including mortgage-backed securities, asset-backed securities, corporate bonds and The Portfolio 3 DISCUSSION OF PERFORMANCE (continued) emerging-market securities. In contrast, U.S. Treasury securities had rallied strongly amid a flight to quality, causing their yields to fall to unprecedented low levels. Meanwhile, slumping housing markets, rising unemployment and deteriorating consumer confidence led to the longest and deepest recession since the 1930s. The Federal Reserve Board (the Fed) and the U.S. government responded aggressively to the economic and financial crises. Government officials rescued a number of struggling corporations deemed too big to fail in 2008, and Congress followed up with the $787 billion American Recovery and Reinvestment Act of 2009. The Fed injected massive amounts of liquidity into the banking system and purchased mortgage-and asset-backed debt through unprecedented programs such as the Term Asset-Backed Securities Loan Facility (TALF). In addition, just weeks before the start of the reporting period, the Fed completed a series of dramatic interest-rate reductions by cutting its target for the overnight federal funds rate to an all-time low of 0% to 0.25%. As it became clearer in March 2009 that these remedial measures had helped to avert a collapse of the U.S. banking system, investor sentiment began to improve. Fixed-income investors began to look forward to better credit-market conditions, and they became more tolerant of the risks they previously had avoided. Investors capitalized on attractive valuations among higher-yielding bonds, sparking impressive springtime rallies. Conversely, U.S.Treasury securities gave back some of their earlier gains. Sector Allocation Strategy Proved Effective The fund began the reporting period with underweighted exposure to U.S.Treasury securities, which offered historically low yields. Conversely, the fund started 2009 with overweight positions in higher-yielding market sectors that had been punished during the downturn, including investment-grade corporate bonds and higher-quality mortgage-backed securities.We also had established relatively modest positions in high yield corporate bonds, commercial mortgage-backed securities and international bonds, which are not represented in the funds benchmark. This positioning fared well during the market rally, when yield differences between U.S. Treasury securities and other market sectors narrowed from historically wide levels. Although the funds corporate 4 bond investments were broadly diversified across industry groups with an emphasis on traditionally defensive areas, such as utilities, the fund received particularly strong results from securities issued by companies in the financials sector. The funds investments in mortgage-backed securities primarily focused on lower-coupon bonds issued by U.S. government agencies, which generally held up better than non-agency mortgages under volatile market conditions. On the other hand, we had established a relatively long average duration to guard against the potential effects of unexpected economic weakness on longer-term interest rates, and that position detracted modestly from the funds relative performance over the reporting period. Balancing Opportunity with Risk Controls As of the reporting periods end, we have maintained a relatively constructive approach to our sector allocation strategy, as we believe that higher-yielding bonds have room for further gains as yield differences continue to moderate along the credit spectrum. In our judgment, this strategy positions the fund to participate in the stronger segments of the fixed-income markets while managing risks and volatility effectively. July 15, 2009 The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Variable Investment Fund, Quality Bond Portfolio may be similar to other funds/portfolios managed or advised by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund/portfolio. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, portfolio shares may be worth more or less than their original cost.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital U.S. Aggregate Bond Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1- 10 years.The Index does not include fees and expenses to which the fund is subject. The Portfolio 5 UNDERSTANDING YOUR PORTFOLIOS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your portfolios prospectus or talk to your financial adviser. Review your portfolios expenses The table below shows the expenses you would have paid on a $1,000 investment in DreyfusVariable Investment Fund, Quality Bond Portfolio from January 1, 2009 to June 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2009 Initial Shares Service Shares Expenses paid per $1,000  $ 3.77 $ 5.15 Ending value (after expenses) $1,055.90 $1,054.90 COMPARING YOUR PORTFOLIOS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your portfolios expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the portfolio with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2009 Initial Shares Service Shares Expenses paid per $1,000  $ 3.71 $ 5.06 Ending value (after expenses) $1,021.12 $1,019.79  Expenses are equal to the portfolios annualized expense ratio of .74% for Initial shares and 1.01% for Service shares; multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2009 (Unaudited) Coupon Maturity Principal Bonds and Notes113.0% Rate (%) Date Amount ($) Value ($) Advertising.0% Lamar Media, Gtd. Notes 6.63 8/15/15 61,000 a Aerospace & Defense.4% L-3 Communications, Gtd. Notes, Ser. B 6.38 10/15/15 340,000 310,250 Raytheon, Sr. Unscd. Notes 5.50 11/15/12 210,000 228,704 Agriculture.2% Altria Group, Gtd. Notes 9.70 11/10/18 280,000 Asset-Backed Ctfs./ Auto Receivables3.0% Americredit Automobile Receivables Trust, Ser. 2008-AF, Cl. A2A 4.47 1/12/12 305,505 307,140 Americredit Automobile Receivables Trust, Ser. 2005-DA, Cl. A3 4.87 12/6/10 16,824 16,831 Americredit Automobile Receivables Trust, Ser. 2006-BG, Cl. A3 5.21 10/6/11 249,668 249,272 Americredit Automobile Receivables Trust, Ser. 2006-RM, Cl. A2 5.42 8/8/11 457,664 465,524 Americredit Prime Automobile Receivables, Ser. 2007-1, Cl. E 6.96 3/8/16 250,166 b 123,582 Capital Auto Receivables Asset Trust, Ser. 2007-3, Cl. A3A 5.02 9/15/11 172,542 175,720 Capital One Auto Finance Trust, Ser. 2007-A, Cl. A3B 0.32 8/15/11 148,554 c 147,664 Capital One Auto Finance Trust, Ser. 2007-B, Cl. A3B 0.32 4/15/12 307,207 c 303,724 Capital One Auto Finance Trust, Ser. 2006-C, Cl. A3A 5.07 7/15/11 113,641 113,642 Capital One Auto Finance Trust, Ser. 2007-C, Cl. A3A 5.13 4/16/12 675,836 680,460 Ford Credit Auto Owner Trust, Ser. 2006-C, Cl. C 5.47 9/15/12 215,000 203,593 Ford Credit Auto Owner Trust, Ser. 2007-A, Cl. D 7.05 12/15/13 250,000 b 152,748 Honda Auto Receivables Owner Trust, Ser. 2008-1, Cl. A2 3.77 9/20/10 98,038 98,729 The Portfolio 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./ Auto Receivables (continued) Household Automotive Trust, Ser. 2005-3, Cl. A4 4.94 11/19/12 187,825 192,746 Hyundai Auto Receivables Trust, Ser. 2007-A, Cl. A3A 5.04 1/17/12 209,303 213,875 Wachovia Auto Loan Owner Trust, Ser. 2007-1, Cl. D 5.65 2/20/13 610,000 434,102 WFS Financial Owner Trust, Ser. 2005-2, Cl. B 4.57 11/19/12 90,112 90,143 Asset-Backed Ctfs./Credit Cards.7% Capital One Multi-Asset Execution Trust, Ser. 2004-C4, Cl. C4 0.97 6/15/12 425,000 c 423,195 Washington Mutual Master Note Trust, Ser. 2007-B1, Cl. B1 4.95 3/17/14 440,000 b 438,533 Asset-Backed Ctfs./ Home Equity Loans1.1% Ameriquest Mortgage Securities, Ser. 2003-11, Cl. AF6 5.14 1/25/34 462,278 c 373,913 Citicorp Residential Mortgage Securities, Ser. 2006-2, Cl. A2 5.56 9/25/36 223,609 c 221,655 CS First Boston Mortgage Securities, Ser. 2005-C4, Cl. AAB 5.07 8/15/38 390,000 c 378,893 GSAA Home Equity Trust, Ser. 2006-7, Cl. AV1 0.39 3/25/46 44,220 c 42,572 Mastr Asset Backed Securities Trust, Ser. 2006-AM1, Cl. A2 0.44 1/25/36 120,810 c 112,497 Residential Asset Securities, Ser. 2005-EMX4, Cl. A2 0.57 11/25/35 343,169 c 290,258 Asset-Backed Ctfs./ Manufactured Housing.1% Green Tree Financial, Ser. 1994-7, Cl. M1 9.25 3/15/20 110,436 Automotive, Trucks & Parts.3% Goodyear Tire & Rubber, Gtd. Notes 8.63 12/1/11 335,000 a 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Banks4.3% Barclays Bank, Jr. Sub. Bonds 5.93 9/29/49 460,000 b,c 262,541 Barclays Bank, Sr. Unscd. Notes 6.75 5/22/19 120,000 119,224 Barclays Bank, Sub. Bonds 7.70 4/29/49 430,000 b,c 358,254 Capital One Bank USA, Sub. Notes 8.80 7/15/19 330,000 337,695 M & I Marshall & Ilsley Bank, Sub. Notes, Ser. BN 0.92 12/4/12 225,000 c 156,580 M&T Bank, Sr. Unscd. Bonds 5.38 5/24/12 190,000 a 187,761 Manufacturers & Traders Trust, Sub. Notes 5.59 12/28/20 275,000 c 213,190 Morgan Stanley, Sr. Unscd. Notes 5.30 3/1/13 620,000 628,495 NB Capital Trust IV, Bank Gtd. Cap. Secs. 8.25 4/15/27 620,000 521,713 PNC Funding, Gtd. Notes 6.70 6/10/19 325,000 335,811 Sovereign Bancorp, Sr. Unscd. Notes 0.84 3/23/10 370,000 c 341,521 Sovereign Bancorp, Sr. Unscd. Notes 4.80 9/1/10 525,000 c 512,958 Sumitomo Mitsui Banking, Sub. Notes EUR 4.38 7/29/49 210,000 c,d 223,896 Sumitomo Mitsui Banking, Sub. Notes 5.63 7/29/49 255,000 b,c 234,984 SunTrust Preferred Capital I, Bank Gtd. Notes 5.85 12/31/49 74,000 c 74,143 Wells Fargo & Co., Sub. Notes 6.38 8/1/11 290,000 304,031 Wells Fargo Capital XIII, Gtd. Secs. 7.70 12/29/49 985,000 c 818,175 Building & Construction.2% Masco, Sr. Unscd. Notes 0.94 3/12/10 240,000 c The Portfolio 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Chemicals.2% Dow Chemical, Sr. Unscd. Notes 8.55 5/15/19 315,000 Commercial & Professional Services.7% ERAC USA Finance, Bonds 5.60 5/1/15 310,000 b 282,476 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 500,000 b 452,155 ERAC USA Finance, Notes 7.95 12/15/09 210,000 b 209,058 Commercial Mortgage Pass-Through Ctfs.10.2% Banc of America Commercial Mortgage, Ser. 2002-2, Cl. A3 5.12 7/11/43 190,000 188,712 Bayview Commercial Asset Trust, Ser. 2006-SP1, Cl. A1 0.58 4/25/36 54,963 b,c 32,879 Bayview Commercial Asset Trust, Ser. 2004-1, Cl. A 0.67 4/25/34 118,449 b,c 73,808 Bayview Commercial Asset Trust, Ser. 2006-2A, Cl. B2 1.78 7/25/36 328,853 b,c 67,911 Bayview Commercial Asset Trust, Ser. 2006-1A, Cl. B2 2.01 4/25/36 76,098 b,c 15,286 Bayview Commercial Asset Trust, Ser. 2005-3A, Cl. B3 3.31 11/25/35 83,312 b,c 21,704 Bayview Commercial Asset Trust, Ser. 2005-4A, Cl. B3 3.81 1/25/36 60,518 b,c 9,078 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 565,000 c 470,752 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. AAB 5.69 9/11/38 430,000 c 407,541 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T28, Cl. A4 5.74 9/11/42 800,000 c 662,288 Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. A4 5.70 12/10/49 566,000 c 449,071 Credit Suisse/Morgan Stanley Commercial Mortgage Certificates, Ser. 2006-HC1A, Cl. A1 0.51 5/15/23 416,697 b,c 325,914 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) Crown Castle Towers, Ser. 2005-1A, Cl. AFX 4.64 6/15/35 200,000 b 195,000 Crown Castle Towers, Ser. 2006-1A, Cl. AFX 5.24 11/15/36 950,000 b 912,000 Crown Castle Towers, Ser. 2006-1A, Cl. B 5.36 11/15/36 190,000 b 186,200 Crown Castle Towers, Ser. 2006-1A, Cl. C 5.47 11/15/36 505,000 b 494,900 Crown Castle Towers, Ser. 2005-1A, Cl. D 5.61 6/15/35 240,000 b 232,800 Crown Castle Towers, Ser. 2006-1A, Cl. D 5.77 11/15/36 350,000 b 343,000 First Union National Bank Commercial Mortgage Trust, Ser. 2001-C2, Cl. A2 6.66 1/12/43 264,504 272,508 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. B 0.57 3/6/20 1,065,000 b,c 747,017 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. E 0.76 3/6/20 395,000 b,c 272,091 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. K 1.37 3/6/20 225,000 b,c 146,582 JP Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP5, Cl. A2 5.20 12/15/44 725,000 702,301 LB-UBS Commercial Mortgage Trust, Ser. 2006-C1, Cl. A4 5.16 2/15/31 620,000 517,858 LB-UBS Commercial Mortgage Trust, Ser. 2007-C7, Cl. A3 5.87 9/15/45 920,000 c 706,319 Merrill Lynch Mortgage Trust, Ser. 2003-KEY1, Cl. A2 4.44 11/12/35 249,286 247,418 Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A2 5.22 11/12/37 165,000 c 160,637 Merrill Lynch Mortgage Trust, Ser. 2002-MW1, Cl. A3 5.40 7/12/34 513,643 519,654 Morgan Stanley Capital I, Ser. 2005-HQ5, Cl. A2 4.81 1/14/42 438,161 442,371 Morgan Stanley Capital I, Ser. 2007-HQ11, Cl. A4 5.45 2/12/44 1,000,000 c 766,769 The Portfolio 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) Morgan Stanley Capital I, Ser. 2007-HQ11, Cl. AM 5.48 2/12/44 610,000 c 314,944 Morgan Stanley Capital I, Ser. 2007-T27, Cl. A4 5.65 6/11/42 645,000 c 542,884 SBA CMBS Trust, Ser. 2006-1A, Cl. D 5.85 11/15/36 135,000 b 121,500 TIAA Seasoned Commercial Mortgage Trust, Ser. 2007-C4, Cl. A3 6.10 8/15/39 325,000 c 304,757 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 351,611 350,403 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C19, Cl. A5 4.66 5/15/44 300,000 266,682 Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C34, Cl. A3 5.68 5/15/46 1,190,000 969,512 Diversified Financial Services7.1% American Express Credit, Sr. Unscd. Notes 0.38 11/9/09 315,000 c 312,900 American Express, Sr. Unscd. Notes 7.25 5/20/14 575,000 595,406 Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 233,000 c 176,133 Amvescap, Gtd. Notes 5.38 2/27/13 250,000 218,765 Boeing Capital, Sr. Unscd. Notes 7.38 9/27/10 490,000 519,854 Caterpillar Financial Services, Sr. Unscd. Notes 7.15 2/15/19 390,000 418,179 Citigroup, Sr. Unscd. Notes 5.50 4/11/13 1,000,000 938,023 Citigroup, Sr. Unscd. Notes 6.13 5/15/18 85,000 74,468 Countrywide Home Loans, Gtd. Notes 4.13 9/15/09 210,000 210,695 Credit Suisse Guernsey, Jr. Sub. Notes 5.86 5/29/49 481,000 c 313,090 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Diversified Financial Services (continued) Fresenius US Finance II, Gtd. Notes 9.00 7/15/15 475,000 b 497,563 General Electric Capital, Sr. Unscd. Notes 1.20 10/21/10 945,000 a,c 928,612 Goldman Sachs Capital II, Gtd. Bonds 5.79 12/29/49 315,000 c 192,090 Goldman Sachs Group, Sub. Notes 5.63 1/15/17 195,000 185,609 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 350,000 312,060 HSBC Finance Capital Trust IX, Gtd. Notes 5.91 11/30/35 625,000 c 330,765 Hutchison Whampoa International, Gtd. Notes 7.63 4/9/19 155,000 b 172,519 Jefferies Group, Sr. Unscd. Debs. 6.25 1/15/36 440,000 304,329 John Deere Capital, Sr. Unscd. Notes 0.71 9/1/09 291,000 c 290,950 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 535,000 532,349 JPMorgan Chase & Co., Sr. Unscd. Notes 6.40 5/15/38 445,000 447,588 Merrill Lynch & Co., Sub. Notes 5.70 5/2/17 740,000 635,691 MUFG Capital Finance I, Bank Gtd. Bonds 6.35 7/29/49 250,000 c 219,151 Pearson Dollar Finance Two, Gtd. Notes 6.25 5/6/18 430,000 b 413,171 Windsor Financing, Sr. Scd. Notes 5.88 7/15/17 94,752 b 83,483 Electric Utilities5.8% AES, Sr. Unscd. Notes 7.75 10/15/15 285,000 266,475 AES, Sr. Unscd. Notes 8.00 10/15/17 270,000 252,450 The Portfolio 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Electric Utilities (continued) Cleveland Electric Illuminating, Sr. Unscd. Notes 5.70 4/1/17 500,000 487,877 Consolidated Edison of NY, Sr. Unscd. Debs., Ser. 06-D 5.30 12/1/16 400,000 416,210 Consolidated Edison of NY, Sr. Unscd. Debs., Ser. 08-A 5.85 4/1/18 230,000 242,084 Consumers Energy, First Mortgage Bonds, Ser. O 5.00 2/15/12 655,000 a 666,218 Enel Finance International, Gtd. Notes 5.70 1/15/13 185,000 b 193,490 Enel Finance International, Gtd. Bonds 6.25 9/15/17 645,000 b 674,506 FirstEnergy, Sr. Unscd. Notes, Ser. B 6.45 11/15/11 245,000 255,861 FPL Group Capital, Gtd. Debs. 5.63 9/1/11 950,000 1,016,026 National Grid, Sr. Unscd. Notes 6.30 8/1/16 605,000 622,449 Nevada Power, Mortgage Notes 6.50 8/1/18 305,000 312,404 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 265,000 273,905 NiSource Finance, Gtd. Notes 1.23 11/23/09 260,000 c 257,960 NiSource Finance, Gtd. Notes 5.25 9/15/17 375,000 322,077 NRG Energy, Gtd. Notes 7.38 1/15/17 350,000 330,750 Ohio Power, Sr. Unscd. Notes 1.35 4/5/10 390,000 c 385,807 Pacific Gas & Electric, Sr. Unscd. Notes 6.35 2/15/38 260,000 282,215 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 130,000 a 134,369 Southern, Sr. Unscd. Notes, Ser. A 5.30 1/15/12 290,000 a 304,679 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Environmental Control.4% Allied Waste North America, Sr. Unscd. Notes, Ser. B 7.13 5/15/16 115,000 115,730 USA Waste Services, Sr. Unscd. Notes 7.00 7/15/28 210,000 199,342 Waste Management, Gtd. Notes 7.38 5/15/29 200,000 197,716 Food & Beverages3.3% Anheuser-Busch InBev Worldwide, Gtd. Notes 8.20 1/15/39 635,000 b 709,285 Bottling Group, Sr. Unscd. Notes 5.13 1/15/19 325,000 331,873 Coca-Cola, Sr. Unscd. Notes 4.88 3/15/19 295,000 303,707 Diageo Capital, Gtd. Notes 7.38 1/15/14 445,000 503,987 Kraft Foods, Sr. Unscd. Notes 6.00 2/11/13 100,000 106,622 Kraft Foods, Sr. Unscd. Notes 6.13 2/1/18 755,000 781,910 Kroger, Gtd. Notes 6.15 1/15/20 410,000 419,719 Safeway, Sr. Unscd. Notes 6.35 8/15/17 410,000 433,964 Stater Brothers Holdings, Gtd. Notes 7.75 4/15/15 257,000 248,005 Stater Brothers Holdings, Gtd. Notes 8.13 6/15/12 293,000 290,070 SUPERVALU, Sr. Unscd. Bonds 7.50 5/15/12 125,000 124,375 SUPERVALU, Sr. Unscd. Bonds 7.50 11/15/14 35,000 33,775 SUPERVALU, Sr. Unscd. Notes 8.00 5/1/16 150,000 146,250 The Portfolio 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental1.1% Federal Republic of Brazil, Sr. Unscd. Bonds 6.00 1/17/17 505,000 520,907 Province of Quebec Canada, Unscd. Notes 4.60 5/26/15 305,000 316,402 Republic of Italy, Sr. Unscd. Notes 5.38 6/12/17 310,000 315,574 United Mexican States, Sr. Unscd. Notes 5.63 1/15/17 326,000 a 331,216 Health Care1.0% Ace INA Holdings, Gtd. Notes 5.80 3/15/18 255,000 254,504 American Home Products, Sr. Unscd. Notes 6.95 3/15/11 325,000 c 352,016 Community Health Systems, Gtd. Notes 8.88 7/15/15 205,000 201,925 Davita, Gtd. Notes 6.63 3/15/13 335,000 317,412 Wellpoint, Sr. Unscd. Notes 5.88 6/15/17 165,000 161,739 Machinery.3% Atlas Copco, Sr. Unscd. Bonds 5.60 5/22/17 265,000 b 255,251 Terex, Gtd. Notes 7.38 1/15/14 135,000 124,200 Manufacturing-Diversified.8% Bombardier, Sr. Unscd. Notes 8.00 11/15/14 225,000 b 212,906 Honeywell International, Sr. Unscd. Notes 5.00 2/15/19 485,000 496,313 Smiths Group, Sr. Unscd. Notes 7.20 5/15/19 420,000 b 405,171 Media4.8% BSKYB Finance UK, Gtd. Notes 6.50 10/15/35 300,000 b 264,556 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Media (continued) Comcast, Gtd. Notes 5.50 3/15/11 485,000 504,864 Comcast, Gtd. Notes 6.30 11/15/17 425,000 450,539 Cox Communications, Notes 6.25 6/1/18 405,000 b 401,029 CSC Holdings, Sr. Unscd. Notes 8.50 4/15/14 25,000 a,b 24,906 CSC Holdings, Sr. Unscd. Notes 8.63 2/15/19 310,000 b 303,025 DirecTV Holdings Financing, Gtd. Notes 7.63 5/15/16 335,000 327,462 Echostar DBS, Gtd. Notes 7.75 5/31/15 505,000 483,537 News America Holdings, Gtd. Debs. 7.70 10/30/25 425,000 401,328 News America, Gtd. Notes 6.15 3/1/37 460,000 391,319 News America, Gtd. Notes 6.65 11/15/37 355,000 320,282 Reed Elsevier Capital, Gtd. Notes 4.63 6/15/12 670,000 648,075 Time Warner Cable, Gtd. Notes 5.85 5/1/17 440,000 440,066 Time Warner Cable, Gtd. Notes 6.75 7/1/18 535,000 558,177 Time Warner, Gtd. Notes 5.88 11/15/16 900,000 888,266 Mining.9% BHP Billiton Finance USA, Gtd. Notes 6.50 4/1/19 155,000 172,447 Freeport-McMoRan Cooper & Gold, Sr. Unscd. Notes 8.38 4/1/17 325,000 327,898 Rio Tinto Finance USA, Gtd. Notes 5.88 7/15/13 395,000 397,828 Teck Resources, Sr. Scd. Notes 10.25 5/15/16 35,000 b 36,708 The Portfolio 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Mining (continued) Teck Resources, Sr. Scd. Notes 10.75 5/15/19 265,000 b 285,314 Oil & Gas2.7% Amerada Hess, Sr. Unscd. Notes 6.65 8/15/11 450,000 479,186 Anadarko Petroleum, Sr. Unscd. Notes 8.70 3/15/19 295,000 331,020 Chesapeake Energy, Gtd. Notes 7.50 6/15/14 90,000 85,725 Chesapeake Energy, Gtd. Notes 9.50 2/15/15 690,000 698,625 Husky Energy, Sr. Unscd. Notes 7.25 12/15/19 310,000 339,326 Marathon Oil, Sr. Unscd. Notes 7.50 2/15/19 175,000 191,335 Newfield Exploration, Sr. Sub. Notes 7.13 5/15/18 85,000 77,669 Petro-Canada, Sr. Unscd. Notes 6.80 5/15/38 450,000 445,013 Range Resouces, Sr. Sub. Notes 8.00 5/15/19 470,000 a 464,712 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 295,000 308,361 Valero Energy, Sr. Unscd. Notes 9.38 3/15/19 155,000 176,837 Packaging & Containers.8% Ball, Gtd. Notes 6.63 3/15/18 200,000 183,500 Ball, Gtd. Notes 6.88 12/15/12 120,000 119,700 Crown Americas, Gtd. Notes 7.63 11/15/13 325,000 318,500 Owens Brockway Glass Container, Gtd. Notes 6.75 12/1/14 300,000 288,000 Owens Brockway Glass Container, Gtd. Notes 7.38 5/15/16 205,000 b 199,875 18 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Paper & Paper Related.4% Georgia-Pacific, Gtd. Notes 7.00 1/15/15 145,000 b 136,300 Georgia-Pacific, Gtd. Notes 8.25 5/1/16 345,000 b 336,375 Pipelines.9% El Paso, Sr. Unscd. Notes 8.25 2/15/16 350,000 342,125 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 470,000 482,660 Trans-Canada Pipelines, Sr. Unscd. Notes 7.63 1/15/39 330,000 386,382 Property & Casualty Insurance2.5% Jackson National Life Global Funding, Sr. Scd. Notes 5.38 5/8/13 270,000 b 260,126 Leucadia National, Sr. Unscd. Notes 7.13 3/15/17 305,000 249,337 Lincoln National, Sr. Unscd. Notes 0.72 3/12/10 425,000 c 414,809 Lincoln National, Jr. Sub. Cap. Secs. 6.05 4/20/67 1,050,000 c 677,250 MetLife, Sr. Unscd. Notes 5.00 6/15/15 1,050,000 1,001,656 Nippon Life Insurance, Notes 4.88 8/9/10 475,000 b 468,545 Prudential Financial, Sr. Unscd. Notes 6.63 12/1/37 95,000 82,549 Willis North America, Gtd. Notes 6.20 3/28/17 155,000 137,468 Real Estate Investment Trusts3.8% Arden Realty, Sr. Unscd. Notes 5.25 3/1/15 350,000 331,944 Boston Properties, Sr. Unscd. Notes 5.00 6/1/15 470,000 423,354 The Portfolio 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Real Estate Investment Trusts (continued) Commercial Net Lease Realty, Sr. Unscd. Notes 6.15 12/15/15 210,000 176,659 Duke Realty, Sr. Unscd. Notes 5.88 8/15/12 450,000 408,785 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 325,000 285,071 Federal Realty Investment Trust, Sr. Unscd. Notes 6.00 7/15/12 100,000 97,434 Healthcare Realty Trust, Sr. Unscd. Notes 5.13 4/1/14 475,000 419,066 HRPT Properties Trust, Sr. Unscd. Notes 1.22 3/16/11 238,000 c 207,369 Liberty Property, Sr. Unscd. Notes 5.50 12/15/16 100,000 81,397 Mack-Cali Realty, Sr. Unscd. Notes 5.05 4/15/10 225,000 224,181 Mack-Cali Realty, Sr. Unscd. Notes 5.25 1/15/12 400,000 363,697 Mack-Cali Realty, Sr. Unscd. Notes 5.80 1/15/16 400,000 a 347,318 Prologis, Sr. Unscd. Notes 6.63 5/15/18 435,000 343,054 Regency Centers, Gtd. Notes 5.25 8/1/15 66,000 53,645 Regency Centers, Gtd. Notes 5.88 6/15/17 120,000 97,361 Simon Property Group, Sr. Unscd. Notes 5.00 3/1/12 354,000 353,105 Simon Property Group, Sr. Unscd. Notes 5.75 5/1/12 150,000 152,503 WEA Finance, Sr. Notes 7.13 4/15/18 435,000 b 404,376 WEA Finance, Gtd. Notes 7.50 6/2/14 230,000 b 228,282 20 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Residential Mortgage Pass-Through Ctfs.1.0% ChaseFlex Trust, Ser. 2006-2, Cl. A1A 5.59 9/25/36 26,036 c 25,121 Citigroup Mortgage Loan Trust, Ser. 2005-HE1, Cl. M1 0.74 5/25/35 207,273 c 201,501 Citigroup Mortgage Loan Trust, Ser. 2005-WF2, Cl. AF7 5.25 8/25/35 906,724 c 521,522 Impac Secured Assets CMN Owner Trust, Ser. 2006-1, Cl. 2A1 0.66 5/25/36 235,298 c 160,238 Merrill Lynch/Countrywide Commercial Mortgage, Ser. 2006-2, Cl. A4 6.10 6/12/46 530,000 c 437,001 Retail.4% Home Depot, Sr. Unscd. Notes 5.88 12/16/36 237,000 209,761 Staples, Sr. Unscd. Notes 9.75 1/15/14 280,000 a 313,029 State/Territory Gen Oblg2.7% California GO (Various Purpose) 7.50 4/1/34 225,000 207,488 California GO (Various Purpose) 7.55 4/1/39 965,000 879,501 Delaware Housing Authority, SFMR D-2, Revenue Bonds 5.80 7/1/16 340,000 351,696 Erie Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/28 400,000 304,016 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 7.31 6/1/34 1,365,000 911,247 Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 6.50 6/1/23 600,000 449,580 The Portfolio 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) State/Territory Gen Oblg (continued) Tobacco Settlement Finance Authority of West Virginia, Tobacco Settlement Asset-Backed Bonds 7.47 6/1/47 710,000 477,049 Steel.3% Arcelormittal, Sr. Scd. Notes 9.85 6/1/19 310,000 Telecommunications2.4% AT & T, Sr. Unscd. Notes 5.60 5/15/18 355,000 357,535 AT & T, Gtd. Notes 7.30 11/15/11 285,000 a,c 312,714 CC Holdings GS V, Sr. Scd. Notes 7.75 5/1/17 625,000 b 612,500 Cisco Systems, Notes 5.90 2/15/39 350,000 345,871 KPN, Sr. Unscd. Notes 8.00 10/1/10 115,000 120,703 Telecom Italia Capital, Gtd. Notes 5.25 10/1/15 240,000 231,984 Telecom Italia Capital, Gtd. Notes 7.72 6/4/38 180,000 183,837 Verizon Communications, Sr. Unscd. Notes 7.35 4/1/39 250,000 273,278 Verizon Wireless Capital, Sr. Unscd. Notes 5.55 2/1/14 645,000 b 685,441 Textiles & Apparel.3% Mohawk Industries, Sr. Unscd. Notes 6.25 1/15/11 400,000 c Transportation.1% Norfolk Southern, Sr. Unscd. Notes 5.75 4/1/18 85,000 22 Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Agencies/ Mortgage-Backed42.1% Federal Home Loan Mortgage Corp.: 4.00% 1,995,000 e,f 1,929,851 4.50% 6,490,000 e,f 6,461,606 5.00% 420,000 e,f 434,241 5.50% 3,250,000 e,f 3,355,118 3.50%, 9/1/10 107,213 f 107,912 5.00%, 12/1/356/1/37 2,633,289 f 2,689,143 Multiclass Mortgage Participation Ctfs., Ser. 2586, Cl. WE, 4.00%, 12/15/32 466,649 f,g 461,768 Multiclass Mortgage Participation Ctfs. (Interest Only), Ser. 2764, Cl. IT, 5.00%, 6/15/27 5,699,715 f,g 246,791 Federal National Mortgage Association: 4.00% 4,675,000 e,f 4,534,020 4.50% 3,980,000 e,f 3,972,538 5.00% 7,075,000 e,f 7,220,570 4.00%, 5/1/10 435,009 f 438,955 Bonds, Ser. 1 4.75%, 11/19/12 641,000 f 697,673 5.00%, 11/1/202/1/39 4,788,971 f 4,961,527 Notes, 5.25%, 9/15/16 470,000 f 518,846 5.50%, 9/1/346/1/38 3,147,433 f 3,254,816 6.00%, 9/1/225/1/39 7,476,236 f 7,864,622 7.00%, 6/1/299/1/29 76,810 f 84,359 Government National Mortgage Association I: 5.50%, 4/15/333/15/34 2,179,929 2,264,975 Ser. 2007-46, Cl. A, 3.14%, 11/16/29 375,672 377,792 Ser. 2005-90, Cl. A, 3.76%, 9/16/28 617,089 628,924 Ser. 2005-29, Cl. A, 4.02%, 7/16/27 422,338 432,075 Ser. 2006-3, Cl. A, 4.21%, 1/16/28 699,195 715,232 Ser. 2006-55, Cl. A, 4.25%, 7/16/29 782,941 804,077 Ser. 2005-87, Cl. A, 4.45%, 3/16/25 393,451 402,449 Ser. 2004-39, Cl. LC, 5.50%, 12/20/29 692,983 705,013 Government National Mortgage Association II 7.00%, 9/20/287/20/29 13,830 15,047 The Portfolio 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Securities5.6% U.S. Treasury Bonds; 4.25%, 5/15/39 2,046,000 2,025,853 U.S. Treasury Notes: 2.50%, 3/31/13 245,000 a 249,517 4.75%, 8/15/17 540,000 592,144 4.88%, 4/30/11 1,972,000 a 2,108,809 4.88%, 5/31/11 1,350,000 a 1,447,454 U.S. Treasury Strip; 0.00%, 2/15/36 3,115,000 979,331 Waste Management.1% Allied Waste North America, Sr. Unscd. Notes 7.25 3/15/15 165,000 Total Bonds and Notes (cost $153,029,843) Short-Term Investments6.2% U.S. Treasury Bills: 0.08%, 7/9/09 7,000,000 6,999,881 0.08%, 8/6/09 600,000 599,919 0.16%, 7/16/09 535,000 h 534,979 Total Short-Term Investments (cost $8,134,799) Other Investment1.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,507,000) 1,507,000 i 24 Investment of Cash Collateral for Securities Loaned5.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $7,453,781) 7,453,781 i Total Investments (cost $170,125,423) 126.0% Liabilities, Less Cash and Receivables (26.0%) Net Assets 100.0% a All or a portion of these securities are on loan. At June 30, 2009, the total market value of the portfolios securities on loan is $7,093,377 and the total market value of the collateral held by the portfolio is $7,453,781. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2009, these securities amounted to $14,976,704 or 11.3% of net assets. c Variable rate securityinterest rate subject to periodic change. d Principal amount stated in U.S. Dollars unless otherwise noted. EUREuro e Purchased on a forward commitment basis. f On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. g Notional face amount shown. h All or partially held by a broker as collateral for open financial futures positions. i Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) U.S. Government & Agencies 47.7 State/Government General Obligations 2.7 Corporate Bonds 45.4 Foreign/Governmental 1.1 Asset/Mortgage-Backed 16.1 Short-Term/Money Market Investments 13.0  Based on net assets. See notes to financial statements. The Portfolio 25 STATEMENT OF FINANCIAL FUTURES June 30, 2009 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 6/30/2009 ($) Financial Futures Long U.S. Treasury 2 year Notes 15 3,243,281 September 2009 19,453 U.S. Treasury 5 year Notes 138 15,831,188 September 2009 248,367 U.S. Treasury Bonds 7 828,516 September 2009 (4,266) Financial Futures Short U.S. Treasury 10 year Notes 205 (23,834,453) September 2009 (388,226) Gross Unrealized Appreciation Gross Unrealized Depreciation See notes to financial statements. 26 STATEMENT OF OPTIONS WRITTEN June 30, 2009 (Unaudited) Face Amount Covered by Contracts Contracts ($) Value ($) Call Options: 2-Year USD LIBOR-BBA, July 2009 @ 1.24 63,930 6,393,000 a (2,235) 5-Year USD LIBOR-BBA, July 2009 @ 3.515 26,020 2,602,000 a (67,564) 10-Year USD LIBOR-BBA, July 2009 @ 3.715 26,450 2,645,000 a (47,825) Federal National Mortgage Corp., July 2009 @ 100.312 38,260 3,826,000 a,b (7,648) Federal National Mortgage Corp., August 2009 @ 100 26,320 2,632,000 a,b (24,693) U.S. Treasury 10 Year Notes, July 2009 @ 117.5 11,000 1,100,000 a (7,563) Put Options: 2-Year USD LIBOR-BBA, July 2009 @ 1.54 63,930 6,393,000 a (19,748) 5-Year USD LIBOR-BBA, July 2009 @ 3.515 26,020 2,602,000 a (681) 10-Year USD LIBOR-BBA, July 2009 @ 3.715 26,450 2,645,000 a (64,444) Federal National Mortgage Corp., July 2009 @ 101.312 26,320 2,632,000 a,b (71,011) Federal National Mortgage Corp., August 2009 @ 100 38,260 3,826,000 a,b (43,604) U.S. Treasury 10 Year Notes, July 2009 @ 113 11,000 1,100,000 a (3,266) (Premiums received $337,409) BBABritish Bankers Association LIBORLondon Interbank Offered Rate USDUS Dollar a Non-income producing security. b On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. See notes to financial statements. The Portfolio 27 STATEMENT OF ASSETS AND LIABILITIES June 30, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at 7,093,377)Note 1(c): Unaffiliated issuers 161,164,642 157,397,331 Affiliated issuers 8,960,781 8,960,781 Cash 349,157 Receivable for investment securities sold 1,558,571 Dividends and interest receivable 1,334,904 Receivable for shares of Beneficial Interest subscribed 19,391 Receivable for futures variation marginNote 4 14,984 Unrealized appreciation on forward foreign currency exchange contractsNote 4 4,543 Prepaid expenses 2,312 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 95,499 Payable for investment securities purchased 29,440,904 Liability for securities on loanNote 1(c) 7,453,781 Outstanding options written, at value (premiums received $337,409)see Statement of Options WrittenNote 4 360,282 Payable for shares of Beneficial Interest redeemed 105,749 Other liabilities 86,264 Unrealized depreciation on forward foreign currency exchange contractsNote 4 19,698 Accrued expenses 27,230 Net Assets ($) Composition of Net Assets ($): Paid-in capital 150,469,767 Accumulated undistributed investment incomenet 2,651,601 Accumulated net realized gain (loss) on investments (17,139,282) Accumulated net unrealized appreciation (depreciation) on investments, options, swap transactions and foreign currency transactions [including ($124,672) net unrealized (depreciation) on financial futures] (3,929,519) Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 100,731,055 31,321,512 Shares Outstanding 9,662,741 3,015,743 Net Asset Value Per Share ($) See notes to financial statements. 28 STATEMENT OF OPERATIONS Six Months Ended June 30, 2009 (Unaudited) Investment Income ($): Income: Interest 3,497,154 Dividends; Affiliated issuers 4,311 Income from securities lending 25,969 Total Income Expenses: Investment advisory feeNote 3(a) 412,249 Distribution feesNote 3(b) 38,614 Professional fees 20,674 Custodian feesNote 3(b) 15,664 Trustees fees and expensesNote 3(c) 7,862 Prospectus and shareholders reports 7,409 Shareholder servicing costsNote 3(b) 2,851 Registration fees 386 Loan commitment feesNote 2 247 Miscellaneous 33,317 Total Expenses Lessreduction in fees due to earnings creditsNote 1(c) (40) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (4,693,814) Net realized gain (loss) on options transactions 234,161 Net realized gain (loss) on financial futures 535,370 Net realized gain (loss) on swap transactions 71,268 Net realized gain (loss) on forward foreign currency exchange contracts 37,558 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments, options transactions, financial futures, swap transactions and foreign currency transactions [including ($14,476) net unrealized (depreciation) on options transactions, ($518,719) net unrealized (depreciation) on financial futures, ($75,672) net unrealized (depreciation) on swap transactions and $108,794 net unrealized appreciation on forward foreign currency exchange contracts] 7,748,360 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Portfolio 29 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2009 Year Ended (Unaudited) December 31, 2008 Operations ($): Investment incomenet 2,988,201 7,490,855 Net realized gain (loss) on investments (3,815,457) (5,200,163) Net unrealized appreciation (depreciation) on investments 7,748,360 (9,604,838) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Initial Shares (2,338,715) (5,919,879) Service Shares (718,704) (1,871,739) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 7,968,863 25,752,879 Service Shares 1,215,138 3,256,252 Dividends reinvested: Initial Shares 2,338,715 5,919,879 Service Shares 718,704 1,871,739 Cost of shares redeemed: Initial Shares (12,923,386) (40,317,390) Service Shares (4,630,251) (12,357,851) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 133,501,099 164,481,655 End of Period Undistributed investment incomenet 2,651,601 2,720,819 30 Six Months Ended June 30, 2009 Year Ended (Unaudited) December 31, 2008 Capital Share Transactions: Initial Shares Shares sold 787,925 2,357,886 Shares issued for dividends reinvested 233,650 555,105 Shares redeemed (1,290,813) (3,851,873) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 120,939 303,256 Shares issued for dividends reinvested 72,039 175,960 Shares redeemed (464,094) (1,181,461) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Portfolio 31 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single portfolio share.Total return shows how much your investment in the portfolio would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The portfolios total returns do not reflect expenses associated with variable annuity or insurance contracts. These figures have been derived from the portfolios financial statements. Six Months Ended June 30, 2009 Year Ended December 31, Initial Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 10.11 11.08 11.25 11.29 11.42 11.50 Investment Operations: Investment incomenet a .24 .51 .53 .49 .39 .37 Net realized and unrealized gain (loss) on investments .31 (.96) (.16) (.02) (.11) .01 Total from Investment Operations .55 (.45) .37 .47 .28 .38 Distributions: Dividends from investment incomenet (.24) (.52) (.54) (.51) (.41) (.46) Net asset value, end of period 10.42 10.11 11.08 11.25 11.29 11.42 Total Return (%) b (4.18) 3.54 4.23 2.48 3.37 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .77 c .76 .77 .75 .75 .74 Ratio of net expenses to average net assets .77 c,d .76 d .72 .63 .60 .74 Ratio of net investment income to average net assets 4.63 c 4.71 4.78 4.43 3.45 3.30 Portfolio Turnover Rate e 162.36 b 391.87 446.13 507.83 504.21 819.75 Net Assets, end of period ($ x 1,000) 100,731 100,396 120,446 145,490 158,999 171,424 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. e The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended June 30, 2009, December 31, 2008, 2007, 2006, 2005, 2004 were 63.59%, 142.10%, 219.54%, 262.26%, 393.37% and 761.92%, respectively. See notes to financial statements. 32 Six Months Ended June 30, 2009 Year Ended December 31, Service Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 10.07 11.04 11.21 11.25 11.38 11.48 Investment Operations: Investment incomenet a .22 .48 .51 .46 .36 .35 Net realized and unrealized gain (loss) on investments .33 (.96) (.17) (.02) (.11) (.01) Total from Investment Operations .55 (.48) .34 .44 .25 .34 Distributions: Dividends from investment incomenet (.23) (.49) (.51) (.48) (.38) (.44) Net asset value, end of period 10.39 10.07 11.04 11.21 11.25 11.38 Total Return (%) 5.49 b (4.46) 3.31 3.90 2.26 3.05 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.01 c 1.01 1.02 1.00 .99 .99 Ratio of net expenses to average net assets 1.01 c,d 1.01 d .97 .88 .84 .99 Ratio of net investment income to average net assets 4.53 c 4.46 4.51 4.17 3.21 3.06 Portfolio Turnover Rate e 162.36 b 391.87 446.13 507.83 504.21 819.75 Net Assets, end of period ($ x 1,000) 31,322 33,105 44,035 41,363 47,757 55,585 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. e The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended June 30, 2009, December 31, 2008, 2007, 2006, 2005, 2004 were 63.59%, 142.10%, 219.54%, 262.26%, 393.37% and 761.92%, respectively. See notes to financial statements. The Portfolio 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Variable Investment Fund (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as an open end management investment company, operating as a series company currently offering seven series, including the Quality Bond Portfolio (the portfolio).The portfolio is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies. The portfolio is a diversified series. The portfolios investment objective is to maximize total return, consisting of capital appreciation and current income. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the portfolios investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the portfolios shares, which are sold without a sales charge. The portfolio is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The fund accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations, expenses which are applicable to all series are allocated among them on a pro rata basis. The portfolios financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the 34 use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifica-tions.The portfolios maximum exposure under these arrangements is unknown. The portfolio does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures, options, swap transactions and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolios securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, not valued by a pricing service approved by the Board of Trustees, or determined by the portfolio not to reflect accurately fair value are valued at fair value as determined in good faith under the direction of the Board of Trustees.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities The Portfolio 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid prices and asked prices. Investments in swap transactions are valued each business day by an independent pricing service approved by the Board of Trustees. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuers and swap spreads on interest rates. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. The portfolio adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the portfolios investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the portfolios own assumptions in determining the fair value of investments). 36 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2009 in valuing the portfolios investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: U.S. Treasury Securities  15,537,887  Asset-Backed  6,356,561  Corporate Bonds  60,051,832  Foreign Government  1,484,099  Municipal Bonds  3,580,577  U.S. Government Agencies/ Mortgage-Backed  55,579,940  Residential Mortgage-Backed  1,345,383  Commercial Mortgage-Backed  13,461,051  Mutual Funds 8,960,781   Other Financial Instruments  267,820 4,543 Liabilities ($) Other Financial Instruments  (550,277) (222,195)  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. (b) Foreign currency transactions: The portfolio does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes The Portfolio 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales and maturities of short-term securities, sales of foreign currencies, currency gains or losses realized on securities transactions and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the portfolios books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments in securities, resulting from changes in exchange rates. Such gains and losses are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The portfolio has arrangements with the custodian and cash management bank whereby the portfolio may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the portfolio includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the portfolio may lend securities to qualified institutions. It is the portfolios policy, that at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of 38 the market value of securities on loan will be maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The portfolio will be entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction.Although each security loaned is fully collateralized, the portfolio would bear the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2009, The Bank of New York Mellon earned $13,983 from lending fund portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the portfolio may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, if any, it is the policy of the portfolio not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. On June 30, 2009, the Board of Trustees declared a cash dividend of $.043 and $.041 per share for the Initial shares and Service shares, respectively, from undistributed investment income-net payable on July 1, 2009 (ex-dividend date) to shareholders of record as of the close of business on June 30, 2009. The Portfolio 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (f) Federal income taxes: It is the policy of the portfolio to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2009, the portfolio did not have any liabilities for any uncertain tax positions.The portfolio recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the portfolio did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2008 remains subject to examination by the Internal Revenue Service and state taxing authorities. The portfolio has an unused capital loss carryover of $11,094,953 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2008. If not applied, $3,171,594 of the carryover expires in fiscal 2012, $61,980 expires in fiscal 2013, $1,624,385 expires in fiscal 2014, $1,707,613 expires in fiscal 2015 and $4,529,381 expires in fiscal 2016. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2008 was as follows: ordinary income $7,791,618. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Line of Credit: The portfolio participates with other Dreyfus-managed funds in a $300 million unsecured line of credit provided by The Bank of New York Mellon (the BNYM Facility) primarily to be utilized for temporary or emergency purposes, including the financing of redemptions. The terms BNYM Facility limits the amount of individual fund borrow- 40 ings. Interest is charged to the portfolio based on prevailing market rates in effect at the time of borrowing. In connection therewith, the portfolio has agreed to pay commitment fees on its pro rata portion of the BNYM Facility. During the period ended June 30, 2009, the portfolio did not borrow under the BNYM Facility. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an Investment Advisory Agreement with the Manager, the investment advisory fee is computed at the annual rate of .65% of the value of the portfolios average daily net assets and is payable monthly. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing their shares, for servicing and/or maintaining Service shares shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares average daily net assets.The Distributor may make payments to participating insurance companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2009, Service shares were charged $38,614 pursuant to the Plan. The portfolio compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the portfolio. During the period ended June 30, 2009, the portfolio was charged $325 pursuant to the transfer agency agreement. The portfolio compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to portfolio subscriptions and redemptions. During the The Portfolio 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) period ended June 30, 2009, the portfolio was charged $40 pursuant to the cash management agreement.These fees were offset by earnings credits pursuant to the cash management agreement. The portfolio also compensates The Bank of NewYork Mellon under a custody agreement to provide custodial services for the portfolio. During the period ended June 30, 2009, the portfolio was charged $15,664 pursuant to the custody agreement. During the period ended June 30, 2009, the portfolio was charged $3,341 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $69,792, Rule 12b-1 distribution plan fees $6,367, custodian fees $17,586, chief compliance officer fees $1,670 and transfer agency per account fees $84. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, financial futures, forward contracts, options transactions and swap transactions, during the period ended June 30, 2009, amounted to $244,582,145 and $259,430,326, respectively, of which $148,791,566 in purchases and $149,251,521 in sales were from mortgage dollar roll transactions. The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative 42 agreements.The following tables show the funds exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively.All changes to accounting policies and disclosures have been made in accordance with FAS 161 and are incorporated for the current period as part of the disclosures within this Note. Fair value of derivative instruments as of June 30, 2009: Statement of Statement of Assets and Assets and Liabilities Derivative Liabilities Derivative Derivatives Location Assets ($) Location Liabilities ($) Interest rate Receivables, Net 267,820  Payables, (752,774)  contracts AssetsUnrealized Net Assets appreciation Unrealized depreciation Foreign exchange Receivables 4,543 Payables (19,698) contracts Gross fair value of derivatives contracts  Includes cumulative appreciation/depreciation of futures contracts as reported on the Statement of Financial Futures, but only the unpaid variation margin is reported within the Statement of Assets and Liabilities.  Amount shown for options is value ($). The effect of derivative instruments in the Statement of Operations during the period ended June 30, 2009 is shown below: Amount of realized gain or (loss) on derivatives ($) Foreign Currency Derivatives Options  Futures Contracts Swaps Total Interest rate contracts 234,161 535,370   Foreign exchange contracts   37,558  Credit contracts    71,268 Total The Portfolio 43 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Change in unrealized appreciation or (depreciation) on derivatives ($) Foreign Currency Derivatives Options  Futures Contracts Swaps Total Interest rate contracts (14,476) (518,719)   Foreign exchange contracts   108,794  Credit contracts    (75,672) Total (75,672) (500,073)  Amount shown for options is change in value ($). During the period ended June 30, 2009, the average notional value of interest rate contracts was $23,489,312 which represented 18.4% of average net assets.The average notional value of foreign exchange contracts was $3,100,048, which represented 2.4% of average net assets. The average notional value of credit contracts was $280,000, which represented .2% of average net assets. Mortgage Dollar Rolls: A mortgage dollar roll transaction involves a sale by the portfolio of mortgage related securities that it holds with an agreement by the portfolio to repurchase similar securities at an agreed upon price and date.The securities purchased will bear the same interest rate as those sold, but generally will be collateralized by pools of mortgages with different prepayment histories than those securities sold. Futures Contracts: In the normal course of pursuing its investment objectives, the portfolio is exposed to market risk (including equity price risk, interest rate risk and foreign currency exchange risk) as a result of changes in value of underlying financial instruments.The portfolio may invest in financial futures contracts in order to manage its exposure to or protect against changes in the market.A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. Accordingly, variation margin payments are received 44 or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the settlement price established by the Board of Trade or exchange upon which they are traded.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change.When the contracts are closed, the portfolio recognizes a realized gain or loss.There is minimal counterparty credit risk to the portfolio with futures since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Contracts open at June 30, 2009, are set forth in the Statement of Financial Futures. Options: A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date.The portfolio may purchase and write (sell) put and call options primarily to hedge against changes in security prices, or securities that the portfolio intends to purchase, or against fluctuations in value caused by changes in prevailing market interest rates or other market conditions. As a writer of call options, the portfolio receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the portfolio would incur a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the portfolio would realize a loss, if the price of the financial instrument increases between those dates. The Portfolio 45 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) As a writer of put options, the portfolio receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the portfolio would incur a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the portfolio would realize a loss, if the price of the financial instrument decreases between those dates.As a writer of an option, the portfolio may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bear the market risk of an unfavorable change in the price of the security underlying the written option. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the portfolio. Upon the expiration or closing of the option transaction, a gain or loss is reported in the Statement of Operations. The following summarizes the funds call/put options written for the period ended June 30, 2009: Face Amount Options Terminated Covered by Premiums Net Realized Options Written: Contracts ($) Received ($) Cost ($) Gain (Loss) ($) Contracts outstanding December 31, 2008 6,600,000 95,447 Contracts written 130,072,000 1,042,371 Contracts terminated: Contracts closed 55,909,000 435,849 516,947 (81,098) Contracts expired 42,367,000 364,560  364,560 Total contracts terminated 98,276,000 800,409 516,947 283,462 Contracts Outstanding December 31, 2008 Forward Foreign Currency Exchange Contracts: The portfolio may enter into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to 46 settle foreign currency transactions or as a part of an investment strategy. When executing forward contracts, the portfolio is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the portfolio would incur a loss if the value of the contracts increases between the date the forward contracts are opened and the date the forward contracts are closed.The portfolio realizes a gain if the value of the contracts decreases between those dates.With respect to purchases of forward contracts, the portfolio would incur a loss if the value of the contracts decreases between the date the forward contracts are opened and the date the forward contracts are closed.The portfolio realizes a gain if the value of the contracts increases between those dates.The portfolio is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. The following summarizes open forward contracts at June 30, 2009: Foreign Unrealized Forward Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Argentine Peso, expiring 7/31/2009 2,412,000 624,062 624,563 501 Brazilian Real, expiring 7/31/2009 1,286,000 654,153 652,306 (1,847) Canadian Dollar, expiring 7/24/2009 760,000 665,266 653,473 (11,793) Columbian Peso, expiring 7/31/2009 1,456,830,000 672,901 675,858 2,957 Euro expiring 7/24/2009 310,000 435,748 434,900 (848) British Pound, expiring 7/24/2009 400,000 662,700 658,071 (4,629) South Korean Won, expiring 7/24/2009 843,360,000 661,978 663,002 1,024 The Portfolio 47 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Foreign Unrealized Forward Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): Russian Ruble, expiring 7/31/2009 19,984,000 635,866 635,927 61 Thai Bhat, expiring 7/31/2009 22,470,000 659,699 659,118 (581) Gross Unrealized Appreciation Gross Unrealized Depreciation Swaps: The portfolio may enter into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. The portfolio enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The portfolio accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swaps contracts in the Statement of Operations. Upfront payments made and/or received by the portfolio, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain 48 or loss ratably over the contracts term/event with the exception of forward started interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. At June 30, 2009, there were no open swap contracts. At June 30, 2009, accumulated net unrealized depreciation on investments was $3,767,311, consisting of $2,935,207 gross unrealized appreciation and $6,702,518 gross unrealized depreciation. At June 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date of issuance of the financial statements.This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Portfolio 49 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE PORTFOLIOS INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the funds Board held on March 3, 2009, the Board unanimously approved the continuation of the funds Investment Advisory Agreement with Dreyfus for a one-year term ending March 30, 2010.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In approving the continuance of the Investment Advisory Agreement, the Board considered all factors that they believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Investment Advisory Agreement. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Board members also considered Dreyfus research and portfolio management capabilities and Dreyfus oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure.The Board also considered Dreyfus brokerage policies and practices and the standards applied in seeking best execution. Comparative Analysis of the Funds Performance and Advisory Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of A-rated corporate debt funds underlying 50 variable insurance products (the Performance Group) and to a larger universe of funds, consisting of all A-rated corporate debt funds underlying variable insurance products (the Performance Universe) selected and provided by Lipper, Inc., an independent provider of investment company data. The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted the funds average annual total return ranked in the third quartile of the Performance Group and Performance Universe for the one-, two-, three-, four-, five- and ten-year periods ended December 31, 2008.The Board further noted that the funds yield generally ranked in the second or third quartile of the Performance Group and Performance Universe for the last ten calendar years. Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index.The Board observed that new portfolio managers were assigned to the fund in July 2008 and that it was too soon to effectively evaluate their performance. The Board members also discussed the funds contractual and actual management fees and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper. The funds management fees were in the fourth quartile of the Expense Group and Expense Universe.The funds total expense ratio was in the fourth quartile of the Expense Group and the third quartile of the Expense Universe. Representatives of Dreyfus reviewed with the Board members the fees paid to Dreyfus or its affiliates by mutual funds and/or separate accounts managed by Dreyfus with similar investment objectives, policies and strategies as the fund (the Similar Accounts), and explained the nature of the Similar Accounts and the differences, from Dreyfus perspective, as applicable, in providing services to the Similar Accounts as compared to the fund. Dreyfus representatives also reviewed the costs The Portfolio 51 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE PORTFOLIOS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) associated with distribution through intermediaries. The Board analyzed differences in fees paid to Dreyfus and discussed the relationship of the advisory fees paid in light of the services provided. The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fees. The Board acknowledged that differences in fees paid by the Similar Accounts seemed to be consistent with the services provided. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund investors.The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Investment Advisory Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and that a discussion of 52 economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a funds assets had been static or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. It also was noted that Dreyfus did not realize a profit on the funds operations. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Investment Advisory Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the ser- vices provided by Dreyfus are adequate and appropriate. The Board noted Dreyfus efforts to improve the funds returns including the appointment of new portfolio managers. The Board concluded that the fee paid by the fund to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the advisory fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that continuation of the funds Investment Advisory Agreement was in the best interests of the fund and its shareholders. The Portfolio 53 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Variable Investment Fund By: /s/ J. David Officer J. David Officer, President Date: August 12, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer, President Date: August 12, 2009 By: /s/ James Windels James Windels, Treasurer Date: August 12, 2009 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
